Exhibit 10.53

 

EXECUTION VERSION

 

$275,000,000

 

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION
CREDIT AGREEMENT

 

Dated as of January 21, 2016

 

by and among

 

ARCH COAL, INC.,
a Debtor and Debtor-in-Possession
under Chapter 11 of the Bankruptcy Code,
as Borrower,

 

THE SUBSIDIARIES OF ARCH COAL, INC. PARTY HERETO,
each a Debtor and Debtor-in-Possession under Chapter 11
of the Bankruptcy Code,
as Guarantors,

 

THE LENDERS PARTY HERETO,

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1 CERTAIN DEFINITIONS

6

 

 

 

Section 1.01.

Certain Definitions

6

Section 1.02.

Construction

36

Section 1.03.

Accounting Principles; Changes in GAAP

36

 

 

ARTICLE 2 THE LOANS

37

 

 

 

Section 2.01.

The Loans

37

Section 2.02.

Nature of Lenders’ Obligations with Respect to Loans

37

Section 2.03.

[Reserved]

37

Section 2.04.

Fees

37

Section 2.05.

Term Loan Requests

38

Section 2.06.

Making Loans; Presumptions by the Agent; Repayment of Loans

38

Section 2.07.

Defaulting Lenders

40

Section 2.08.

Reduction or Termination of Commitments

40

 

 

ARTICLE 3 [RESERVED]

41

 

 

ARTICLE 4 INTEREST RATES

41

 

 

 

Section 4.01.

Interest Rate Options

41

Section 4.02.

Interest Periods

41

Section 4.03.

Interest After Default

42

Section 4.04.

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

42

Section 4.05.

Selection of Interest Rate Options

43

 

 

ARTICLE 5 PAYMENTS

43

 

 

 

Section 5.01.

Payments

43

Section 5.02.

Pro Rata Treatment of Lenders

44

Section 5.03.

Sharing of Payments by Lenders

44

Section 5.04.

Presumptions by Agent

44

Section 5.05.

Interest Payment Dates

45

Section 5.06.

Prepayments

45

Section 5.07.

Mitigation Obligations

48

Section 5.08.

Increased Costs

48

Section 5.09.

Taxes

49

Section 5.10.

Indemnity

52

Section 5.11.

[Reserved]

53

Section 5.12.

Indemnification by the Lender

53

Section 5.13.

Priority and Liens

53

 

--------------------------------------------------------------------------------


 

Section 5.14.

No Discharge; Survival of Claims

54

Section 5.15.

Payment of Obligations

55

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES

55

 

 

 

Section 6.01.

Organization and Qualification

55

Section 6.02.

Shares of Borrower; Subsidiaries; and Subsidiary Shares

55

Section 6.03.

Power and Authority

56

Section 6.04.

Validity and Binding Effect

56

Section 6.05.

No Conflict

56

Section 6.06.

Litigation

56

Section 6.07.

Financial Statements

56

Section 6.08.

Use of Proceeds; Margin Stock

57

Section 6.09.

Full Disclosure

57

Section 6.10.

Taxes

58

Section 6.11.

Consents and Approvals

58

Section 6.12.

Compliance With Instruments

58

Section 6.13.

Insurance

58

Section 6.14.

Compliance With Laws

59

Section 6.15.

Investment Companies

59

Section 6.16.

Plans and Benefit Arrangements

59

Section 6.17.

Employment Matters

60

Section 6.18.

Environmental Health and Safety Matters

60

Section 6.19.

[Reserved]

61

Section 6.20.

Title to Real Property

61

Section 6.21.

Patents, Trademarks, Copyrights, Licenses, Etc.

62

Section 6.22.

Security Interests

62

Section 6.23.

Sanctions and Anti-Corruption Laws

62

Section 6.24.

Status of Pledged Collateral

62

Section 6.25.

Surety Bonds

63

Section 6.26.

Coal Supply Agreements

63

 

 

ARTICLE 7 CONDITIONS PRECEDENT

63

 

 

 

Section 7.01.

Conditions Precedent to Effectiveness

63

Section 7.02.

Conditions Precedent to Initial Funding Date

66

Section 7.03.

Conditions Precedent to the Final Funding Date

67

 

 

ARTICLE 8 COVENANTS

68

 

 

 

Section 8.01.

Affirmative Covenants

68

Section 8.02.

Negative Covenants

74

Section 8.03.

Reporting Requirements

85

 

 

ARTICLE 9 DEFAULT

89

 

 

 

Section 9.01.

Events of Default

89

Section 9.02.

Consequences of Event of Default

94

 

3

--------------------------------------------------------------------------------


 

ARTICLE 10 THE AGENT

96

 

 

 

Section 10.01.

Appointment and Authority

96

Section 10.02.

Rights as a Lender

96

Section 10.03.

Exculpatory Provisions

97

Section 10.04.

Reliance by the Agent

99

Section 10.05.

Delegation of Duties

100

Section 10.06.

Resignation of the Agent

100

Section 10.07.

Non-Reliance on Agent and Other Lenders

101

Section 10.08.

Notice of Default

102

Section 10.09.

The Agent May File Proofs of Claim

102

Section 10.10.

Banking Law

102

 

 

ARTICLE 11 REAL PROPERTY LEASES

103

 

 

 

Section 11.01.

Special Rights with Respect to Real Property Leases

103

 

 

ARTICLE 12 GUARANTY

105

 

 

 

Section 12.01.

Guarantied Obligations

105

Section 12.02.

Guaranty

106

Section 12.03.

Obligations Absolute

106

Section 12.04.

Waivers, etc.

107

Section 12.05.

Reinstatement

108

Section 12.06.

Subrogation

108

 

 

ARTICLE 13 MISCELLANEOUS

109

 

 

 

Section 13.01.

Modifications, Amendments or Waivers

109

Section 13.02.

No Implied Waivers; Cumulative Remedies

110

Section 13.03.

Expenses; Indemnity; Damage Waiver

110

Section 13.04.

Holidays

112

Section 13.05.

Notices; Effectiveness; Electronic Communication

112

Section 13.06.

Severability

113

Section 13.07.

Duration; Survival

113

Section 13.08.

[Reserved]

113

Section 13.09.

Successors and Assigns

113

Section 13.10.

Confidentiality

117

Section 13.11.

Counterparts; Integration

118

Section 13.12.

CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL

118

Section 13.13.

USA Patriot Act Notice

120

Section 13.14.

No Fiduciary Duty

120

Section 13.15.

The Platform

120

Section 13.16.

Authorization to Release Collateral and Guarantors

121

Section 13.17.

Right to Realize on Collateral and Enforce Guaranty

121

 

4

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

 

 

 

 

 

 

 

 

SCHEDULE 1.1(C)

 

—

 

COMMITMENTS OF BANKS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(P)

 

—

 

PERMITTED LIENS

SCHEDULE 1.1(R)

 

—

 

REAL PROPERTY

SCHEDULE 6.2

 

—

 

CERTAIN INFORMATION REGARDING CAPITALIZATION OF BORROWER AND ITS SUBSIDIARIES

SCHEDULE 6.6

 

—

 

LITIGATION

SCHEDULE 6.11

 

—

 

CONSENTS AND APPROVALS

SCHEDULE 6.13

 

—

 

INSURANCE

SCHEDULE 6.18

 

—

 

CERTAIN DISCLOSURES REGARDING ENVIRONMENTAL MATTERS

SCHEDULE 8.02(b)

 

—

 

GUARANTIES

SCHEDULE 8.02(d)

 

 

 

PERMITTED DISPOSITIONS

SCHEDULE 8.02(e)

 

—

 

CERTAIN AFFILIATE TRANSACTIONS

SCHEDULE 8.02(n)

 

—

 

EXISTING INVESTMENTS

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

—

 

FORM OF 13-WEEK PROJECTION

EXHIBIT 1.1(A)

 

—

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(D)

 

—

 

FORM OF DIP BUDGET

EXHIBIT 1.1(G)

 

—

 

FORM OF GUARANTOR JOINDER

EXHIBIT 1.1(I)

 

—

 

FORM OF INTERIM ORDER

EXHIBIT 1.1(N)

 

—

 

TERM LOAN NOTE

EXHIBIT 1.1(P)(1)

 

—

 

FORM OF PERFECTION CERTIFICATE

EXHIBIT 1.1(P)(2)

 

—

 

FORM OF PLEDGE AGREEMENT (BORROWER)

EXHIBIT 1.1(P)(3)

 

—

 

FORM OF PLEDGE AGREEMENT (GUARANTORS)

EXHIBIT 1.1(S)(1)

 

—

 

FORM OF SECURITY AGREEMENT (BORROWER)

EXHIBIT 1.1(S)(2)

 

—

 

FORM OF SECURITY AGREEMENT (GUARANTORS)

EXHIBIT 2.5

 

—

 

FORM OF TERM LOAN REQUEST

EXHIBIT 8.03(c)

 

—

 

FORM OF COMPLIANCE CERTIFICATE

 

5

--------------------------------------------------------------------------------


 

SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION
CREDIT AGREEMENT

 

THIS SUPERPRIORITY SECURED DEBTOR-IN-POSSESSION CREDIT AGREEMENT is dated as of
January 21, 2016 and is made by and among ARCH COAL, INC., a Delaware
corporation and a debtor and debtor-in-possession under chapter 11 of the
Bankruptcy Code (the “Borrower”), each of the GUARANTORS (as hereinafter
defined) party hereto from time to time, each a debtor and debtor-in-possession
under chapter 11 of the Bankruptcy Code, the LENDERS (as hereinafter defined)
party hereto from time to time and WILMINGTON TRUST, NATIONAL ASSOCIATION, in
its capacity as administrative agent and as collateral agent for the Lenders (in
such capacity, together with its successors and assigns, if any, the “Agent”).

 

WHEREAS, on January 11, 2016 (the “Petition Date”), the Borrower and each of the
Guarantors (collectively, and together with any other Subsidiaries that become
debtors in the Cases, the “Debtors”) filed voluntary petitions with the
Bankruptcy Court initiating their respective cases that are pending under
Chapter 11 of the Bankruptcy Code (the case of the Borrower and the Guarantors,
each a “Case” and collectively, the “Cases”) and have continued in the
possession of their assets and in the management of their business pursuant to
Sections 1107 and 1108 of the Bankruptcy Code.

 

WHEREAS, the Borrower has requested the Lenders to provide a term loan credit
facility to the Borrower, subject to the terms and conditions of this Agreement
in an aggregate principal amount of $275,000,000 (the “DIP Facility”), and the
Lenders are willing to do so on the terms and conditions set forth herein.

 

WHEREAS, all of the claims and the Liens granted under the Orders and the Loan
Documents to the Agent and the Lenders in respect of the DIP Facility shall be
subject to the Fees Carve-Out and the Bonding Carve-Out.

 

NOW THEREFORE, in consideration of their mutual covenants and agreements
hereinafter set forth and intending to be legally bound hereby, the parties
hereto covenant and agree as follows:

 

ARTICLE 1
CERTAIN DEFINITIONS

 

Section 1.01.         Certain Definitions.  In addition to words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

“13-Week Projection” shall mean a projected statement of sources and uses of
cash for the Borrower and its Subsidiaries on a weekly basis for the following
13 calendar weeks, including the anticipated uses of the DIP Facility for each
week during such period, in substantially the form of Exhibit A hereto.

 

--------------------------------------------------------------------------------


 

“13-Week Projection Variance Report” shall mean a variance report on a weekly
basis setting forth (1) actual cash receipts and disbursements for the prior
week, (2) variances, on an aggregate basis, as compared to the previously
delivered 13-Week Projection on a weekly basis, and (3) an explanation, in
reasonable detail, for any material variance, certified by an Authorized Officer
of the Borrower.

 

“Acceptable Reorganization Plan” shall mean a Reorganization Plan that
(i) provides for the payment in full in cash of the Obligations under the Loan
Documents (other than contingent indemnification obligations not yet due and
payable) on the Consummation Date of such Reorganization Plan, (ii) provides for
releases by the Debtors of the Agent, the Lenders, the Existing Credit Agreement
Agent and the Existing Credit Agreement Lenders and each of their respective
representatives and Related Parties, from any and all claims against the Agent,
the Lenders, the Existing Credit Agreement Agent and the Existing Credit
Agreement Lenders in connection with this Agreement and the Existing Credit
Agreement in a manner consistent with the stipulations set forth in the Interim
Order and to the fullest extent permitted by the Bankruptcy Code and applicable
law and (iii) is otherwise reasonably acceptable to the Majority Consenting
Lenders (as defined in the Restructuring Support Agreement) or, if the
Restructuring Support Agreement has been terminated in accordance with its
terms, the Required Lenders under the Existing Credit Agreement.

 

“Active Operating Properties” shall mean all property which is the subject of
outstanding Environmental Health and Safety Permits issued to any Loan Party or
any Subsidiary of any Loan Party.

 

“Affiliate” as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other equity interests of such Person, or (iii) 10% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly by such Person.  Control, as used in this
definition, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, including
the power to elect a majority of the directors or trustees of a corporation or
trust, as the case may be.

 

“Agent” shall have the meaning specified in the introductory paragraph hereto.

 

“Agent Fee Letter” shall mean that certain Agent Fee Letter, dated as of
January 21, 2016, between the Borrower and the Agent.

 

“Agent Parties” shall have the meaning specified in Section 13.15.

 

“Agreement” shall mean this Superpriority Secured Debtor-in-Possession Credit
Agreement (including all schedules and exhibits), as the same may hereafter be
supplemented, amended, restated, refinanced, replaced, or modified from time to
time.

 

“Annual Statements” shall have the meaning specified in Section 6.07(a).

 

7

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean (i) the percentage spread to be added to the
LIBOR Rate applicable to Term Loans under the LIBOR Rate Option, which shall be
equal to 9.00% and (ii) the percentage spread to be added to the Base Rate
applicable to Term Loans under the Base Rate Option, which shall be equal to
8.00%.

 

“Applicable Subsidiary” shall have the meaning specified in Section 9.01(o).

 

“Approved Fund” shall mean any fund that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption Agreement” shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under
Section 13.09, in substantially the form of Exhibit 1.1(A).

 

“Authorized Officer” shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Assistant
Treasurer of such Loan Party or such other individuals, designated by written
notice to the Agent from the Borrower, authorized to execute notices, reports
and other documents on behalf of the Loan Parties required hereunder. The
Borrower may amend such list of individuals from time to time by giving written
notice of such amendment to the Agent.

 

“Automatic Rejection Date” shall mean, with respect to any particular lease, the
last day of the assumption period for the Loan Parties in the Cases provided for
in Section 365(d)(4) of the Bankruptcy Code, to the extent applicable,
(including as may have been extended in accordance with Section 365(d)(4)).

 

“Availability End Date” shall mean the earlier of (a) the four month anniversary
of the Effective Date and (b) the Termination Date.

 

“Avoidance Action” shall mean the Debtors’ claims and causes of action under
Sections 502(d), 544, 545, 547, 548, 549 and 550 of the Bankruptcy Code, or any
other avoidance actions under the Bankruptcy Code.

 

“Avoidance Proceeds” shall mean any proceeds or property recovered, unencumbered
or otherwise from successful Avoidance Actions, whether by judgment, settlement
or otherwise

 

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

 

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the Eastern
District of Missouri or any other court having jurisdiction over the Cases from
time to time.

 

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the Prime
Rate and (iii) the LIBOR Rate plus 1.00%.  Any change in the Base Rate (or any
component thereof) shall take effect at the opening of business on the day such
change occurs.

 

8

--------------------------------------------------------------------------------


 

“Base Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.01(a)(i).

 

“Benefit Arrangement” shall mean an “employee benefit plan,” within the meaning
of Section 3(3) of ERISA, which is neither a Plan nor a Multiemployer Plan and
which is maintained, sponsored or contributed to by any member of the ERISA
Group.

 

“Black Lung Act” shall mean, collectively, the Black Lung Benefits Revenue Act
of 1977, as amended and the Black Lung Benefits Reform Act of 1977, as amended.

 

“Bonding Carve-Out” shall mean a carve-out from the Collateral in an amount not
to exceed $75,000,000 (or such greater amount as agreed in writing by the
Required Lenders or by the Agent with the consent of the Required Lenders or $0
in the case of a termination of the Bonding Carve-Out by the Debtors pursuant to
paragraph 7(e) of the Orders) entitling the holders of Bonding Superpriority
Claims to receive proceeds of Collateral first in priority before distribution
to any Lender.

 

“Bonding Request” shall mean any demand, request or requirement of any Official
Body for any surety bond, letter of credit or other financial assurance pursuant
to any Mining Law, Reclamation Law or Environmental Health and Safety Laws, or
any related Permit, in each case, to the extent such surety bond, letter of
credit or other financial assurance is to satisfy or replace an amount for which
the Borrower or any of its Subsidiaries is self-bonded as of the Effective Date.

 

“Bonding Subsidiary” shall mean a Subsidiary of the Borrower the sole purpose of
which is to own a leasehold interest in a coal lease where the lessor thereof is
a Person who is not an Affiliate of the Borrower (but not to operate any Mining
Operations thereon) and to enter into surety or similar arrangements to provide
payment assurances to the lessor thereof related to the cost of acquiring such
leasehold interest and any bonus bid and royalty payments thereunder, and
Bonding Subsidiaries shall mean, collectively, each and every Bonding
Subsidiary.

 

“Bonding Superpriority Claim” shall mean a Superpriority Claim, granted by the
Borrower or any of its Subsidiaries in favor of an Official Body to satisfy a
Bonding Request.

 

“Borrower” shall have the meaning specified in the introductory paragraph
hereto.

 

“Borrower Materials” shall have the meaning specified in Section 8.03(i).

 

“Borrower Shares” shall have the meaning set forth in Section 6.02.

 

“Borrowing Date” shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

“Borrowing Tranche” shall mean specified portions of Loans outstanding as
follows: (i) any Loans to which a LIBOR Rate Option applies which become subject
to the same Interest Rate Option under the same Term Loan Request by the
Borrower and which have the same

 

9

--------------------------------------------------------------------------------


 

Interest Period shall constitute one Borrowing Tranche, and (ii) all Loans to
which a Base Rate Option applies shall constitute one Borrowing Tranche.

 

“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in New York City, New York or the Agent’s Principal Office and if the
applicable Business Day relates to any Loan to which the LIBOR Rate Option
applies, such day must also be a day on which dealings are carried on in the
London interbank market.

 

“Case” or “Cases” shall have the meaning specified in the recitals hereof.

 

“Cash Collateral” shall have the meaning specified in the Interim Order or the
Final Order, as applicable.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

“Coal Act” shall mean the Coal Industry Retiree Health Benefits Act of 1992, as
amended.

 

“Coal Supply Agreement” shall mean with respect to the Borrower or any of its
Subsidiaries an agreement or contract in effect on the Effective Date or
thereafter entered into for the sale, purchase, exchange, processing or handling
of coal with an initial term of more than one year.

 

“Collateral” shall mean all of the “Collateral” as defined in any Collateral
Document or in the Interim Order or the Final Order and all other assets that
become subject to the Liens created by the Collateral Documents, the Interim
Order or the Final Order from time to time. The Collateral, upon entry of the
Final Order, shall include the Avoidance Proceeds.

 

“Collateral Documents” shall mean, collectively, the Pledge Agreements, the
Security Agreements, the Mortgages (if any), the Orders, the Assignments of
Leases and Rents (if any), the Patent, Trademark and Copyright Security
Agreements and each other agreement providing for a security interest in and/or
Lien on the Collateral in favor of the Agent for the benefit of the Lenders and
the Orders.

 

10

--------------------------------------------------------------------------------


 

“Commitment” shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(C) (as amended or supplemented from time
to time) in the column labeled “Amount of Commitment for Term Loans,” as such
Commitment is thereafter assigned or modified and Commitments shall mean the
aggregate Commitments of all of the Lenders.

 

“Compliance Certificate” shall have the meaning specified in Section 8.03(c).

 

“Consummation Date” shall mean the date of the substantial consummation (as
defined in Section 1101 of the Bankruptcy Code and which for purposes of this
Agreement shall be no later than the effective date) of a Reorganization Plan
that is confirmed pursuant to an order of the Bankruptcy Court.

 

“Contamination” shall mean the presence or Release or threat of Release of
Regulated Substances in, on, under or emanating to or from the Property, which
pursuant to Environmental Health and Safety Laws requires notification or
reporting to an Official Body, or which pursuant to Environmental Health and
Safety Laws requires performance of a Remedial Action or which otherwise
constitutes a violation of Environmental Health and Safety Laws.

 

“Contractual Obligation” shall mean as to any Person, any provisions of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Credit Suisse” shall mean Credit Suisse Loan Funding LLC.

 

“Creditors’ Committee” shall have the meaning given to such term in the
definition of Fees Carve-Out as set forth in the Orders.

 

“CS Fee Letter” shall mean that certain Superpriority Secured
Debtor-in-Possession Credit Agreement CS Fee Letter, dated as of January 21,
2016, between the Borrower and Credit Suisse.

 

“Debt” shall mean for any Person as of any date of determination the sum,
without duplication, of the following for such Person, as of such date,
determined in accordance with GAAP: (i) all indebtedness for borrowed money
(including, without limitation, all subordinated indebtedness), (ii) all amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) all indebtedness in respect of any other transaction (including
production payments (excluding royalties), installment purchase agreements
(other than payments made or to be made to the U.S. Federal Bureau of Land
Management with respect to the acquisition of any U.S. Federal coal lease by any
Loan Party or Subsidiary of any Loan Party which payments are either deferred
purchase price payments or bonus bid payments related to any such lease),
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements,
(iv) reimbursement obligations (contingent or otherwise) under any letter of
credit (other than, with respect to the Borrower and its Subsidiaries,
reimbursement obligations in respect of any letter of credit issued to support
any of the following: (a) performance under any Master Coal Purchase and Sale
Agreement, (b) performance under any coal sales contract, (c) any mine
reclamation liabilities or (d) employee benefits, worker’s

 

11

--------------------------------------------------------------------------------


 

compensation or similar liabilities related to employee benefits for employees
of the Borrower or any Subsidiary of the Borrower who are members of the Scotia
Employees Association), (v) all indebtedness and other obligations of each
Securitization Subsidiary in respect of any Permitted Receivables Financing,
(vi) all payments such Person would have to make in the event of an early
termination, on the date such Debt is being terminated, in respect of
outstanding Hedging Agreements, or (vii) the amount of all indebtedness (whether
matured or unmatured, liquidated or unliquidated, direct or indirect, absolute
or contingent, or joint or several) in respect of all Guaranties by such Person
(the “Guarantying Person”) of Debt described in clauses (i) through (v) above of
other Persons (each such other Person being a “Primary Obligor” and the
obligations of a Primary Obligor which are subject to a Guaranty by a
Guarantying Person being “Primary Obligations”) (it being understood that if the
Primary Obligations of the Primary Obligor do not constitute Debt, then the
Guaranty by the Guarantying Person of the Primary Obligations of the Primary
Obligor shall not constitute Debt). It is expressly agreed that (i) the
difference between actual funded indebtedness and the fair market value of
funded indebtedness recorded as required by the Statement of the Financial
Accounting Standards Board No. 141 (as in effect on the Effective Date) will be
excluded from indebtedness in the determination of Debt and (ii) obligations in
respect of any current trade liabilities and current intercompany liabilities
(but not any refinancings, extensions, renewals or replacements thereof)
incurred in the ordinary course of business shall not be deemed “Debt” for
purposes hereof.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debtors” shall have the meaning specified in the recitals hereof.

 

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to the Agent or any Lender any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within two Business Days
after request by the Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Agent’s receipt of such certification in form and substance reasonably
satisfactory to the Agent, (d) has, or has a direct or indirect parent company
that has, become the subject of a Bankruptcy Event, or (e) has failed at any
time to comply with the provisions of Section 5.03 with respect to purchasing
participations from the other Lenders, whereby such Lender’s share of any
payment received, whether by setoff or otherwise, is in excess of its Ratable
Share of such payments due and payable to all of the

 

12

--------------------------------------------------------------------------------


 

Lenders; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of (1) the ownership or acquisition of any
equity interest in such Lender by an Official Body or an instrumentality
thereof, or (2) in the case of a solvent Lender, the precautionary appointment
of an administrator, guardian, custodian or other similar official by an
Official Body or instrumentality thereof under or based on the law of the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Official Body or instrumentality) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Lender.

 

As used in this definition and in Section 2.07, the term “Bankruptcy Event”
shall mean, with respect to any Person, such Person or such Person’s direct or
indirect parent company becomes the subject of an Insolvency Proceeding, or has
had a receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person’s direct or indirect parent company by an Official
Body or instrumentality thereof if, and only if, such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Official Body or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

“DIP Facility” shall have that meaning set forth in the recitals hereto.

 

“DIP Budget” shall mean a monthly line item budget for the Loan Parties,
substantially in the form attached hereto as Exhibit 1.1(D), covering a period
through the Stated Maturity Date.

 

“Disqualified Institution” shall mean all competitors on the “disqualified
institutions” list delivered by the Borrower to the Agent prior to the Petition
Date.  The list of Disqualified Institutions shall be posted to the Platform.

 

“Dollar, Dollars, U.S. Dollars and the symbol $” shall mean lawful money of the
United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of the United States or of any political subdivision of the United States.

 

“Effective Date” shall mean the date on which the conditions precedent specified
in Section 7.01 are satisfied (or waived in accordance with Section 13.01).

 

“Environmental Health and Safety Claim” shall mean any administrative,
regulatory or judicial action, suit, claim, written notice of non-compliance or
violation, written notice of liability or potential liability, proceeding
relating in any way to any Environmental Health and

 

13

--------------------------------------------------------------------------------


 

Safety Laws, any Environmental Health and Safety Permit, any Regulated
Substances, any Contamination, the performance of any Remedial Action.

 

“Environmental Health and Safety Complaint” shall mean any written notice or
complaint by any Person or Official Body setting forth allegations relating to
or a cause of action arising under any Environmental Health and Safety Laws for
personal injury or property damage, natural resource damage, contribution or
indemnity for the costs associated with the performance of a Remedial Action,
civil or administrative penalties, criminal fines or penalties, or declaratory
or equitable relief arising under any Environmental Health and Safety Laws or
any order, notice of violation, citation, subpoena, request for information or
other written notice or demand of any type issued by an Official Body pursuant
to any Environmental Health and Safety Laws.

 

“Environmental Health and Safety Laws” shall mean, collectively, any federal,
state, local or foreign statute, Law (including, but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. § 6901 et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§ 1801 et seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq., the Federal Safe
Drinking Water Act, 42 U.S.C. §§ 300f-300j, the Federal Air Pollution Control
Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33 U.S.C. § 2701 et seq.,
the Federal Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. §§ 136 to 136y,
the Occupational Safety and Health Act, 29 U.S.C. §§ 651 et seq. the Mine Safety
and Health Act, 30 U.S.C. §§ 801 et seq., the Surface Mining Control and
Reclamation Act 30 U.S.C. §§ 1201 et seq., the Atomic Energy Act, 42 U.S.C. §
2011 et seq., the National Historic Preservation Act, 16 U.S.C. § 470 et seq.,
the Endangered Species Act, 16 U.S.C. § 1531 et seq., the Wild and Scenic Rivers
Act, 16 U.S.C. §§ 1271-1278, each as amended, or any equivalent state or local
statute, and any amendments thereto), code, consent decree, settlement
agreement, directive or any binding judicial or agency interpretation, policy or
guidance, in each case regulating: (i) pollution or pollution control;
(ii) protection of human health from exposure to Regulated Substances;
(iii) protection of natural resources or the environment; (iv) employee safety
in the workplace and the protection of employees from exposure to Regulated
Substances in the workplace (but excluding workers compensation and wage and
hour laws); (v) the presence, use, management, generation, manufacture,
processing, extraction, mining, treatment, recycling, refining, reclamation,
labeling, transport, storage, collection, distribution, disposal or Release or
threat of Release of Regulated Substances; (vi) the presence of Contamination;
(vii) the protection of endangered or threatened species; and (viii) the
protection of Environmentally Sensitive Areas.

 

“Environmental Health and Safety Orders” shall mean all decrees, orders,
directives, judgments, opinions, rulings writs, injunctions, settlement
agreements or consent orders issued by or entered into with an Official Body
relating or pertaining to Contamination, Environmental Health and Safety Laws,
Environmental Health and Safety Permits, Regulated Substances or Remedial
Actions.

 

“Environmental Health and Safety Permit” shall mean any applicable Permit
required under any of the Environmental Health and Safety Laws.

 

14

--------------------------------------------------------------------------------


 

“Environmentally Sensitive Area” shall mean (i) any wetland as defined by
applicable Environmental Health and Safety Laws; (ii) any area designated as a
coastal zone pursuant to applicable Environmental Health and Safety Laws;
(iii) any area of historic or archeological significance or scenic area as
defined or designated by applicable Environmental Health and Safety Laws;
(iv) habitats of endangered species or threatened species as designated by
applicable Environmental Health and Safety Laws; (v) a floodplain or other flood
hazard area as defined pursuant to any applicable Environmental Health and
Safety Laws; (vi) streams, rivers or other water bodies or springs classified,
or designated or as otherwise protected by applicable Environmental Health and
Safety Laws as a fishery, as having exceptional or high quality or value or as
having recreational use; (vii) any area classified, designated or protected by
applicable Environmental Health and Safety Laws as unsuitable for mining; and
(viii) any man-made or naturally occurring surface feature classified,
designated or protected by applicable Environmental Health and Safety Laws from
disturbance, the effects of blasting, subsidence and mining operations.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“ERISA Group” shall mean, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control or treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code.

 

“Event of Default” shall mean any of the events described in Article 9,

 

“Excluded Property” shall mean (a) those assets, including without limitation
any undeveloped land, which, in the reasonable discretion of the Agent, the
taking of Liens thereupon is impractical, prohibited by law or commercially
unreasonable, (b) the assets of any Non-Guarantor Subsidiary, (c) the assets of,
or equity interests in, any Special Joint Venture to the extent not required
pursuant to Section 8.01(l), (d) in excess of 65% of the voting equity interests
of any Foreign Subsidiary and (e) the assets with respect to which any pledge or
security interests thereof would be (i) prohibited by Law, (ii) in the case of
equity interests of non-wholly owned Subsidiaries or Permitted Joint Ventures,
to the extent prohibited by the applicable organizational documents (provided,
however, that the proceeds of any such equity interests shall not be Excluded
Property), (iii) prohibited by any contractual or lease provisions or give
another party any rights of termination or acceleration or any rights to obtain
a Lien to secure obligations owing to such party, or (iv) subject to Liens
permitted under clauses (ii), (iv), (vii), (ix), (xii), (xiv) and (xxviii) of
the definition of “Permitted Liens”.

 

“Excluded Taxes” shall mean, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a

 

15

--------------------------------------------------------------------------------


 

Foreign Lender, any withholding Tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 5.09(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 5.09(a), (d) any Taxes imposed under
FATCA (or any amended or successor version of FATCA that is substantively
comparable), and (e) in the case of any Lender, any U.S. backup withholding
Taxes.

 

“Existing 7.000% Senior Notes and 7.250% Senior Notes Indenture” shall mean the
Indenture dated as of June 14, 2011 by and among the Borrower, the subsidiary
guarantors named therein and UMB Bank National Association, as trustee, pursuant
to which certain of the Existing Senior Notes were issued, as in effect on the
Petition Date.

 

“Existing 7 1/4% Senior Notes Indenture” shall mean the Indenture dated as of
August 9, 2010, as supplemented by a first supplemental indenture dated as of
August 9, 2010 by and among the Borrower, the subsidiary guarantors named
therein and U.S. Bank National Association, as trustee, pursuant to which
certain of the Existing Senior Notes were issued, as in effect on the Petition
Date.

 

“Existing 8 3/4% Senior Notes Indenture” shall mean the Indenture dated as of
July 31, 2009 by and among the Borrower, the subsidiary guarantors named therein
and U.S. Bank National Association, as trustee, pursuant to which certain of the
Existing Senior Notes were issued, as in effect on the Petition Date.

 

“Existing 9.875% Senior Notes Indenture” shall mean the Indenture dated as of
November 21, 2012 by and among the Borrower, the subsidiary guarantors named
therein and UMB Bank National Association, as trustee, pursuant to which certain
of the Existing Senior Notes were issued, as in effect on the Petition Date.

 

“Existing Credit Agreement” shall mean the Amended and Restated Credit Agreement
by and among the Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto (the “Existing Credit Agreement
Lenders”) and Wilmington Trust, National Association as term loan administrative
agent and collateral agent (in such capacity, the “Existing Credit Agreement
Agent”) and the other agents from time to time party thereto dated as of
June 14, 2011, as in effect on the Petition Date.

 

“Existing Credit Agreement Agent” shall have the meaning specified in the
definition of Existing Credit Agreement.

 

“Existing Credit Agreement Lenders” shall have the meaning specified in the
definition of Existing Credit Agreement.

 

“Existing Debt Documents” shall mean the Existing Credit Agreement, the Existing
Senior Notes Indenture and the Existing Second Lien Notes Indenture, in each
case outstanding on the Petition Date.

 

16

--------------------------------------------------------------------------------


 

“Existing Receivables Financing” shall mean the receivables financing pursuant
to the following agreements each dated as of January 13, 2016, as may be
amended, restated or otherwise modified from time to time: (1) Purchase and Sale
Agreement by and among Arch Coal Sales Company, Inc., certain of the Borrower’s
Subsidiaries as the Originators thereunder and the Borrower, (2) the Sale and
Contribution Agreement by and among the Borrower and Arch Receivable Company,
LLC, (3) the Second Amended and Restated Receivables Purchase Agreement by and
among Arch Receivable Company, LLC, Arch Coal Sales Company, Inc., certain
financial institutions from time to time parties thereto, as LC Participants (as
defined therein), certain financial institutions from time to time parties
thereto, as conduit purchasers, related committed purchasers, and purchaser
agents and PNC Bank, National Association, as Administrator on behalf of the
Purchasers (in such capacity, the “Securitization Administrator”) and as LC
Bank, and (4) other related agreements and documents.

 

“Existing Second Lien Notes” shall mean the $350,000,000 in aggregate original
principal amount of 8% second lien notes due 2019 issued by the Borrower on
December 17, 2013.

 

“Existing Second Lien Notes Indenture” shall mean the Indenture dated as of
December 17, 2013 by and among the Borrower, the subsidiary guarantors named
therein and UMB Bank National Association, as trustee (the “Existing Second Lien
Notes Trustee”), pursuant to which the Existing Second Lien Notes were issued,
as in effect on the Petition Date.

 

“Existing Second Lien Notes Trustee” shall have the meaning specified in the
definition of Existing Second Lien Notes Indenture.

 

“Existing Secured Debt” shall mean all obligations owing with respect to the
(i) Existing Credit Agreement and (ii) the Existing Second Lien Notes.

 

“Existing Senior Notes” shall mean (i) the $375,000,000 in aggregate original
principal amount of 9.875% Senior Notes due 2019 issued by the Borrower,
(ii) the $600,000,000 in aggregate original principal amount of 8-3/4% Senior
Notes due 2016 issued by the Borrower, (iii) the $500,000,000 in aggregate
original principal amount of 7-1/4% Senior Notes due 2020 issued by the
Borrower, (iv) the $1,000,000,000 in aggregate original principal amount of
7.000% Senior Notes due 2019 issued by the Borrower and (v) the $1,000,000,000
aggregate principal amount of 7.250% Senior Notes due 2021 issued by the
Borrower.

 

“Existing Senior Notes Indentures” shall mean the Existing 9.875% Senior Notes
Indenture, the Existing 7 1/4% Senior Notes Indenture, the Existing 8 3/4%
Senior Notes Indenture and the Existing 7.000% Senior Notes and 7.250% Senior
Notes Indenture.

 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“FCPA” shall have the meaning specified in Section 6.23.

 

17

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged by a bank selected by the Agent in consultation with the Borrower to
major banks on such day on such transactions as determined by the Agent in a
commercially reasonable manner.

 

“Fees Carve-Out” shall have the meaning assigned to that term in the Orders.

 

“Final Funding Date” shall have the meaning specified in Section 2.01(b).

 

“Final Funding Termination Date” shall have the meaning specified in
Section 2.01(b).

 

“Final Order” shall mean an order of the Bankruptcy Court in substantially the
form of the Interim Order (with only such modifications thereto as are necessary
to convert the Interim Order to a final order and such other modifications as
are reasonably satisfactory in form and substance to the Agent with the consent
of the Required Lenders) as to which no stay has been entered and which has not
been reversed, vacated or overturned, and from which no appeal or motion to
reconsider has been timely filed, or if timely filed, such appeal or motion to
reconsider has been dismissed or denied unless the Required Lenders (or the
Agent with the consent of the Required Lenders) waive such requirement in
writing.

 

“Final Order Entry Date” shall mean the date on which the Final Order is entered
by the Bankruptcy Court.

 

“Flood Laws” shall mean all applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Laws related thereto.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Subsidiaries” shall mean, for any Person, each Subsidiary of such
Person that is (i) a “controlled foreign corporation” (a “CFC”) under
Section 957 of the Internal Revenue Code or (ii) any Subsidiary of a CFC or any
Subsidiary substantially all of the assets of which constitute equity interests
of a CFC.

 

“GAAP” shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.03, and applied on a
consistent basis both as to classification of items and amounts.

 

“Guarantied Obligations” shall have the meaning specified in Section 12.01.

 

18

--------------------------------------------------------------------------------


 

“Guarantor” shall mean at any time each of the Significant Subsidiaries of the
Borrower that is party to this Agreement on the Effective Date or, after the
Effective Date, becomes party to this Agreement in accordance with
Section 8.01(l)(iv).

 

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under the
Loan Documents in the form of Exhibit 1.1(G).

 

“Guaranty” of any Person shall mean any obligation of such Person guarantying or
in effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.

 

“Hedging Transaction” shall mean any of the following transactions by the
Borrower or any of its Subsidiaries: any rate swap transaction, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other similar transaction of any combination of the
foregoing transactions.

 

“Historical Statements” shall have the meaning assigned to that term in
Section 6.07(a).

 

“Inactive Subsidiaries” shall mean, at any time, collectively, the Subsidiaries
of the Borrower which: (i) do not actively conduct any business or operations,
and (ii) have total assets, in the aggregate for all such Subsidiaries, with a
book value, as of any date of determination, not in excess of $2,500,000.

 

“Income Tax Regulations” shall mean those regulations promulgated pursuant to
the Internal Revenue Code.

 

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii) all
amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) reimbursement obligations (contingent or
otherwise) under any letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
trade payables and accrued expenses incurred in the ordinary course of business
which are not represented by a promissory note or other evidence of
indebtedness), or (v) any Guaranty of any such Indebtedness.  It is understood
that obligations in respect of any Hedging Transactions shall not be deemed to
be Indebtedness.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning specified in Section 13.03(b).

 

19

--------------------------------------------------------------------------------


 

“Information” shall mean all information received from the Loan Parties or any
of their Subsidiaries relating to the Loan Parties or any of such Subsidiaries
or any of their respective businesses, other than any such information that is
available to the Agent or any Lender on a non-confidential basis prior to
disclosure by the Loan Parties or any of their Subsidiaries.

 

“Initial Funding Date” shall mean the date on which the conditions precedent
specified in Section 7.02 are satisfied (or waived in accordance with
Section 13.01).

 

“Insolvency Proceeding” shall mean, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors, undertaken
under any Law.

 

“Interest Period” shall mean, in the case of Term Loans which bear interest
under the LIBOR Rate Option, the period commencing on the date such LIBOR Rate
Loan is disbursed or converted to or continued as a LIBOR Rate Loan and ending
on the date one, two, three or six months and, to the extent offered by all
Lenders at the time of the relevant borrowing, twelve months, thereafter, as
selected by the Borrower in its Term Loan Request; provided that (i) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
LIBOR Rate Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (ii) any
Interest Period pertaining to a LIBOR Rate Loan that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (iii) no Interest Period shall extend beyond the Stated
Maturity Date.

 

“Interest Rate Option” shall mean any LIBOR Rate Option or Base Rate Option.

 

“Interim Statements” shall have the meaning specified in Section 6.07(a).

 

“Interim Order” shall mean an interim order of the Bankruptcy Court (as the same
may be amended, supplemented, or modified from time to time after entry thereof
in accordance with the terms hereof) in the form set forth as Exhibit 1.1(I),
with changes to such form as are reasonably satisfactory to the Agent with the
consent of the Required Lenders, approving the Loan Documents, which Interim
Order shall, among other things (i) authorize the extensions of credit in
respect of the DIP Facility in the amount and on the terms set forth herein,
(ii) grant the Superpriority Claim status and other Collateral and Liens
referred to herein and in the other Loan Documents, (iii) approve the payment by
the Borrower of the fees provided for herein, and (iv) provide for the waiver of
Section 506(c) of the Bankruptcy Code by the Debtors as to the Collateral,
subject only to and effective upon entry of the Final Order.

 

20

--------------------------------------------------------------------------------


 

“Interim Order Entry Date” shall mean the date on which the Interim Order is
entered by the Bankruptcy Court.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

“Investments” shall mean collectively all of the following with respect to any
Person: (i) investments or contributions by any of the Loan Parties or their
Subsidiaries in or to the capital of such Person, (ii) loans by any of the Loan
Parties or their Subsidiaries to such Person, (iii) any Guaranty by any Loan
Party or any Subsidiary of any Loan Party directly or indirectly of the
Indebtedness or of the obligations of such Person, (iv) other payments by any of
the Loan Parties or their Subsidiaries to such Person (except in connection with
transactions for the sale of goods or services for fair value), or (v) credit
enhancements of any Loan Party to or for the benefit of such Person. If the
nature of an Investment is tangible property then the amount of such Investment
shall be determined by valuing such property at fair value in accordance with
the past practice of the Loan Parties and such fair values shall be reasonably
satisfactory to the Agent with the consent of the Required Lenders. For the
purposes of calculating the outstanding aggregate amount of such Investments,
the aggregate amount shall be reduced by the aggregate amount of any
quantifiable rebate, dividend, return, or other financial benefit received by
such Loan Party with respect to such Investments for the period from the
Effective Date through and including the date of determination.

 

“IRS” shall mean the Internal Revenue Service.

 

“Labor Contracts” shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.

 

“Law” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Official Body, foreign or domestic.

 

“Lenders” shall mean the financial institutions named on Schedule 1.1(C) (as
amended or supplemented from time to time) and their respective successors and
assigns as permitted hereunder and designated as having a Commitment or holding
Term Loans, each of which is referred to herein as a Lender.

 

“Lending Office” shall mean, as to any Lender, the office or offices of such
Lender described as such in such Lender’s administrative questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Agent.

 

“LIBOR Rate” shall mean, with respect to Term Loans comprising any Borrowing
Tranche to which the LIBOR Rate Option applies for any Interest Period, (i) the
rate per annum equal to (x) the Intercontinental Exchange Benchmark
Administration Ltd. LIBOR Rate (“ICE LIBOR”), as published by Reuters (or such
other commercially available source providing

 

21

--------------------------------------------------------------------------------


 

quotations of ICE LIBOR as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (y) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
a bank selected by the Agent in consultation with the Borrower to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) two Business Days prior to the commencement of such Interest
Period; and (ii) for any interest calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to (x) ICE LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (y) if such published rate is not available at such
time for any reason, the rate per annum determined by the Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by a bank
selected by the Agent in consultation with the Borrower to major banks in the
London interbank eurodollar market at their request at the date and time of
determination; provided that in no event shall the LIBOR Rate for any Term Loans
be less than 1.00%.

 

“LIBOR Rate Option” shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.01(a)(ii).

 

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

 

“Lien” shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing), but, for the
avoidance of doubt, shall not include any operating lease.

 

“Liquidity” shall mean the sum of (i) unrestricted cash or cash equivalents of
the Borrower and its Domestic Subsidiaries (other than the Securitization
Subsidiaries and Bonding Subsidiaries), (ii) withdrawable funds from brokerage
accounts of the Borrower and its Domestic Subsidiaries (other than the
Securitization Subsidiaries and Bonding Subsidiaries) and (iii) any unused
Commitments that are available to be drawn by the Borrower pursuant to the terms
hereof.

 

“LLC Interests” shall have the meaning given to such term in Section 6.02.

 

22

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean this Agreement, the Agent Fee Letter, the CS Fee
Letter, the Notes, the Patent, Trademark and Copyright Security Agreements, the
Pledge Agreements, the Security Agreements, each Guarantor Joinder, any
Mortgages and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith as the same may be supplemented, amended, restated, replaced, or
modified from time to time in accordance herewith or therewith, and Loan
Document shall mean any of the Loan Documents.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean collectively and “Loan” shall mean separately all Term Loans
or any Term Loan.

 

“London Banking Day” shall mean any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Coal Purchase and Sale Agreement” shall mean an agreement for the
purchase and sale of coal entered into by the Borrower or any Subsidiary of the
Borrower in the ordinary course of its business.

 

“Material Adverse Change” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
material Loan Document, (b) is or could reasonably be expected to be materially
adverse to the business, properties, assets, financial condition, or results of
operations of the Borrower and its Subsidiaries taken as a whole, other than as
customarily occurs as a result of events leading up to and following the
commencement of a proceeding under Chapter 11 of the Bankruptcy Code and the
commencement of the Cases, or (c) impairs materially or would reasonably be
expected to impair materially the ability of the Agent or any of the Lenders, to
the extent permitted, to enforce their legal remedies pursuant to this Agreement
or any other Loan Document.

 

“Material Lease” shall mean any Real Property Lease or other contractual
obligations in respect of Material Leased Real Property.

 

“Material Leased Real Property” shall mean any Real Property subject to a Real
Property Lease with a Loan Party, as lessee, with annual minimum royalties,
rents or any similar payment obligations, in excess of $2,000,000 in the most
recently ended fiscal year ended at least 90 days prior to the date of
determination.

 

“Mining Laws” shall mean any and all applicable federal, state, local and
foreign statutes, laws, regulations, guidance, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
or other governmental restrictions or common law causes of action relating to
mining operations and activities, or oil, natural gas, minerals, and other
hydrocarbons and their constituents production operations and activities. Mining
Laws shall include but not be limited to, the Mineral Lands Leasing Act of 1920,
the Federal Coal Leasing Amendments Act, the Surface Mining Control and
Reclamation Act, all other land reclamation and use statutes and regulations
relating to Coal mining, the Federal Coal Mine Health and Safety Act, the Black
Lung Act and the Coal Act, the Mine Safety and Health Act and the

 

23

--------------------------------------------------------------------------------


 

Occupational Safety and Health Act, each as amended, and their state and local
counterparts or equivalents.

 

“Mining Operations” shall mean (i) the removal of coal and other minerals from
the natural deposits or from waste or stock piles by any surface or underground
mining methods; (ii) operations or activities conducted underground or on the
surface associated with or incident to the preparation, development, operation,
maintenance, opening and reopening of an underground or surface mine storage or
stockpiling of mined materials, backfilling, sealing and other closure
procedures related to a mine or the movement, assembly, disassembly or staging
of any mining equipment; (iii) milling; (iv) coal preparation, coal processing
or testing; (v) coal refuse disposal, coal fines disposal or the operation and
maintenance of impoundments; (vi) the operation of any mine drainage system;
(vii) reclamation activities and operations; or (viii) the operation of coal
terminals, river or rail load-outs or any other transportation facilities.

 

“Mining Title” shall mean fee simple title to surface and/or coal or an
undivided interest in fee simple title thereto or a leasehold interest in all or
an undivided interest in surface and/or coal together with no less than those
real property, easements, licenses, privileges, rights and appurtenances as are
necessary to mine, remove, process and transport coal in the manner presently
operated.

 

“Month”, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” shall mean each of the fee and leasehold mortgages, deeds of trust,
assignments of leases and rents and other security documents, if any, delivered
on or after the Petition Date with respect to Real Property to be encumbered
pursuant to Section 8.01(l) hereof, as each may be amended, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” shall mean any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions and to which it
continues to have unsatisfied liability.

 

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including the Borrower or any member of the ERISA Group) at least two
of whom are not under common control, as such a plan is described in Sections
4063 and 4064 of ERISA.

 

“Net Cash Proceeds” shall mean proceeds received after the Effective Date in
cash from (a) any sale of, or Property Loss Event with respect to, property, net
of (i) the customary out-of-pocket cash costs, fees and expenses paid or
required to be paid in connection therewith, (ii) taxes paid or reasonably
estimated to be payable as a result thereof and (iii) any amount

 

24

--------------------------------------------------------------------------------


 

required to be paid or prepaid on Debt (other than the Obligations and Debt
owing to any Loan Party) secured by the property subject thereto or (b) any sale
or issuance of stock or incurrence of Debt, in each case net of brokers’,
advisors’ and investment banking fees and other customary out-of-pocket
underwriting discounts, commissions and other customary out-of-pocket cash
costs, fees and expenses, in each case incurred in connection with such
transaction; provided that amounts provided as a reserve, in accordance with
GAAP, against any liability under any indemnification obligations or purchase
price adjustment associated with any of the foregoing shall not constitute Net
Cash Proceeds except to the extent and at the time any such amounts are released
from such reserve.

 

“No Proceedings Letter” shall mean that certain No Proceedings Letter Agreement,
dated as of January 21, 2016, between the Borrower and the Agent.

 

“Non-Consenting Lender” shall have the meaning specified in Section 13.01.

 

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is a
Bonding Subsidiary, an Inactive Subsidiary, a Securitization Subsidiary, a
Foreign Subsidiary or a non-wholly owned Subsidiary.

 

“Notes” shall mean, collectively, the promissory notes in the form of
Exhibit 1.1(N) evidencing the Term Loans.

 

“Obligations” shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with the DIP Facility, the related Notes, the Agent Fee Letter, the
CS Fee Letter or any other Loan Document, to the Agent or any of the Lenders
provided for under such Loan Documents.

 

“Official Body” shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

“Orders” shall mean, collectively, the Interim Order and the Final Order.

 

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other similar excise or property taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such taxes that are imposed
pursuant to an assignment, participation or a change of an applicable lending
office that is not undertaken pursuant to Section 5.06(c).

 

“Participant” shall have the meaning specified in Section 13.09(d).

 

“Participant Register” shall have the meaning specified in Section 13.09(d).

 

25

--------------------------------------------------------------------------------


 

“Partnership Interests” shall have the meaning given to such term in
Section 6.02.

 

“Patent, Trademark and Copyright Security Agreements” shall mean collectively
the Patent, Trademark and Copyright Security Agreements attached as exhibits to
the applicable Security Agreement and each other patent, trademark and copyright
agreement in form and substance reasonably acceptable to the Agent, each as
executed and delivered by the applicable Loan Parties for the benefit of the
Lenders, as the same may be supplemented, amended, restated, replaced or
modified from time to time, and Patent, Trademark and Copyright Security
Agreement shall mean any of the Patent, Trademark and Copyright Security
Agreements.

 

“Payment Date” shall mean the first day of each calendar quarter after the date
hereof and on the Termination Date.

 

“Payment in Full” or “Paid in Full” shall mean the indefeasible payment in full
in cash of the Loans and other Obligations hereunder (other than indemnity and
other contingent obligations as to which no claim has been asserted) and
termination of the Commitments.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

 

“Perfection Certificate” shall mean the perfection certificate in substantially
the form attached hereto as Exhibit 1.1(P)(1).

 

“Permit” shall mean any and all permits, approvals, licenses, registrations,
consents, notifications, identification numbers, bonds, waivers or exemptions
and any other regulatory authorization, in each case, from an Official Body
having jurisdiction over the applicable activity.

 

“Permitted Investments” shall mean:

 

(i)            securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed or insured by the United States
Government or any agency thereof;

 

(ii)           certificates of deposit and time deposits with maturities of 18
months or less from the date of acquisition and overnight bank deposits of any
Lender or of any commercial bank having capital and surplus in excess of
$500,000,000;

 

(iii)          repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (ii) of this definition with respect to
securities issued or fully guaranteed or insured by the United States
Government;

 

(iv)          commercial paper of a domestic issuer rated at least A-2 by
Standard & Poor’s or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of Standard & Poor’s and Moody’s
cease publishing ratings of investments;

 

(v)           securities with maturities of 18 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing

 

26

--------------------------------------------------------------------------------


 

authority or foreign government (as the case may be) are rated at least A by
Standard & Poor’s or A by Moody’s;

 

(vi)          securities with maturities of 18 months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (ii) of this definition;

 

(vii)         corporate obligations such as notes, bonds, loan participation
certificates, master notes, and variable rate demand notes rated at least A by
Standard & Poor’s or A2 by Moody’s;

 

(viii)        asset backed and mortgage backed securities and collateralized
mortgage obligations rated AAA by Standard & Poor’s or Aaa by Moody’s;

 

(ix)          money market auction rate preferred securities and auction rate
notes with auctions scheduled no less frequently than every 49 days; and

 

(x)           shares of money market mutual or similar funds which invest
principally in assets satisfying the requirements of clauses (i) through (ix) of
this definition.

 

“Permitted Joint Venture” shall mean any Person (i) with respect to which the
ownership of equity interests thereof by the Borrower or any Subsidiary of the
Borrower is accounted for in accordance with the “equity method” in accordance
with GAAP; (ii) engaged in a line of business permitted by Section 8.02(g); and
(iii) with respect to which the equity interests thereof were acquired by the
Borrower or Subsidiary of the Borrower in an arm’s-length transaction.

 

“Permitted Liens” shall mean:

 

(i)            Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable or that are
being contested in good faith by appropriate proceedings and as to which
appropriate reserves have been established in accordance with GAAP;

 

(ii)           Pledges or deposits made in the ordinary course of business to
secure payment of reclamation liabilities, worker’s compensation, or to
participate in any fund in connection with worker’s compensation, unemployment
insurance, old-age pensions or other social security programs;

 

(iii)          Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease or royalty payments that are not yet due and payable or in default
beyond all applicable notice and cure periods;

 

(iv)          Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids (including bonus bids), tenders,
contracts (other than for the repayment of borrowed money) or leases, not in
excess of the aggregate amount due thereunder or other amounts as may be
customary, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;

 

27

--------------------------------------------------------------------------------


 

(v)           Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(vi)          Liens created on the Collateral under the Loan Documents or the
Orders;

 

(vii)         Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under capital leases (as the nature of such lease is determined in
accordance with GAAP) securing obligations of such Loan Party or Subsidiary to
the lessor under such leases and Purchase Money Security Interests on assets
purchased by any Loan Party or Subsidiary of a Loan Party, provided that such
Liens shall not extend to any assets that are not the subject of such leases or
Purchase Money Security Interests; provided, further that the aggregate amount
for the Borrower and its Subsidiaries of all loans, capital lease obligations
and deferred payments secured as permitted by this clause (vii) shall not at any
time outstanding exceed $100,000,000;

 

(viii)        The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)           Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)           Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits; or

 

(3)           Claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens;

 

(ix) Liens granted pursuant to or in respect of a Permitted Receivables
Financing;

 

(x)           [reserved];

 

(xi)          Liens relating to the pledge of the equity interests of a Bonding
Subsidiary in favor of the provider of the surety bonds which provide payment
assurances to the lessor of the leasehold interest leased by such Bonding
Subsidiary related to the cost of such Bonding Subsidiary of acquiring such
leasehold interest and any bonus bid and royalty payments to the lessor
thereunder;

 

(xii)         the pledge of cash or marketable securities securing a Permitted
Secured Letter of Credit Facility; and

 

28

--------------------------------------------------------------------------------


 

(xiii)        [reserved];

 

(xiv)        Liens securing Indebtedness or other obligations up to $5,000,000
in the aggregate at any time outstanding, including, without limitation on
assets consisting of (a) Liens on stock or assets permitted to be acquired
pursuant to Section 8.02(n) incurred at the time of such acquisition of such
stock or assets (or within one year thereof) to finance the acquisition of such
stock or assets, and (b) Liens existing on any assets at the date of acquisition
of such assets, as such acquisition is permitted by Section 8.02(n) and 8.02(c),
in each case as refinanced, extended, renewed or refunded;

 

(xv)         statutory and common law banker’s Liens and rights of setoff on
bank deposits;

 

(xvi)        any Lien existing on the date of this Agreement and described on
Schedule 1.1(P);

 

(xvii)       [reserved];

 

(xviii) [reserved];

 

(xix)        [reserved];

 

(xx)         Liens arising out of final judgments, awards, or orders not
otherwise constituting an Event of Default hereunder;

 

(xxi)        option agreements and rights of first refusal granted with respect
to assets that are permitted to be disposed of pursuant to the terms of
Section 8.02(c) or Section 8.02(d) of this Agreement;

 

(xxii)       Liens created under the Orders, the Existing Credit Agreement or
related documents or the Existing Second Lien Notes Indenture;

 

(xxiii)      Liens securing Indebtedness of Foreign Subsidiaries permitted
pursuant to Section 8.02(a)(xix) in an aggregate amount not to exceed
$15,000,000 at any time;

 

(xxiv)     precautionary filings under the Uniform Commercial Code by a lessor
with respect to personal property leased to such Person under an operating
lease;

 

(xxv)      Liens existing as of the Effective Date on any of the Excluded
Property;

 

(xxvi) [reserved];

 

(xxvii)    any leases of assets permitted by Section 8.02(d); and

 

(xxviii)   Liens resulting from the deposit of funds or evidences of
Indebtedness in trust for the purpose of decreasing or legally defeasing
Indebtedness of the Loan Parties permitted hereby so long as such decrease or
defeasance is not prohibited hereunder.

 

“Permitted Receivables Financing” shall mean a transaction or series of
transactions pursuant to which a Securitization Subsidiary purchases Receivables
Assets or interests therein from the Borrower or any Subsidiary of the Borrower
and finances such Receivables Assets or

 

29

--------------------------------------------------------------------------------


 

interests therein through the issuance of Indebtedness or equity interests or
through the sale of such Receivables Assets or interests therein; provided that
(a) the Board of Directors of the Borrower shall have approved such transaction,
(b) no portion of the Indebtedness of a Securitization Subsidiary is guaranteed
by or is recourse to the Borrower or any of its other Subsidiaries (other than
recourse for customary representations, warranties, covenants and indemnities,
none of which shall relate to the collectability of such Receivables Assets),
and (c) neither the Borrower nor any of its other Subsidiaries has any
obligation to maintain or preserve such Securitization Subsidiary’s financial
condition; provided that (i) no such financing other than the Existing
Receivables Financing shall be permitted hereunder, and (ii) the Existing
Receivables Financing shall only be permitted so long as it complies with this
definition, it being understood that the Existing Receivables Financing (as
proposed to be amended in drafts approved by counsel to the Lenders prior to the
Petition Date) complies with this definition.

 

“Permitted Secured Letter of Credit Facility” shall have the meaning assigned to
such term in Section 8.02(a)(viii).

 

“Person” shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

“Petition Date” shall have the meaning specified in the recitals hereof.

 

“Plan” shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (i) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group, or (ii) has at any
time within the preceding five years been maintained by any entity which was at
such time a member of the ERISA Group for employees of any entity which was at
such time a member of the ERISA Group.

 

“Platform” shall have the meaning specified in Section 8.03(i).

 

“Pledge Agreements” shall mean collectively the Pledge Agreements substantially
in the form attached hereto as Exhibit 1.1(P)(2) in the case of the Borrower
(with such changes as are agreed to by the Agent (with the consent of the
Required Lenders) and the Borrower) and substantially in the form attached
hereto as Exhibit 1.1(P)(3) in the case of each Guarantor (with such changes as
are agreed to by the Agent (with the consent of the Required Lenders) and the
Borrower), in each case executed and delivered for the benefit of the Lenders
pursuant to Section 7.01(b)(i) (subject to the paragraph immediately following
Section 7.01(b)(vi)), as the same may be supplemented, amended, restated,
replaced, or modified from time to time, and Pledge Agreement shall mean any of
the Pledge Agreements.

 

“Potential Default” shall mean any event or condition which with notice or
passage of time, or both, would constitute an Event of Default.

 

“Pre-Petition Indebtedness” shall mean, collectively, the Indebtedness of each
Debtor outstanding and unpaid on the date on which such Person becomes a Debtor.

 

30

--------------------------------------------------------------------------------


 

“Pre-Petition Payment” shall mean a payment (by way of adequate protection or
otherwise) of principal or interest or otherwise on account of any
(i) Pre-Petition Indebtedness, (ii) “critical vendor payments” or (iii) trade
payables (including, without limitation, in respect of reclamation claims) or
other pre-petition claims against any Debtor.

 

“Prime Rate” shall mean as of a particular date, the prime rate of interest as
published on that date in The Wall Street Journal (Eastern Edition), or if The
Wall Street Journal ceases to quote such rate, a similar rate quoted by a
national publication chosen by the Agent in its reasonable discretion. If The
Wall Street Journal (or similar publication) is not published on a date for
which the Prime Rate must be determined, the Prime Rate shall be the prime rate
published on the nearest-preceding date.

 

“Primed Liens” shall have the meaning specified in Section 5.13(a).

 

“Principal Office” shall mean WTNA’s address set forth on Schedule 1.1(C), or
such other address or account as the Agent may from time to time notify to the
Borrower and the Lenders.

 

“Prior Security Interest” shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral (other than the Real Property) subject only to Liens for taxes not
yet due and payable to the extent such prospective tax payments are given
priority by statute, obligations in connection with capital leases or Purchase
Money Security Interests as permitted hereunder.

 

“Professional Fees” shall have the meaning given to such term in the definition
of Fees Carve-Out as set forth in the Orders.

 

“Professionals” shall have the meaning given to such term in the definition of
Fees Carve-Out as set forth in the Orders.

 

“Prohibited Transaction” shall mean any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor.

 

“Property” shall mean all real property, both owned and leased, of any Loan
Party or Subsidiary of a Loan Party.

 

“Property Loss Event” shall mean, with respect to any property, any loss of or
damage to such property or any taking of such property or condemnation thereof.

 

“Public Lender” shall have the meaning specified in Section 8.03(i).

 

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

“Ratable Share” shall mean, as to any Lender, a fraction, the numerator of which
is the amount of such Lender’s Term Loans (and/or Commitments, as the context
requires) and the

 

31

--------------------------------------------------------------------------------


 

denominator of which is the aggregate principal amount of all Term Loans (and/or
Commitments, as the context requires) of all the Lenders at such time, provided
that in the case of Section 2.02 when a Defaulting Lender shall exist, “Ratable
Share” shall mean the percentage of the aggregate Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.

 

“Real Property” shall mean, individually as the context requires, the real
property (other than as set forth in the proviso below) that is owned or leased
by any Loan Party, including, but not limited to the surface, coal and other
mineral rights, interests and coal leases associated with the properties
described on Schedule 1.1(R), and “Real Property” shall mean, collectively, as
the context requires, all of the foregoing; provided, however, “Real Property”
shall not include (i) Excluded Property, (ii) any asset that shall have been
released, pursuant to Section 13.16 or Section 13.01(c) from the Liens created
in connection with this Agreement, or (iii) any “building” or “mobile home”
(each as defined in Regulation H as promulgated by the Federal Reserve Board
under the Flood Laws).

 

“Real Property Lease” shall mean any lease, license, letting, concession,
occupancy agreement, sublease, farm-in, farm-out, joint operating agreement,
easement or right of way to which such Person is a party and is granted a
possessory interest in or a right to use or occupy all or any portion of the
Real Property (including, without limitation, the right to extract Coal,
minerals oil, natural gas and other hydrocarbons and their constituents from any
portion of Real Property not owned in fee by such Person) and every amendment or
modification thereof, including with respect to the Loan Parties, without
limitation, the leases with respect to Real Property and any contractual
obligation with respect to any of the foregoing.

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary of the Borrower.

 

“Reclamation Laws” shall mean all laws relating to mining reclamation or
reclamation liabilities including the Surface Mining Control and Reclamation Act
of 1977, as amended, and its state and local counterparts or equivalents,
including those applicable in West Virginia and Wyoming.

 

“Register” shall have the meaning specified in Section 13.09(c).

 

“Regulated Substances” shall mean, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Health
and Safety Laws as a “hazardous substance”, “pollutant”, “pollution”,
“contaminant”, “hazardous or toxic substance”, “extremely hazardous substance”,
“toxic chemical”, “toxic substance”, “toxic waste”, “hazardous waste”, “special
handling waste”, “industrial waste”, “residual waste”, “solid waste”, “municipal
waste”, “mixed waste”, “infectious waste”, “chemotherapeutic waste”, “medical
waste”, or “regulated substance” or any other material, substance or waste,
regardless of its form or nature, which is regulated by the Environmental Health
and Safety Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature, or which
otherwise is regulated by any applicable Environmental Health and Safety Laws
including, without limitation, coal and other minerals, coal refuse, run-of-mine
coal, acid mine drainage,

 

32

--------------------------------------------------------------------------------


 

petroleum and petroleum products (including crude oil and any fractions
thereof), natural gas, coalbed methane gas, synthetic gas and any mixtures
thereof, asbestos, urea formaldehyde, polychlorinated biphenyls, mercury and
radioactive substances.

 

“Regulation U” shall mean Regulation U, T or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

 

“Release” shall mean anything defined as a “release” under CERCLA or RCRA.

 

“Remedial Action” shall mean any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, the treatment of discharges or seeps, containment,
operation and maintenance or management in-place, control, abatement or other
response actions to Regulated Substances and any closure or post-closure
measures, or reclamation activities associated therewith.

 

“Removal Effective Date” shall have the meaning assigned to such term in
Section 10.06.

 

“Reportable Event” shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or a Multiemployer Plan
(other than any such event as to which the thirty-day notice period is waived);
provided that, in the case of any such reportable event with respect to a
Multiemployer Plan, such event shall only be deemed a Reportable Event for
purposes of this Agreement if the Borrower has knowledge of such event.

 

“Reorganization Plan” shall mean a plan of reorganization in any or all of the
Cases of the Debtors.

 

“Required Lenders” shall mean the Lenders (other than any Defaulting Lender)
having more than 50% of the aggregate amount of the Term Loans and unused
Commitments of the Lenders (excluding any Defaulting Lender).

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 10.06.

 

“Responsible Officer” shall mean, with respect to the Borrower, each of the
chief executive officer, president, chief financial officer, treasurer and any
vice president of the Borrower and, as to any document delivered on the
Effective Date, shall include any secretary or assistant secretary or any other
individual or similar official thereof with substantially equivalent
responsibilities of the Borrower, and with respect to the Agent, any officer
assigned to the corporate trust office of such Person, including any managing
director, principal, vice president, assistant vice president, assistant
treasurer, assistant secretary, or any other officer of such Person customarily
performing functions similar to those performed by any of the above designated
officers and having direct responsibility for the administration of this
Agreement, and also, with

 

33

--------------------------------------------------------------------------------


 

respect to a particular matter, any other officer, to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.

 

“Restructuring Support Agreement” shall mean that certain agreement by and among
the Borrower, the Guarantors and certain of the Existing Credit Agreement
Lenders dated as of January 10, 2016, giving effect to the term sheet for a plan
of reorganization exhibited thereto.

 

“Sanction(s) ” shall mean any international economic sanction administered or
enforced by the Office of Foreign Asset Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury.

 

“SEC” shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

 

“Securitization Administrator” shall have the meaning given to such term in the
definition of Existing Receivables Financing.

 

“Securitization Subsidiary” shall mean a Subsidiary of the Borrower (all of the
outstanding equity interests of which, other than de minimis preferred stock and
director’s qualifying shares, if any, are owned, directly or indirectly, by the
Borrower) that is established for the limited purpose of acquiring and financing
Receivables Assets and interests therein of the Borrower or any Subsidiary of
the Borrower and engaging in activities ancillary thereto.

 

“Security Agreements” shall mean collectively the Security Agreements
substantially in the form attached hereto as Exhibit 1.1(S)(1) in the case of
the Borrower (with such changes as are agreed to by the Agent (with the consent
of the Required Lenders) and the Borrower) and substantially in the form
attached hereto as Exhibit 1.1(S)(2) in the case of each Guarantor (with such
changes as are agreed to by the Agent (with the consent of the Required Lenders)
and the Borrower), in each case executed and delivered for the benefit of the
Lenders pursuant to Section 7.01(b)(i) (subject to the paragraph immediately
following Section 7.01(b)(vi)), as the same may be supplemented, amended,
restated, replaced, or modified from time to time, and Security Agreement shall
mean any of the Security Agreements.

 

“Significant Subsidiary” shall mean individually any Subsidiary of the Borrower
other than the Non-Guarantor Subsidiaries, and Significant Subsidiaries shall
mean collectively all Subsidiaries of the Borrower other than the Non-Guarantor
Subsidiaries.

 

“Special Joint Venture” shall have the meaning assigned to that term in
Section 8.01(l).

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group and any successor
thereto.

 

“Stated Maturity Date” shall mean January 31, 2017.

 

“Subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any

 

34

--------------------------------------------------------------------------------


 

determination is being made, directly or indirectly, owned, Controlled or held
by the parent or one or more subsidiaries of the parent, or (b) whose accounts
are consolidated with the accounts of the parent or one or more subsidiaries of
the parent in such parent’s or subsidiary’s SEC filings.  Unless the context
otherwise requires, Subsidiary shall mean a Subsidiary of the Borrower.

 

“Subsidiary Shares” shall have the meaning assigned to that term in
Section 6.02.

 

“Superpriority Claim” shall mean a superpriority administrative expense claim
against any of the Debtors (without the need to file any proof of claim) with
priority over any and all claims against each of the Debtors, now existing or
hereafter arising, of any kind whatsoever, including, without limitation, all
administrative expenses of the kind specified in Sections 503(b) and 507(b) of
the Bankruptcy Code and any and all administrative expenses or other claims
arising under Sections 105, 326, 328, 330, 331, 365, 503(b), 506(c) (subject to
entry of the Final Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy
Code (including adequate protection obligations granted in any Order, whether or
not such expenses or claims may become secured by a judgment lien or other
non-consensual lien, levy or attachment).

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Official Body, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Request” shall have the meaning specified in Section 2.05.

 

“Term Loans” shall mean collectively, and “Term Loan” shall mean separately, all
Term Loans and any Term Loan made by the Lenders or one of the Lenders to the
Borrower pursuant to Section 2.01.

 

“Termination Date” shall mean the earliest of (a) the Stated Maturity Date,
(b) the consummation of the sale of all or substantially all of the assets of
the Loan Parties pursuant to Section 363 of the Bankruptcy Code, (c) the
Consummation Date and (d) the date the Obligations are accelerated pursuant to
Section 9.02.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York or any other state the laws of which
are required to be applied in connection with the perfection of security
interests created by the Security Agreements.

 

“Unused Commitment Fee” shall have the meaning specified in Section 2.04(a).

 

“Unused Commitment Fee Rate” shall mean 5.00%.

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

35

--------------------------------------------------------------------------------


 

“U.S. Person” shall mean a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code, or any person treated as a
United States person for purposes of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to that term
in Section 5.09(e).

 

“WTNA” shall mean Wilmington Trust, National Association, together with its
successors and assigns.

 

Section 1.02.                          Construction.  Unless the context of this
Agreement otherwise clearly requires, the following rules of construction shall
apply to this Agreement and each of the other Loan Documents: (a) references to
the plural include the singular, the plural, the part and the whole and the
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”; (b) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (c) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
(d) reference to any Person includes such Person’s successors and assigns;
(e) reference to any agreement, including this Agreement and any other Loan
Document together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (f) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (g) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights,
(h) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (i) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.

 

Section 1.03.                          Accounting Principles; Changes in GAAP. 
Except as otherwise provided in this Agreement, all computations and
determinations as to accounting or financial matters and all financial
statements to be delivered pursuant to this Agreement shall be made and prepared
in accordance with GAAP (including principles of consolidation where
appropriate), and all accounting or financial terms shall have the meanings
ascribed to such terms by GAAP; provided, however that all accounting terms used
in Section 8.02 (and all defined terms used in the definition of any accounting
term used in Section 8.02) shall have the meaning given to such terms (and
defined terms) under GAAP as in effect on the date hereof applied on a basis
consistent with those used in preparing Statements referred to in
Section 6.07(a).

 

36

--------------------------------------------------------------------------------


 

ARTICLE 2
THE LOANS

 

Section 2.01.                          The Loans. On the Effective Date:

 

(a)                                 Initial Funding Date Borrowing. Subject to
the terms and conditions herein and in the Orders and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make a Term Loan to the Borrower on the Initial Funding Date; provided that
after giving effect to each such Term Loan the aggregate amount of Term Loans
from such Lender shall not exceed such Lender’s Commitment.  The Commitments
shall be reduced immediately and without further action on the Initial Funding
Date in a corresponding principal amount to the Term Loans funded on the Initial
Funding Date.

 

(b)                                 Final Funding Date Borrowing.  Subject to
the terms and conditions herein and the Final Order, the Borrower may make, in a
single draw, the final borrowing under the Commitments, in an aggregate
principal amount not to exceed the remaining amount of the Commitments upon
satisfaction (or waiver in accordance with Section 13.01) of the conditions
precedent set forth in Section 7.03 (the “Final Funding Date”), which shall
occur after the Initial Funding Date and prior to the Availability End Date. 
Each Lender’s Commitment shall terminate immediately and without further action
on the earlier to occur of (1) the Final Funding Date after giving effect to the
funding of such Lender’s Loan on such date and (2) the Availability End Date.

 

(c)                                  Any amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.

 

(d)                                 After giving effect to any Term Loan, the
aggregate amount of Term Loans from such Lender shall not exceed such Lender’s
Commitment.

 

Section 2.02.                          Nature of Lenders’ Obligations with
Respect to Loans.  Each Lender shall be obligated to participate in the request
for Term Loans pursuant to Section 2.05 in accordance with its Ratable Share. 
The obligations of each Lender hereunder are several.  The failure of any Lender
to perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder.  The Lenders shall have no
obligation to make Term Loans hereunder after the Availability End Date.

 

Section 2.03.                          [Reserved].

 

Section 2.04.                          Fees.

 

(a)                                 Unused Commitment Fees.  Accruing from the
date hereof until the Availability End Date, the Borrower agrees to pay to the
Agent for the account of each Lender according to its Ratable Share, a
nonrefundable commitment fee (the “Unused Commitment Fee”) equal to the Unused
Commitment Fee Rate (computed on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed) multiplied by the average daily amount of
unused Commitments; provided, however, that any Unused Commitment Fee accrued
with respect to the Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such Unused Commitment Fee shall otherwise have
been due and payable by the Borrower prior to such time; and provided, further
that no Unused Commitment Fee shall accrue with respect to the Commitment of a

 

37

--------------------------------------------------------------------------------


 

Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Unused Commitment Fees
shall be payable in arrears for the prior month on the first Business Day of
each month after the Effective Date, and the Termination Date.

 

(b)                                 Agent Fee Letter.  The Borrower shall pay to
the Agent for its own account fees in the amounts and at the times specified in
the Agent Fee Letter.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

(c)                                  CS Fee Letter.  The Borrower shall pay to
Credit Suisse for its own account fees in the amounts and at the times specified
in the CS Fee Letter.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

(d)                                 The Borrower agrees to pay to the Agent for
the account of each Lender according to its Ratable Share a nonrefundable fee
equal to 1.00% of the Commitments terminated on the Availability End Date.

 

Section 2.05.                          Term Loan Requests.  Each Term Loan and
each conversion to or the renewal of the LIBOR Rate Option shall be made upon
the Borrower’s duly completed irrevocable request therefor substantially in the
form of Exhibit 2.5, completed and signed by a Responsible Officer of the
Borrower, or a request by telephone immediately confirmed in writing by letter,
facsimile or telex in such form (each, a “Term Loan Request”).  Each Term Loan
Request must be received by the Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any borrowing of, conversion to or
renewal of LIBOR Rate Loans or of any conversion of LIBOR Rate Loans to Base
Rate Loans, and (ii) one Business Day prior to the requested date of any
borrowing of Base Rate Loans.  Each telephonic notice by the Borrower pursuant
to this Section must be confirmed promptly by delivery to the Agent of a written
Term Loan Request, appropriately completed and signed by a Responsible Officer
of the Borrower.  Each borrowing of, conversion to or renewal of LIBOR Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof.  Each Term Loan Request (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a borrowing, a conversion of Term
Loans, or a renewal of LIBOR Rate Loans, (ii) the requested date of the
borrowing, conversion or renewal, as the case may be (which shall be a Business
Day), (iii) the principal amount of Term Loans to be borrowed, converted or
renewed, (iv) whether the LIBOR Rate Option or Base Rate Option shall apply to
such Term Loans to be borrowed or to be converted to, and (v) if applicable, the
duration of the Interest Period with respect thereto.  During the existence of
an Event of Default, no Term Loans may be requested as, converted to or renewed
as LIBOR Rate Loans without the consent of the Required Lenders.

 

Section 2.06.                          Making Loans; Presumptions by the Agent;
Repayment of Loans.

 

(a)                                 Making Loans.  Following receipt of a Term
Loan Request the Agent shall promptly notify each Lender of the amount of its
Ratable Share of the applicable Term Loans, and if no timely notice of a
conversion or renewal is provided by the Borrower, the Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in

 

38

--------------------------------------------------------------------------------


 

Section 4.05.  In the case of a borrowing of Term Loans, each Lender shall make
the amount of its Term Loan available to the Agent in immediately available
funds at the Agent’s Principal Office not later than 1:00 p.m. on the Business
Day specified in the Term Loan Request.  Upon satisfaction of the conditions set
forth in Section 7.01, the Agent shall make all funds so received available to
the Borrower in like funds as received by the Agent either by (i) to the extent
applicable, crediting the account of the Borrower on the books of WTNA with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Agent by the Borrower in the applicable Term Loan Request.

 

(b)                                 Presumptions by the Agent.  Unless the Agent
shall have received notice from a Lender prior to the proposed date of a
borrowing of Term Loans bearing interest at the LIBOR Rate (or, in the case of a
borrowing of Term Loans bearing interest at the Base Rate, prior to 12:00 noon
on the date of such borrowing) that such Lender will not make available to the
Agent such Lender’s share of such borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.06(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Agent in connection with the foregoing,
and (ii) in the case of a payment to be made by the Borrower, the interest rate
applicable under the Base Rate Option. If the Borrower and such Lender shall pay
such interest to the Agent for the same or an overlapping period, the Agent
shall promptly remit to the Borrower the amount of such interest paid by the
Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Loan included in such borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Agent.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Section 2.06, and such
funds are not made available to the Borrower by the Agent because the conditions
to the applicable borrowing set forth in Section 7.01 are not satisfied or
waived in accordance with the terms hereof, the Agent shall promptly return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Sections 2.06(b) and Section 13.03(c) are several and not joint. The failure
of any Lender to make any Loan or to make any payment under Section 2.06(b) or
Section 13.03(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 2.06(b) or Section 13.03(c).

 

39

--------------------------------------------------------------------------------


 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                   Repayment of Term Loans.  The Borrower
shall repay to the Agent, for the benefit of the Lenders, on the Termination
Date, the aggregate principal amount of all Term Loans outstanding on such date.

 

(g)                                  Notes.  Any Lender may request that Loans
made by it be evidenced by a Note.  In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) in
the form attached hereto as Exhibit 1.1(N).

 

Section 2.07.                          Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.04(a);
and

 

(b)                                 the Commitment and outstanding Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 13.01); provided
that this clause (ii) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby.

 

Section 2.08.                          Reduction or Termination of Commitments.

 

(a)                                 The Borrower shall have the right at any
time after the Effective Date and prior to the Availability End Date upon five
(5) days’ prior written notice to the Agent to permanently reduce (ratably among
the Lenders in proportion to their respective Ratable Shares) the Commitments,
in a minimum amount of $10,000,000 and whole multiples of $1,000,000, or to
terminate completely the Commitments; provided that such reduction or
termination shall be accompanied by the payment of a fee equal to 1.00% of the
principal amount of the Commitments so reduced or terminated, together with any
accrued Unused Commitment Fees. Any notice to reduce the Commitments under this
Section 2.12(a) shall be irrevocable.

 

(b)                                 On each date of funding of a Term Loan by a
Lender hereunder, such Lender’s Commitment shall be reduced by the principal
amount of the Term Loan funded by such Lender.

 

(c)                                  To the extent not terminated earlier, the
Commitments shall terminate on the Availability End Date.

 

40

--------------------------------------------------------------------------------


 

ARTICLE 3
[RESERVED]

 

ARTICLE 4
INTEREST RATES

 

Section 4.01.                          Interest Rate Options.  The Borrower
shall pay interest in respect of the outstanding unpaid principal amount of the
Loans as selected by it from the Base Rate Option or LIBOR Rate Option set forth
below applicable to the Loans, it being understood that, subject to the
provisions of this Agreement, the Borrower may select different Interest Rate
Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided that there shall not be at any one time
outstanding more than nine (9) Borrowing Tranches in the aggregate among all of
the Loans and provided, further that if an Event of Default exists and is
continuing, the Borrower may not request, convert to, or renew the LIBOR Rate
Option for any Loans and the Required Lenders may demand that all existing
Borrowing Tranches bearing interest under the LIBOR Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrower to pay any indemnity under Section 5.10 in connection with such
conversion.  If at any time the designated rate applicable to any Loan made by
any Lender exceeds such Lender’s highest lawful rate, the rate of interest on
such Lender’s Loan shall be limited to such Lender’s highest lawful rate.

 

(a)                                 Interest Rate Options. The Borrower shall
have the right to select from the following Interest Rate Options applicable to
the Loans:

 

(i)                                     Base Rate Option: With respect to any
Term Loan that bears interest pursuant to the Base Rate Option, on a fluctuating
rate per annum computed on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed equal to the Base Rate plus the Applicable
Margin, such interest rate to change automatically from time to time effective
as of the effective date of each change in the Base Rate; or

 

(ii)                                  LIBOR Rate Option: A rate per annum
(computed on the basis of a year of 360 days and actual days elapsed) equal to
the LIBOR Rate plus the Applicable Margin.

 

(b)                                 Rate Quotations. The Borrower may call the
Agent on or before the date on which a Term Loan Request is to be delivered to
receive an indication of the rates then in effect, but it is acknowledged that
such projection shall not be binding on the Agent or the Lenders nor affect the
rate of interest which thereafter is actually in effect when the election is
made.

 

Section 4.02.                          Interest Periods.  At any time when the
Borrower shall select, convert to or renew a LIBOR Rate Option, the Borrower
shall notify the Agent thereof at least three (3) Business Days prior to the
effective date of such LIBOR Rate Option by delivering a Term Loan Request. The
notice shall specify an Interest Period during which such Interest Rate Option
shall apply. Notwithstanding the preceding sentence, in the case of the renewal
of a LIBOR Rate Option at the end of an Interest Period, the first day of the
new Interest Period shall be the last day of the preceding Interest Period,
without duplication in payment of interest for such day.

 

41

--------------------------------------------------------------------------------


 

Section 4.03.                          Interest After Default.  To the extent
permitted by Law, upon the occurrence of an Event of Default and until such time
as such Event of Default shall have been cured or waived, and upon written
demand by the Required Lenders (or by the Agent with the consent of the Required
Lenders):

 

(a)                                 Obligations. Each Obligation hereunder if
not paid when due shall bear interest at a rate per annum equal to (i) in the
case of overdue principal of any Loan, 2.0% per annum plus the rate otherwise
applicable to such Loan or (ii) in the case of any other overdue amounts, the
sum of the rate of interest applicable under the Base Rate Option plus an
additional 2.0% per annum from the time such overdue Obligation becomes due and
payable and until it is paid in full; and

 

(b)                                 Acknowledgment. The Borrower acknowledges
that the increase in rates referred to in this Section 4.03 reflects, among
other things, the fact that such Loans or other amounts have become a
substantially greater risk given their default status and that the Lenders are
entitled to additional compensation for such risk; and all such interest shall
be payable by Borrower upon demand by the Required Lenders or by the Agent with
the consent of the Required Lenders.

 

Section 4.04.                          LIBOR Rate Unascertainable; Illegality;
Increased Costs; Deposits Not Available.  (a) Unascertainable. If on any date on
which a LIBOR Rate would otherwise be determined, if the Required Lenders
determine that for any reason in connection with any request for a LIBOR Rate
Loan or a conversion to or continuation thereof that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (ii) adequate and
reasonable means do not exist for determining the LIBOR Rate for any requested
Interest Period with respect to a proposed LIBOR Rate Loan or in connection with
an existing or proposed Base Rate Loan, or (iii) the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBOR Rate Loans or, failing that, will be deemed to have converted such request
into a request for a borrowing of Base Rate Loans in the amount specified
therein.

 

(b)                                 Illegality; Increased Costs; Deposits Not
Available. If at any time any Lender shall have determined that:

 

(i)                                     the making, maintenance or funding of
any Loan to which a LIBOR Rate Option applies has been made impracticable or
unlawful by compliance by such Lender in good faith with any Law or any
interpretation or application thereof by any Official Body or with any request
or directive of any such Official Body (whether or not having the force of Law),
or

 

42

--------------------------------------------------------------------------------


 

(ii)                                  such LIBOR Rate Option will not adequately
and fairly reflect the cost to such Lender of the establishment or maintenance
of any such Loan, or

 

(iii)                               after making all reasonable efforts,
deposits of the relevant amount in Dollars for the relevant Interest Period for
a Loan, or to banks generally, to which a LIBOR Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the interbank eurodollar market, then the Agent shall have
the rights specified in Section 4.04(c).

 

(c)                                  Agent’s and Lender’s Rights. In the case of
an event specified in Section 4.04(b) above, such Lender shall promptly so
notify the Agent and endorse a certificate to such notice as to the specific
circumstances of such notice, and the Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of such Lender to allow the Borrower to select,
convert to or renew a LIBOR Rate Option shall be suspended until the Agent shall
have later notified the Borrower, or such Lender shall have later notified the
Agent, of such Lender’s determination that the circumstances giving rise to such
previous determination no longer exist. If any Lender notifies the Agent of a
determination under Section 4.04(b), the Borrower shall, subject to the
Borrower’s indemnification Obligations under Section 5.10, as to any Loan of the
Lender to which a LIBOR Rate Option applies, on the date specified in such
notice convert such Loan to the Base Rate Option otherwise available with
respect to such Loan or prepay such Loan in accordance with Section 5.06(a).
Absent due notice from the Borrower of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.

 

Section 4.05.                          Selection of Interest Rate Options.  If
the Borrower fails to select a new Interest Period to apply to any Borrowing
Tranche of Loans under the LIBOR Rate Option at the expiration of an existing
Interest Period applicable to such Borrowing Tranche in accordance with the
provisions of Section 4.02, the Borrower shall be deemed to have converted such
Borrowing Tranche to the Base Rate Option commencing upon the last day of the
existing Interest Period.

 

ARTICLE 5
PAYMENTS

 

Section 5.01.                          Payments.  All payments and prepayments
to be made in respect of principal, interest, Unused Commitment Fees or other
fees or amounts due from the Borrower hereunder shall be payable prior to
2:00 p.m. on the date when due without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrower, and without
set-off, counterclaim, defense, recoupment or other deduction of any nature, and
an action therefor shall immediately accrue. Such payments shall be made to the
Agent at its Principal Office for the ratable accounts of the Lenders (except as
provided in Section 4.04(c)) in U.S. Dollars and in immediately available funds,
and the Agent shall promptly distribute such amounts to the Lenders in
immediately available funds.  The Agent’s and each Lender’s statement of
account, ledger or other relevant record shall, in the absence of manifest
error, be conclusive as the statement of the amount of principal of and interest
on the Loans and other amounts owing under this Agreement and shall be deemed an
“account stated.”

 

43

--------------------------------------------------------------------------------


 

Section 5.02.                          Pro Rata Treatment of Lenders.  Each
borrowing of Term Loans shall be allocated to each Lender according to its
Ratable Share, and each selection of, conversion to or renewal of any Interest
Rate Option and each payment or prepayment by the Borrower with respect to
principal, interest and Unused Commitment Fees (but excluding any fee in
connection with the Agent Fee Letter or the CS Fee Letter) shall (except as
otherwise may be provided with respect to a Defaulting Lender and except as
provided in Section 4.04(c), 5.06(c) or 5.08) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest and Unused Commitment Fees as set forth in this Agreement.

 

Section 5.03.                          Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of setoff, counterclaim or banker’s lien,
by receipt of voluntary payment, by realization upon security, or by any other
non-pro rata source, obtain payment in respect of any principal of or interest
on any of its Loans or other obligations hereunder resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other such obligations greater than the pro-rata
share of the amount such Lender is entitled thereto, then the Lender receiving
such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, together with interest or other amounts, if any, required by
Law (including court order) to be paid by the Lender or the holder making such
purchase; and

 

(ii)                                  the provisions of this Section 5.03 shall
not be construed to apply to (x) any payment made by the Loan Parties pursuant
to and in accordance with the express terms of the Loan Documents or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.03 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 5.04.                          Presumptions by Agent.  Unless the Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the

 

44

--------------------------------------------------------------------------------


 

Agent forthwith on demand the amount so distributed to such Lender, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.

 

Section 5.05.                          Interest Payment Dates.  Interest on
Loans to which the Base Rate Option applies shall be due and payable in arrears
on each Payment Date. Interest on Loans to which the LIBOR Rate Option applies
shall be due and payable on the last day of each Interest Period for those Loans
and, if such Interest Period is longer than three (3) Months, also on the 90th
day of such Interest Period. Interest on mandatory prepayments of principal
under Section 5.06(b) shall be due on the date such mandatory prepayment is due.
Interest on the other principal amount of each Loan or other monetary Obligation
shall be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise).

 

Section 5.06.                          Prepayments.

 

(a)                                 Voluntary Prepayments. The Borrower shall
have the right at its option from time to time to prepay the Loans in whole or
part without premium or penalty (except as provided in this Section 5.06(a) or
in Section 5.08 and Section 5.10). Whenever the Borrower desires to prepay any
part of the Loans, it shall provide a prepayment notice to the Agent by 11:00
a.m. at least three (3) Business Days prior to the date of prepayment of the
Loans that are subject to the LIBOR Rate Option and one (1) Business Day prior
to the date of prepayment of the Loans that are subject to the Base Rate Option:

 

(i)                                     the date, which shall be a Business Day,
on which the proposed prepayment is to be made;

 

(ii)                                  a statement indicating the application of
the prepayment between Loans to which the Base Rate Option applies and Loans to
which the LIBOR Rate Option applies; and

 

(iii)                               the total principal amount of such
prepayment, which shall not be less than $10,000,000.

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in
Section 4.04(c), if the Borrower prepays a Loan but fails to specify the
applicable Borrowing Tranche which the Borrower is prepaying, the prepayment
shall be applied first to Loans to which the Base Rate Option applies, then to
Loans to which the LIBOR Rate Option applies. Any prepayment hereunder shall be
subject to the Borrower’s Obligation to indemnify the Lenders under
Section 5.10.

 

In the event that prior to the four month anniversary of the Effective Date, the
Borrower shall make any prepayment of the Loans pursuant to this
Section 5.06(a), the

 

45

--------------------------------------------------------------------------------


 

Borrower shall pay to the Agent, for the ratable account of the Lenders, a fee
equal to 1.00% of the aggregate principal amount of the Loans so prepaid.  Such
amounts shall be due and payable on the date of such prepayment.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Sales of Assets. Within five
(5) Business Days of any sale of assets or series of related sales of assets
authorized by Section 8.02(d)(v) resulting in Net Cash Proceeds for all such
sales of assets in excess of $50,000,000 in the aggregate, the Borrower shall
immediately pay or cause to be paid an aggregate amount equal to 100% of such
Net Cash Proceeds in excess of such $50,000,000 to the Agent for distribution to
the Lenders in accordance with each such Lender’s Ratable Share of the DIP
Facility based on the aggregate amount of Term Loans outstanding at such time.

 

(ii)                                  Debt Issuances. Within five (5) Business
Days of any issuances, offerings or placements of any Indebtedness of any Loan
Party not permitted by Section 8.02(a), the Borrower shall immediately pay or
cause to be paid an aggregate amount equal to 100% of such Net Cash Proceeds to
the Agent for distribution to the applicable Lenders in accordance with each
such Lender’s Ratable Share of the DIP Facility based on the aggregate amount of
Term Loans outstanding at such time.

 

(iii)                               Insurance Proceeds. In the event that the
Net Cash Proceeds of any Property Loss Event affecting any property of any Loan
Party (herein, the “Current Property Loss Event”), and of all prior Property
Loss Events as to which a prepayment has not yet been made under this paragraph,
shall exceed $50,000,000 in the aggregate, then, on or before the date 180 days
after the receipt by such Loan Party of the proceeds of any insurance,
condemnation award or other compensation in respect of the Current Property Loss
Event in excess of such $50,000,000 (or upon such earlier date as such Loan
Party shall have determined not to repair or replace the property affected by
the Current Property Loss Event), the Borrower shall either, (x) so long as no
Event of Default has occurred and is continuing, reinvest such proceeds of such
Property Loss Event in operating assets for or on behalf of any Loan Party
within 180 days after the receipt of such proceeds, or (y) immediately pay or
cause to be paid an aggregate amount equal to 100% of such Net Cash Proceeds in
excess of such $50,000,000 to the Agent for distribution to the Lenders in
accordance with each such Lender’s Ratable Share of the DIP Facility based on
the aggregate amount of Term Loans outstanding at such time; provided, however,
that no such repayment shall be required up to the amount the asset affected by
such Property Loss Event is subject to a Lien that is pari passu with or senior
to the Liens of the Agent and the Lenders against the Borrower or any other Loan
Party hereunder or under any of the other Loan Documents and such proceeds are
used to discharge such Lien.

 

(iv)                              Declined Proceeds.  The Borrower shall deliver
to Agent notice at least two (2) Business Days prior to the date required to
make a mandatory prepayment pursuant to Section 5.06(b)(i) or
Section 5.06(b)(iii) and Agent shall promptly notify each Lender of such
notice.  Any Lender may elect, by notice to the Agent by telephone (confirmed by
hand delivery or facsimile) at least two (2) Business Days (or such shorter

 

46

--------------------------------------------------------------------------------


 

period as may be established by the Agent) prior to such required prepayment
date, to decline all or any portion of any prepayment of its Term Loans pursuant
to Section 5.06(b)(i) or Section 5.06(b)(iii)) (such declined amounts, the
“Declined Proceeds”).  Any Declined Proceeds shall be offered to the Lenders not
so declining such prepayment (with such Lenders having the right to decline any
prepayment with Declined Proceeds at the time and in the manner specified by the
Agent).  To the extent such Lenders elect to decline their pro rata shares of
such Declined Proceeds, such remaining Declined Proceeds may be retained by the
Borrower.

 

Except as provided in Section 4.04(c), if the Borrower prepays a Loan but fails
to specify the applicable Borrowing Tranche which the Borrower is prepaying, the
prepayment shall be applied first to Loans to which the Base Rate Option
applies, then to Loans to which the LIBOR Rate Option applies.  Any prepayment
hereunder shall be subject to the Borrower’s Obligation to indemnify the Lenders
under Section 5.10.

 

(c)                                  Replacement of a Lender. In the event any
Lender (i) gives notice under Section 4.04(b), (ii) requests compensation under
Section 5.08, or requires the Borrower to pay any additional amount to any
Lender or any Official Body for the account of any Lender pursuant to
Section 5.09, (iii) is a Defaulting Lender, (iv) becomes subject to the control
of an Official Body (other than normal and customary supervision and other than
as set forth in subsection (2) of the definition of “Defaulting Lender”
contained herein), or (v) is a Non-Consenting Lender referred to in
Section 13.01, then in any such event the Borrower may, at its sole expense,
upon notice to such Lender and the Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 13.09), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(A)                                                       the Borrower shall
have paid to the Agent the assignment fee specified in Section 13.09;

 

(B)                                                       such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.10) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(C)                                                       in the case of any
such assignment resulting from a claim for compensation under Section 5.08(a) or
payments required to be made pursuant to Section 5.09, such assignment will
result in a reduction in such compensation or payments thereafter; and

 

(D)                                                       such assignment does
not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

47

--------------------------------------------------------------------------------


 

Section 5.07.                          Mitigation Obligations.  Each Lender
agrees that upon receiving actual knowledge of the occurrence of any event
giving rise to increased costs or other special payments under Section 4.04(b),
Section 5.08 or Section 5.09 with respect to such Lender, it will (a) promptly
notify the Agent and the Borrower of the occurrence of such event and (b) if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event or appoint an agent or representative to deal with any
relevant Official Body, provided that such designation or appointment does not
cause such Lender and its lending office to suffer any economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this
Section shall affect or postpone any of the Obligations of the Borrower or any
other Loan Party or the rights of the Agent or any Lender provided in this
Agreement.

 

Section 5.08.                          Increased Costs.

 

(a)                                 Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, the Agent or any Lender (except any reserve
requirement reflected in the LIBOR Rate);

 

(ii)                                  subject the Agent or any Lender to any tax
of any kind whatsoever with respect to this Agreement or any Loan under the
LIBOR Rate Option made by it, or change the basis of taxation of payments to
such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 5.09 and Excluded Taxes); or

 

(iii)                               impose on the Agent, any Lender or the
London interbank market any other condition, cost or expense affecting this
Agreement or any Loan under the LIBOR Rate Option made by such Lender; and the
result of any of the foregoing shall be to increase the cost to the Agent or
Lender of making, continuing, converting into, or maintaining any Loan under the
LIBOR Rate Option (or of maintaining its obligation to make any such Loan), or
to reduce the amount of any sum received or receivable by the Agent or Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of the Agent or Lender, the Borrower will pay to the Agent or Lender, as
the case may be, such additional amount or amounts as will compensate the Agent
or Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital and Liquidity Requirements. If any
Lender determines that any Change in Law affecting such Lender or any lending
office of such Lender or such Lender’s holding company, if any, regarding
capital and liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, such Lender, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such

 

48

--------------------------------------------------------------------------------


 

additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement; Repayment
of Outstanding Loans; Borrowing of New Loans. A certificate of the Agent or a
Lender setting forth the amount or amounts necessary to compensate the Agent or
such Lender or its holding company, as the case may be, as specified in
Section 5.08(a) or 5.08(b) and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay the Agent or such Lender the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of the Agent or any Lender to demand compensation pursuant to this
Section shall not constitute a waiver of the Agent’s or such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate the Agent or a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Agent or such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of the Agent’s or such Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
(9) month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 5.09.                          Taxes.  (a)  Payments Free of Taxes. Any
and all payments by or on account of any obligation of the Borrower hereunder or
under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Taxes, except as required by applicable Law;
provided that if the Borrower shall be required by applicable Law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall timely pay the
full amount deducted to the relevant Official Body in accordance with applicable
Law.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of Section 5.09(a) above, the Borrower shall
timely pay, or at the option of the Agent timely reimburse it for the payment
of, any Other Taxes to the relevant Official Body in accordance with applicable
Law.

 

(c)                                  Indemnification by the Borrower. The
Borrower shall indemnify the Agent and each Lender, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by or
required to be withheld from a payment to the Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

49

--------------------------------------------------------------------------------


 

(d)                                 Evidence of Payments. Promptly after any
payment of Indemnified Taxes or Other Taxes by the Borrower to an Official Body
pursuant to this Section 5.09 (but in any event within thirty (30) days after
the date of such payment), the Borrower shall deliver to the Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Agent.

 

(e)                                  Status of Lenders. Any Lender that is
entitled to an exemption from or reduction of withholding tax under the Law of
the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Agent), at the time or times prescribed by applicable Law or reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Notwithstanding
the submission of such documentation claiming a reduced rate of or exemption
from U.S. withholding tax, the Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the Income Tax Regulations.
Further, the Agent is indemnified under § 1.1461-1(e) of the Income Tax
Regulations against any claims and demands of any Lender or assignee or
participant of a Lender for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Internal Revenue Code. In
addition, any Lender, upon request by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent, as
applicable, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i)                                     two (2) duly completed valid originals
of IRS Form W-8BEN or W-8BEN-E claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party,

 

(ii)                                  two (2) duly completed valid originals of
IRS Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Internal
Revenue Code, (B) a “10 percent shareholder” of the Borrower within the meaning
of section 881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) two duly completed valid
originals of IRS Form W-8BEN or W-8BEN-E,

 

50

--------------------------------------------------------------------------------


 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner (for example, where the Foreign Lender is a partnership or
participating Lender granting a typical participation), executed originals of
IRS Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, U.S. Tax
Compliance Certificate, Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership (and not a participating Lender) and one or more beneficial owners
of such Foreign Lender are claiming the portfolio interest exemption, such
Foreign Lender may provide a U.S. Tax Compliance Certificate on behalf of each
such beneficial owner,

 

(v)                                 any other form prescribed by applicable Law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Law to permit the Borrower to determine the
withholding or deduction required to be made, or

 

(vi)                              To the extent that any Lender is not a Foreign
Lender, such Lender shall submit to the Borrower and the Agent on or prior to
the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent) two (2) executed originals of an IRS Form W-9 or any other form
prescribed by applicable Law certifying that such Lender is not a Foreign Lender
and is exempt from backup withholding.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 5.09, “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

 

(f)                                   Refunds. If the Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 5.09, it shall pay over such refund (or the amount of
any credit in lieu of refund) to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under
Section 5.09, net of all out-of- pocket expenses (including Taxes) of the

 

51

--------------------------------------------------------------------------------


 

Agent or the relevant Lender, as the case may be, and without interest (other
than any interest paid by the relevant Official Body with respect to such refund
or credit in lieu of refund)), provided that the Borrower, upon the request of
the Agent or the relevant Lender, agrees to repay the amount paid over to the
Borrower (plus any interest, penalties or other charges imposed by the relevant
Official Body) if the Agent or the relevant Lender is required to repay such
refund or credit in lieu of refund to such Official Body. Notwithstanding
anything to the contrary in this paragraph 5.09(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph 5.09(f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. Neither the
Agent nor any Lender shall be obliged to disclose information regarding its tax
affairs or computations to Borrower in connection with this Section 5.09(f) or
any other provision of Section 5.09. Upon the Borrower’s reasonable written
request, each Lender shall reasonably cooperate with the Borrower in contesting
or seeking a refund of Indemnified Taxes or Other Taxes; provided that such
cooperation shall not be required if, in such Lender’s reasonable discretion, it
would subject such Lender to any material unreimbursed out-of-pocket cost or
expense or otherwise be materially disadvantageous to the Lender.

 

(g)                                  Survival. Notwithstanding anything to the
contrary in this Agreement, each party’s obligations under this Section 5.09
shall survive the resignation or replacement of the Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 5.10.                          Indemnity.  In addition to the
compensation or payments required by Section 5.08 or Section 5.09, the Borrower
shall indemnify each Lender against all liabilities, losses or expenses
(including loss of anticipated profits, any foreign exchange losses and any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain such Loan, from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract), for the avoidance of doubt and duplication, excluding all Taxes for
which compensation is payable by the Borrower under Section 5.08(a), all
Indemnified Taxes for which indemnification is available under
Section 5.09(c) and all Taxes to the extent associated with payments that make
the appropriate Lender whole in relation to its after-tax position had the
payments called for under the Agreement and the Loan Documents been made as
contemplated (without regard to this Section 5.10), which such Lender sustains
or incurs as a consequence of any:

 

(a)                                 payment, prepayment, conversion or renewal
of any Loan to which a LIBOR Rate Option applies on a day other than the last
day of the corresponding Interest Period (whether or not such payment or
prepayment is mandatory, voluntary or automatic and whether or not such payment
or prepayment is then due),

 

(b)                                 attempt by the Borrower to revoke
(expressly, by later inconsistent notices or otherwise) in whole or part any
Term Loan Requests under Section 2.05 or Section 4.02 or notice relating to
prepayments under Section 5.06, or

 

(c)                                  default by the Borrower in the performance
or observance of any covenant or condition contained in this Agreement or any
other Loan Document, including any failure of the

 

52

--------------------------------------------------------------------------------


 

Borrower to pay when due (by acceleration or otherwise) any principal, interest
or any other amount due hereunder.

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

 

Section 5.11.                          [Reserved].

 

Section 5.12.                          Indemnification by the Lender.  Each
Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (a) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(b) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.09(d) or 13.09(c) relating to the maintenance of a
Participant Register or Register, as applicable, and (c) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Official Body. A certificate as to
the amount of such payment or liability delivered to any Lender by the Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Loan Document or otherwise payable by the Agent to the Lender from any
other source against any amount due to the Agent under this Section 5.12.

 

Section 5.13.                          Priority and Liens.

 

(a)                                 Each of the Loan Parties hereby covenants
and agrees that upon the entry of an Interim Order (and when applicable, the
Final Order) its obligations hereunder and under the Loan Documents:
(i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times
constitute an allowed Superpriority Claim against each Debtor in the Cases (but
excluding a claim on Avoidance Actions (but including, upon entry of the Final
Order, the Avoidance Proceeds)); (ii) pursuant to Section 364(c)(2) of the
Bankruptcy Code, shall at all times be secured by a valid, binding, continuing,
enforceable perfected first priority Lien (subject to the terms of the Security
Agreements and the Orders) on all of the property of such Loan Parties (other
than Excluded Property), whether now existing or hereafter acquired, that is not
subject to valid, perfected, non-voidable liens in existence at the time of
commencement of the Cases or to valid, non-voidable liens in existence at the
time of such commencement that are perfected subsequent to such commencement as
permitted by Section 546(b) of the Bankruptcy Code; (iii) pursuant to
Section 364(c)(3) of the Bankruptcy Code, shall be secured by a valid, binding,
continuing, enforceable perfected junior Lien upon all property of such Loan
Parties, whether now existing or hereafter acquired, that is subject to valid,
perfected and non-voidable Liens in existence at the time of the commencement of
the Cases or that is subject to valid Liens in existence at the time of the
commencement of the Cases that are perfected subsequent to such

 

53

--------------------------------------------------------------------------------


 

commencement as permitted by Section 546(b) of the Bankruptcy Code (other than
Primed Liens); and (iv) pursuant to Section 364(d)(l) of the Bankruptcy Code,
shall be secured by a valid, binding, continuing, enforceable perfected first
priority senior priming Lien on all of the property of such Loan Parties that is
subject to the existing liens (the “Primed Liens”) which secure the Existing
Secured Debt, all of which Primed Liens shall be primed by and made subject and
subordinate to the perfected first priority senior Liens to be granted to the
Agent, which senior priming Liens in favor of the Agent shall also prime any
Liens granted after the commencement of the Cases to provide adequate protection
Liens in respect of any of the Primed Liens ((i) through (iv) above, subject in
each case to the Fees Carve-Out and the Bonding Carve-Out and as set forth in
the Orders).

 

(b)                                 As to all Real Property held by a Loan
Party, such Loan Party hereby assigns and conveys as security, grant a security
interest in, hypothecates, mortgages, pledges and sets over unto the Agent on
behalf of the Lenders all of the right, title and interest of such Loan Party in
all of such Real Property, together with all of the right, title and interest of
such Loan Party in and to all buildings, improvements, and fixtures related
thereto, any lease or sublease thereof, all general intangibles relating thereto
and all proceeds thereof.  Such Loan Party acknowledges that, pursuant to the
Interim Order (and, when entered, the Final Order), the Liens in favor of the
Agent on behalf of the Lenders in all of such Real Property of such Loan Party
shall be perfected without the recordation of any instruments of mortgage or
assignment.  Such Loan Party further agrees that, upon the reasonable request of
the Agent with the consent of the Required Lenders, in the exercise of their
business judgment, such Loan Party (i) shall enter into separate mortgages in
recordable form with respect to such Real Properties (including customary
deliverables with respect to any Real Property owned or leased by it reasonably
requested by the Agent or the Required Lenders; provided, however, such
customary deliverables shall not include, without limitation, local counsel
opinions, title insurance policies or surveys (other than any existing surveys,
if any) with respect to such Real Property) on terms reasonably satisfactory to
the Agent with the consent of the Required Lenders subject to, and as set forth
in, Section 8.01(l), and (ii) shall otherwise comply with the requirements of
Section 8.01(l) with respect to such Real Property.

 

(c)                                  All of the Liens described in this
Section 5.13 shall be effective and perfected upon entry of the Interim Order,
without the necessity of the execution, recordation of filings by the Debtors of
mortgages, security agreements, intellectual property security agreements,
control agreements, pledge agreements, financing statements or other similar
documents, or the possession or control by the Agent of, or over, any
Collateral, as set forth in the Interim Order.

 

Section 5.14.                          No Discharge; Survival of Claims.  Each
of the Loan Parties agrees that, to the extent that its obligations under the
Loan Documents have not been satisfied in full in cash, (i) its obligations
under the Loan Documents shall not be discharged by the entry of an order
confirming a Reorganization Plan (and each of the Loan Parties, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge),
and (ii) the Superpriority Claim against each of the Debtors granted to the
Agent and the Lenders pursuant to the Orders and the Liens granted to the Agent
and the Lenders pursuant to the Orders shall not be affected in any manner by
the entry of an order confirming a Reorganization Plan.

 

54

--------------------------------------------------------------------------------


 

Section 5.15.                          Payment of Obligations.  Subject to the
last paragraph of Section 8.01, upon the maturity (whether by acceleration or
otherwise) of any of the Obligations of the Loan Parties under this Agreement or
any of the other Loan Documents, the Agent and the Lenders shall be entitled to
immediate payment of such Obligations without further application to or order of
the Bankruptcy Court.

 

ARTICLE 6
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Agent and each of the Lenders as
follows:

 

Section 6.01.                          Organization and Qualification.  Each
Loan Party and each Subsidiary of each Loan Party is a corporation, partnership
or limited liability company duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization. Each Loan Party and
each Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, except where the failure to have such power would not reasonably be
expected to result in any Material Adverse Change. Each Loan Party and each
Subsidiary of each Loan Party is duly licensed or qualified and in good standing
in each jurisdiction where the property owned or leased by it or the nature of
the business transacted by it or both makes such licensing or qualification
necessary and where the failure to so qualify would reasonably be expected to
result in a Material Adverse Change.

 

Section 6.02.                          Shares of Borrower; Subsidiaries; and
Subsidiary Shares.  As of the Effective Date, Schedule 6.2 states the name of
each of the Borrower’s Subsidiaries, its jurisdiction of incorporation, its
authorized capital stock, the issued and outstanding shares (referred to herein
as the “Subsidiary Shares”) and the owners thereof if it is a corporation, its
outstanding partnership interests (the “Partnership Interests”) and the owners
thereof if it is a partnership and its outstanding limited liability company
interests, the voting rights associated therewith (the “LLC Interests”) and the
owners thereof if it is a limited liability company. As of the Effective Date,
Schedule 6.2 also sets forth for each Subsidiary of the Borrower and whether
such Subsidiary is a Bonding Subsidiary, an Inactive Subsidiary, a
Securitization Subsidiary, a Foreign Subsidiary or a non-wholly owned
Subsidiary.  As of the Effective Date, Schedule 6.2 also sets forth the
jurisdiction of incorporation of the Borrower, its authorized capital stock (the
“Borrower Shares”) and the voting rights associated therewith. The Borrower and
each Subsidiary of the Borrower has good title to all of the Subsidiary Shares,
Partnership Interests and LLC Interests it purports to own, free and clear in
each case of any Lien, other than Permitted Liens. Except as set forth on
Schedule 6.2, all Borrower Shares, Subsidiary Shares, Partnership Interests and
LLC Interests have been validly issued, and all Borrower Shares, all Partnership
Interests, all LLC Interests and all Subsidiary Shares are fully paid and
nonassessable. All capital contributions and other consideration required to be
made or paid in connection with the issuance of the Partnership Interests and
LLC Interests have been made or paid, as the case may be, except where the
failure to do so would not result in a Material Adverse Change.  As of the
Effective Date, there are no options, warrants or other rights outstanding to
purchase any such Subsidiary Shares, Partnership Interests or LLC Interests
except as indicated on Schedule 6.2.

 

55

--------------------------------------------------------------------------------


 

Section 6.03.                          Power and Authority.  Subject, in the
case of each Loan Party that is a Debtor, to the entry of the Orders and subject
to the terms thereof, each Loan Party has full power to enter into, execute,
deliver and carry out this Agreement and the other Loan Documents to which it is
a party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part.

 

Section 6.04.                          Validity and Binding Effect.  This
Agreement has been duly and validly executed and delivered by each Loan Party,
and each other Loan Document which any Loan Party is required to execute and
deliver on or after the date hereof will have been duly executed and delivered
by such Loan Party on the required date of delivery of such Loan Document.
Subject, in the case of each Loan Party that is a Debtor, to the entry of the
Orders and subject to the terms thereof, this Agreement and each other Loan
Document constitutes, or will constitute, legal, valid and binding obligations
of each Loan Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against such Loan Party in accordance with its
terms, except, other than in the case of each Loan Party that is a Debtor, to
the extent that enforceability of any of such Loan Document may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforceability of creditors’ rights generally or limiting the
right of specific performance.

 

Section 6.05.                          No Conflict.  Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party, nor
the consummation of the transactions herein or therein contemplated or
compliance with the terms and provisions hereof or thereof by any of them will
(a) conflict with, constitute a default under or result in any breach of (i) the
terms and conditions of the certificate of incorporation, bylaws, certificate of
limited partnership, partnership agreement, certificate of formation, limited
liability company agreement or other organizational documents of any Loan Party
or any Subsidiary of any Loan Party or (ii) except as would not reasonably be
expected to result in Material Adverse Change and except in respect of the
Existing Debt Documents, any Law or any material agreement or instrument or
order, writ, judgment, injunction or decree to which any Loan Party or any
Subsidiary of any Loan Party is a party or by which any Loan Party or any
Subsidiary of any Loan Party is bound or subject to, or (b) result in the
creation or enforcement of any Lien, charge or encumbrance whatsoever upon any
property (now or hereafter acquired) of any Loan Party or any Subsidiary of any
Loan Party (other than Liens granted in respect of the Obligations and Liens
created by the Existing Debt Documents).

 

Section 6.06.                          Litigation.  Except as set forth on
Schedule 6.6 and except for the Cases, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of any Loan Party, threatened
against any Loan Party or any Subsidiary of any Loan Party at law or equity
before any Official Body which individually or in the aggregate would reasonably
be expected to result in a Material Adverse Change. None of the Loan Parties nor
any Subsidiary of any Loan Party is in violation of any order, writ, injunction
or any decree of any Official Body which would reasonably be expected to result
in a Material Adverse Change.

 

Section 6.07.                          Financial Statements.  (a)  Historical
Statements. The Borrower has delivered to the Lenders or their affiliates copies
of its audited consolidated year-end financial statements for and as of the end
of the fiscal year ended December 31, 2014 (the “Annual

 

56

--------------------------------------------------------------------------------


 

Statements”). In addition, the Borrower has delivered to the Lenders or their
affiliates copies of its unaudited consolidated interim financial statements for
the fiscal year to date and as of the end of the fiscal quarter ended
September 30, 2015 (the “Interim Statements”) (the Annual Statement and Interim
Statements being collectively referred to as the “Historical Statements”). The
Historical Statements were compiled from the books and records maintained by the
Borrower’s management, are correct and complete in all material respects and
fairly represent the consolidated financial condition of the Borrower and its
Subsidiaries as of their dates and the results of operations for the fiscal
periods then ended and have been prepared in accordance with GAAP consistently
applied, subject (in the case of the Interim Statements) to normal year-end
audit adjustments.

 

(b)                                 Accuracy of Financial Statements. Neither
the Borrower nor any Subsidiary of the Borrower has on the Effective Date any
material liabilities, contingent or otherwise, or forward or long-term
commitments that are not disclosed in the Historical Statements or in the notes
thereto, and except as disclosed therein there are no unrealized or anticipated
losses, except in connection with the Cases, from any commitments of the
Borrower or any Subsidiary of the Borrower which would reasonably be expected to
result in a Material Adverse Change. Since September 30, 2015, no Material
Adverse Change has occurred.

 

(c)                                  Projections.  The DIP Budget and each
13-Week Projection have been prepared in good faith based upon assumptions
believed by the Borrower to be reasonable at the time made.

 

Section 6.08.                          Use of Proceeds; Margin Stock. 
(a) General. The Loan Parties shall use the proceeds of the Loans in accordance
with Section 8.01(i).

 

(b)                                 Margin Stock. None of the Loan Parties nor
any Subsidiary of any Loan Party engages or intends to engage principally, or as
one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U). No part of the proceeds of
any Loan will be used, immediately, incidentally or ultimately, to purchase or
carry any margin stock or for any purpose which entails a violation of or which
is inconsistent with the provisions of the regulations of the Board of Governors
of the Federal Reserve System.

 

Section 6.09.                          Full Disclosure.  Neither this Agreement
nor any other Loan Document, nor any certificate, statement, agreement or other
documents furnished in writing by or on behalf of a Loan Party to the Agent or
any Lender in connection herewith contains with respect to the Borrower and its
Subsidiaries any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not
materially misleading; provided that to the extent any such certificate,
statement, agreement or other document was based upon or constitutes a forecast
or projection, such Loan Party represents only that the relevant Loan Party
acted in good faith and utilized assumptions believed by it to be reasonable at
the time made (it being understood that any such forecasts or projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Loan Parties’ control, that no assurance can be given that any such
forecasts or projections will be realized and that actual results may differ
from any such forecasts or projections and such differences may be material). 
As of the

 

57

--------------------------------------------------------------------------------


 

Effective Date, there is no fact known to any Loan Party, other than the Cases,
which materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of the Borrower and its
Subsidiaries taken as a whole which has not been set forth in this Agreement or
in the certificates, statements, agreements or other documents furnished in
writing to the Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.

 

Section 6.10.                          Taxes.  Except where failure to do so
would not reasonably be expected to result in a Material Adverse Change, all
federal, state, local and other tax returns required to have been filed with
respect to each Loan Party and each Subsidiary of each Loan Party have been
filed, and payment or adequate provision has been made for the payment of all
taxes, fees, assessments and other governmental charges which have or may become
due pursuant to said returns or to assessments received, except (x) to the
extent that such taxes, fees, assessments and other charges are being contested
in good faith by appropriate proceedings diligently conducted and for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made and (y) Taxes that need not be paid pursuant to an order of
the Bankruptcy Court or pursuant to the Bankruptcy Code. There are no agreements
or waivers extending the statutory period of limitations applicable to any
federal income tax return of any Loan Party or Subsidiary of any Loan Party for
any period other than Taxes that need not be paid pursuant to an order of the
Bankruptcy Court or pursuant to the Bankruptcy Code.

 

Section 6.11.                          Consents and Approvals.  Subject, in the
case of each Loan Party that is a Debtor, to the entry of the Orders and subject
to the term thereof, no consent, approval, exemption, order or authorization of,
or a registration or filing with, any Official Body or any other Person is
necessary to authorize or permit under any Law in connection with the execution,
delivery and carrying out of this Agreement and the other Loan Documents by any
Loan Party, except as listed on Schedule 6.11, all of which shall have been
obtained or made on or prior to the Effective Date except as otherwise indicated
on Schedule 6.11 or as provided for in the final paragraph in Section 7.01(b).

 

Section 6.12.                          Compliance With Instruments.  None of the
Loan Parties or any Subsidiary of any Loan Party is in violation of (a) any term
of its certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents or (b) other than such violations
arising as a result of the commencement of the Cases and except as otherwise
excused by the Bankruptcy Court, any material agreement or instrument to which
it is a party or by which it or any of its properties may be subject or bound
where such violation could reasonably be expected to result in a Material
Adverse Change.

 

Section 6.13.                          Insurance.  As of the Effective Date,
Schedule 6.13 lists all material insurance policies to which any Loan Party or
Subsidiary of any Loan Party is a party, all of which are valid and in full
force and effect as of the Effective Date. Such policies provide adequate
coverage from reputable and financially sound insurers in amounts sufficient to
insure the assets and risks of each Loan Party and each Subsidiary of each Loan
Party in accordance with prudent business practice in the industry of the Loan
Parties and their Subsidiaries. Each Loan Party has taken all actions required
under the Flood Laws and/or reasonably requested by the Agent with the consent
of the Required Lenders to assist in ensuring that each Lender is in

 

58

--------------------------------------------------------------------------------


 

compliance with the Flood Laws applicable to the Collateral, including to the
extent applicable, but not limited to, providing the Agent with the address
and/or GPS coordinates of each structure located upon any real property that
will be subject to a mortgage in favor of the Agent, for the benefit of the
Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral.

 

Section 6.14.                          Compliance With Laws.  The Loan Parties
and their Subsidiaries are in compliance in all material respects with all
applicable Laws (other than Environmental Health and Safety Laws which are
specifically addressed in Section 6.18) in all jurisdictions in which any Loan
Party or Subsidiary of any Loan Party is doing business except where the failure
to do so would not reasonably be expected to result in a Material Adverse
Change.

 

Section 6.15.                          Investment Companies.  None of the Loan
Parties is an “investment company” registered or required to be registered under
the Investment Company Act of 1940 or under the “control” of an “investment
company” as such terms are defined in the Investment Company Act of 1940 and
shall not become such an “investment company” or under such “control.”

 

Section 6.16.                          Plans and Benefit Arrangements.  Except
as could not reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Change:

 

(a)                                 The Borrower and each other member of the
ERISA Group are in compliance in all material respects with any applicable
provisions of ERISA with respect to all Benefit Arrangements, Plans, and
Multiemployer Plans. There has been no Prohibited Transaction with respect to
any Benefit Arrangement or any Plan or, to the knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan, which could result
in any material liability of the Borrower or any other member of the ERISA
Group. The Borrower and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto.
With respect to each Plan and Multiemployer Plan, the Borrower and each other
member of the ERISA Group (i) have fulfilled in all material respects their
obligations under the minimum funding standards of ERISA, (ii) have not incurred
any liability to the PBGC, and (iii) have not had asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA. All
Plans, Benefit Arrangements and, to the knowledge of the Borrower, Multiemployer
Plans have been administered in accordance with their terms and applicable Law.

 

(b)                                 Neither the Borrower nor any other member of
the ERISA Group has instituted proceedings to terminate any Plan.

 

(c)                                  No event requiring notice to the PBGC under
Section 303(k)(4) of ERISA has occurred or is reasonably expected to occur with
respect to any Plan, and no amendment with respect to which security is required
under Section 307 of ERISA has been made or is reasonably expected to be made to
any Plan.

 

(d)                                 To the extent that any Benefit Arrangement
is insured, the Borrower and all other members of the ERISA Group have paid when
due all premiums required to be paid. To the

 

59

--------------------------------------------------------------------------------


 

extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid.

 

(e)                                  Neither the Borrower nor any other member
of the ERISA Group has withdrawn from a Plan subject to Section 4063 of ERISA
during a plan year in which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA. To the knowledge of the Borrower, no Multiemployer
Plan or Multiple Employer Plan has been terminated within the meaning of Title
IV of ERISA.

 

Section 6.17.                          Employment Matters.

 

(a)                                 Each of the Loan Parties and each of their
Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, except where the failure to comply could reasonably be expected to
result in a Material Adverse Change.  There are no outstanding grievances,
arbitration awards or appeals therefrom arising out of the Labor Contracts or
current or threatened strikes, picketing, handbilling or other work stoppages or
slowdowns at facilities of any of the Loan Parties or any of their Subsidiaries
which in any case could reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Each of the Loan Parties, each of their
Subsidiaries and each of the “related persons” (as defined in the Coal Act) of
each Loan Party and each Subsidiary of each Loan Party are in compliance in all
material respects with the Coal Act, except as excused by the Bankruptcy Code by
virtue of commencement of the Cases or by order of the Bankruptcy Court.  None
of the Loan Parties, any Subsidiary of any Loan Party nor any related person of
any Loan Party or its Subsidiaries has any liability under the Coal Act except
with respect to premiums or other payments required thereunder which have been
paid when due and except to the extent excused by the Bankruptcy Code by virtue
of commencement of the Cases or by order of the Bankruptcy Court or to the
extent that the liability thereunder would not reasonably be expected to result
in a Material Adverse Change. The Loan Parties and their Subsidiaries are in
compliance in all material respects with the Black Lung Act, except to the
extent excused by the Bankruptcy Code by virtue of commencement of the Cases or
by order of the Bankruptcy Court.  None of the Loan Parties nor any of their
Subsidiaries has any liability under the Black Lung Act except with respect to
premiums, contributions or other payments required thereunder which have been
paid when due and except to the extent excused by the Bankruptcy Code by virtue
of commencement of the Cases or by order of the Bankruptcy Court or to the
extent that that the liability thereunder would not reasonably be expected to
result in a Material Adverse Change.

 

Section 6.18.                          Environmental Health and Safety Matters. 
Except as set forth on Schedule 6.18:

 

(a)                                 the Loan Parties and their Subsidiaries are
and have been in substantial compliance with all Environmental Health and Safety
Laws, except where the failure to so comply could not reasonably be expected to
result in a Material Adverse Change;

 

60

--------------------------------------------------------------------------------


 

(b)                                 the Loan Parties and their Subsidiaries hold
and are operating in substantial compliance with applicable Environmental Health
and Safety Permits, except where the failure to so comply could not reasonably
be expected to result in a Material Adverse Change, and none of the Loan Parties
has received any written notice from an Official Body that such Official Body
has or intends to suspend, revoke or adversely amend or alter, whether in whole
or in part, any such Environmental Health and Safety Permit, except any such
notice which could not reasonably be expected to result in a Material Adverse
Change. There are no actions, suits, proceedings or investigations pending or,
to the knowledge of any Loan Party, threatened against any Loan Party or any
Subsidiary of any Loan Party at law or equity before any Official Body
challenging an application for, or the modification, amendment or issuance of,
any Environmental Health and Safety Permit, in each case which could reasonably
be expected to result in a Material Adverse Change;

 

(c)                                  neither any Property of any Loan Party or
any Subsidiary of any Loan Party nor their respective operations conducted
thereon violates any Environmental Health and Safety Order of any Official Body
made pursuant to Environmental Health and Safety Laws except for noncompliance
with respect thereto which could not reasonably be expected to result in a
Material Adverse Change;

 

(d)                                 there are no pending or, to the knowledge of
any Loan Party, threatened Environmental Health and Safety Claims against any
Property of any Loan Party or any Subsidiary of any Loan Party nor against any
Loan Party or any Subsidiary of any Loan Party, in each case which could
reasonably be expected to result in a Material Adverse Change;

 

(e)                                  none of the Loan Parties has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding Environmental Health and Safety Laws, including any with
regard to their activities at any Property of the Loan Parties or the business
operated by the Loan Parties, or any prior business for which the Borrower has
retained liability under any Environmental Health and Safety Law, in each case
which could reasonably be expected to result in a Material Adverse Change; and

 

(f)                                   no Lien or encumbrance on the ownership,
occupancy, use or transferability of real property (other than Permitted Liens)
authorized by Environmental Health and Safety Laws exists against any Property
of any Loan Party or any Subsidiary or any other property owned by the Loan
Parties which could reasonably be expected to result in a Material Adverse
Change, and none of the Loan Parties has any reason to believe that such a Lien
or encumbrance (other than Permitted Liens) may be imposed, attached or be filed
or recorded against any Property of any Loan Party or any Subsidiary or any
other property, in each case which could reasonably be expected to result in a
Material Adverse Change.

 

Section 6.19.                          [Reserved].

 

Section 6.20.                          Title to Real Property.  Each Loan Party
and each Subsidiary of each Loan Party has (i) Mining Title to all Active
Operating Properties that are necessary or appropriate for the Borrower and its
Subsidiaries to conduct their respective operations, (ii) and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Change, good and valid title to all of their other respective assets, in
the case of both the foregoing items

 

61

--------------------------------------------------------------------------------


 

(i) and (ii) of this sentence, free and clear of all Liens and encumbrances
except Permitted Liens, and subject to the terms and conditions of the
applicable leases; provided, however, a Loan Party or a Subsidiary of a Loan
Party shall not be in breach of the foregoing in the event that (x) it fails to
own a valid leasehold interest which, either considered alone or together with
all other such valid leaseholds which it fails to own, is not material to the
continued operations of such Loan Party or Subsidiary of such Loan Party or
(y) such Loan Party’s or such Subsidiary’s interest in a leasehold is less than
fully marketable because the consent of the lessor to future assignments has not
been obtained.

 

Section 6.21.                          Patents, Trademarks, Copyrights,
Licenses, Etc.  Each Loan Party and each Subsidiary of each Loan Party own or
possess all the material patents, trademarks, service marks, trade names,
copyrights, licenses, registrations, franchises, permits and rights, without
known or actual conflict with the rights of others, necessary for the Loan
Parties, taken as a whole, to own and operate their properties and to carry on
their businesses as presently conducted and planned to be conducted by such Loan
Parties and Subsidiaries are, except where the failure to so own or possess with
or without such conflict would reasonably be expected to result in a Material
Adverse Change.

 

Section 6.22.                          Security Interests.  Subject to and upon
the entry of the Orders, the Orders are effective to create in favor of the
Agent for the benefit of the Lenders a legal, valid and enforceable security
interest in the Collateral described therein and proceeds thereof.  Upon the
filing of financing statements relating to said security interests in each
office and in each jurisdiction where required in order to perfect the security
interests described above, the Liens created by the Security Agreements in favor
of the Agent will constitute fully perfected Liens on, and security interests
in, all right, title and interest of the Loan Parties in such Collateral to the
extent perfection can be obtained by filing such financing statements. All
filing fees and other expenses in connection with each such action have been or
will be paid by the Borrower.  Subject to the qualifications and limitations set
forth expressly in the Mortgages, if any, the Liens granted to the Agent for the
benefit of the Lenders pursuant to each of the Mortgages, if any, constitute a
valid first priority Lien under applicable law, subject only to Permitted Liens.

 

Section 6.23.                          Sanctions and Anti-Corruption Laws.  None
of the Borrower or any of its Subsidiaries, nor, to the knowledge the Borrower,
any director, officer, employee, or agent of the Borrower or any of its
Subsidiaries is:  (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is the subject of Sanctions
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria).  The Borrower and
its Subsidiaries and, to the knowledge of the Borrower, their respective
directors, officers, and employees, and their respective agents that will act in
any capacity in connection with or benefit from the credit facility established
hereby, are in compliance in all material respects with all applicable Sanctions
and with the Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), and
all other applicable anti-corruption laws.

 

Section 6.24.                          Status of Pledged Collateral.  All the
Subsidiary Shares, Partnership Interests or LLC Interests included in the
Collateral to be pledged pursuant to the Pledge Agreements are or will be upon
issuance validly issued and nonassessable and owned beneficially and of record
by the pledgor.

 

62

--------------------------------------------------------------------------------


 

Section 6.25.                          Surety Bonds.  Subject, in the case of
each Loan Party that is a Debtor, to the entry of the Orders and subject to the
terms thereof, all surety, reclamation and similar bonds required to be
maintained by the Borrower or any of its Subsidiaries under any Environmental
Health and Safety Laws or Contractual Obligation are in full force and effect
except for any failure which individually or when taken together with all
failures under all such bonds would not reasonably be expected to result in a
Material Adverse Change, and were not and will not be terminated, suspended,
revoked or otherwise adversely affected by virtue of the consummation of the
financing (including all Loans made after the Effective Date) contemplated by
this Agreement, provided that certain of such bonds may be terminated, suspended
or revoked so long as, taken together, such events could not reasonably be
expected to result in a Material Adverse Change. All required guaranties of, and
letters of credit with respect to, such surety, reclamation and similar bonds
are in full force and effect except where such failure to be in full force and
effect could not reasonably be expected to result in a Material Adverse Change.

 

Section 6.26.                          Coal Supply Agreements.  Subject, in the
case of each Loan Party that is a Debtor, to the entry of the Orders and subject
to the terms thereof, as of the Effective Date, all Coal Supply Agreements to
which the Borrower or any of its Subsidiaries is subject or by which it is bound
are in full force and effect, except for any failure which individually or when
taken together with all failures under all Coal Supply Agreements would not
reasonably be expected to result in a Material Adverse Change.

 

ARTICLE 7
CONDITIONS PRECEDENT

 

Section 7.01.                          Conditions Precedent to Effectiveness. 
This Agreement shall become effective on the first date on which each of the
following conditions is satisfied (or waived in accordance with Section 13.01):

 

(a)                                 The Agent shall have received each of the
following in form and substance reasonably satisfactory to the Required Lenders:

 

(i)                                     Executed counterparts of this Agreement
from each party hereto;

 

(ii)                                  A certificate dated the Effective Date and
signed by the Secretary or an Assistant Secretary or other Responsible Officer
of each of the Loan Parties, certifying as appropriate as to: (A) all action
taken by each Loan Party in connection with this Agreement and the other Loan
Documents; (B) the names of the Authorized Officers authorized to sign the Loan
Documents and their true signatures; and (C) copies of its organizational
documents as in effect on the Effective Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized;

 

(iii)                               A written opinion of Davis Polk & Wardwell
LLP, counsel for the Loan Parties, dated the Effective Date, in form and
substance reasonably satisfactory to the Required Lenders, it being understood
that the draft approved by counsel to the Lenders prior to the Petition Date is
reasonably satisfactory;

 

63

--------------------------------------------------------------------------------


 

(iv)                              A certificate from a Responsible Officer of
the Borrower as to the matters set forth in Sections 7.01(g), 7.01(h), 7.01(j),
7.01(l) and 7.01(m) (as of the Effective Date);

 

(v)                                 The DIP Budget and the initial 13-Week
Projection;

 

(vi)                              The No Proceedings Letter; and

 

(vii)                           Notes payable to the Lenders (and their
registered assigns) to the extent requested by any Lender pursuant to
Section 2.06(g).

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 7.01, each Lender that has signed or subsequently
joined this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

 

(b)                                 Subject to the paragraph immediately
following Section 7.01(b)(vi), the Agent shall have received the following in
form and substance reasonably satisfactory to the Required Lenders:

 

(i)                                     executed counterparts of each Security
Agreement and each Pledge Agreement;

 

(ii)                                  proper financing statements under the
Uniform Commercial Code of the applicable jurisdictions of organization covering
the Collateral described in the Security Agreements;

 

(iii)                               Patent, Trademark and Copyright Security
Agreements covering the registered intellectual property listed on the
applicable schedules to such Patent, Trademark and Copyright Security
Agreements, duly executed by the Borrower and each other person that is a Loan
Party on the Effective Date;

 

(iv)                              evidence that adequate insurance, including
flood insurance, if applicable, required to be maintained under this Agreement
is in full force and effect, with additional insured, mortgagee and lender loss
payable special endorsements attached thereto in form and substance satisfactory
to the Agent (and its counsel), with the consent of the Required Lenders, naming
the Agent as additional insured, mortgagee and lender loss payee, and evidence
that the Loan Parties have taken all action required under the Flood Laws and/or
reasonably requested by the Agent to assist in ensuring that each Lender is in
compliance with the Flood Laws applicable to the Collateral, including, but not
limited to, providing the Agent with the address and/or GPS coordinates of each
structure on any real property that will be subject to a mortgage in favor of
the Agent, for the benefit of the Lenders, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral;

 

64

--------------------------------------------------------------------------------


 

(v)                                 the Perfection Certificate; and

 

(vi)                              copies of all Material Leases of the Loan
Parties.

 

To the extent that any of the items described in this Section 7.01(b) shall not
have been received by the Agent notwithstanding the Borrower’s use of its
commercially reasonable efforts to provide same, delivery of such items shall
not constitute a condition effectiveness of this Agreement and the obligations
of each Lender to make Loans hereunder, and the Borrower shall, instead, cause
such items to be delivered to the Agent not later than 45 days following the
Effective Date (or such later date as the Agent shall agree in its discretion
(with the consent of the Required Lenders).

 

(c)                                  The Petition Date shall have occurred.

 

(d)                                 The Interim Order Entry Date shall have
occurred not later than five calendar days following the Petition Date.

 

(e)                                  All “first day” orders and all related
pleadings intended to be entered on or prior to the Interim Order Entry Date
(other than the Order Establishing Certain Notice, Case Management and
Administrative Procedures) shall have been entered by the Bankruptcy Court and
shall be reasonably satisfactory in form and substance to the Agent (with the
consent of the Required Lenders), it being understood that drafts approved by
counsel to the Lenders prior to the Petition Date are reasonably satisfactory.

 

(f)                                   No trustee under Chapter 7 or Chapter 11
of the Bankruptcy Code or examiner with enlarged powers beyond those set forth
in Section 1106(a)(3) and (4) of the Bankruptcy Code shall have been appointed
in any of the Cases.

 

(g)                                  Since December 31, 2015, there shall have
been no Material Adverse Change (other than the commencement of the Cases).

 

(h)                                 All necessary governmental and third party
consents and approvals necessary in connection with the DIP Facility and the
transactions contemplated hereby shall have been obtained (without the
imposition of any adverse conditions that are not reasonably acceptable to the
Agent and the Required Lenders) and shall remain in effect; and no law or
regulation shall be applicable in the judgment of the Agent with the consent of
the Required Lenders that restrains, prevents or imposes materially adverse
conditions upon the DIP Facility or the transactions contemplated hereby.

 

(i)                                     The Required Lenders shall not have
provided written notice to the Borrower prior to the release of their signature
pages to this Agreement that they are not satisfied in their reasonable judgment
that there shall not occur as a result of, and after giving effect to, the
initial extension of credit under the DIP Facility, a default (or any event
which with the giving of notice or lapse of time or both would be a default)
under any of the Loan Parties’ or their respective subsidiaries’ debt
instruments and other material agreements which, in the case of the Loan
Parties’ debt instruments and other material agreements, would permit the
counterparty thereto to exercise remedies thereunder on a post-petition basis or
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change.

 

65

--------------------------------------------------------------------------------


 

(j)                                    There shall exist no unstayed action,
suit, investigation, litigation or proceeding pending or (to the knowledge of
the Loan Parties) threatened in any court or before any arbitrator or
governmental instrumentality (other than the Cases) that would reasonably be
expected to result in a Material Adverse Change.

 

(k)                                 The Borrower shall have paid all fees
payable on or before the Effective Date as required by this Agreement, the Agent
Fee Letter, the CS Fee Letter and any other Loan Document.

 

(l)                                     The representations and warranties of
the Borrower and each other Loan Party contained in each Loan Document to which
it is a party shall be true and correct in all material respects on and as of
the Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(m)                             No Event of Default or Potential Default shall
have occurred and be continuing.

 

(n)                                 The Interim Order shall be in full force and
effect and shall not have been vacated or reversed, shall not be subject to a
stay, and shall not have been modified or amended in any respect without the
prior written consent of the Required Lenders or of the Agent with the consent
of the Required Lenders.

 

Section 7.02.                          Conditions Precedent to Initial Funding
Date.  The obligation of each Lender to make Loans hereunder on the Initial
Funding Date pursuant to Section 2.01(a) shall become effective on the first
date on which each of the following conditions is satisfied (or waived in
accordance with Section 13.01):

 

(a)                                 The Effective Date shall have occurred.

 

(b)                                 The Agent shall have received each of the
following in form and substance reasonably satisfactory to the Required Lenders:

 

(i)                                     A certificate from a Responsible Officer
of the Borrower as to the matters set forth in Sections 7.02(c) and 7.02(d) (as
of the Initial Funding Date); and

 

(ii)                                  A duly executed and completed Term Loan
Request delivered in accordance with Section 2.05.

 

(c)                                  The representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document to which it
is a party shall be true and correct in all material respects on and as of the
Initial Funding Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(d)                                 No Event of Default or Potential Default
shall have occurred and be continuing.

 

66

--------------------------------------------------------------------------------


 

(e)                                  The amount of the Term Loans made on the
Initial Funding Date shall not exceed the amount authorized by the Interim Order
or, if the Final Order Entry Date has occurred prior to or on the Initial
Funding Date, the Final Order.

 

(f)                                   The Borrower shall have paid all fees
payable on or before the Initial Funding Date as required by this Agreement.

 

(g)                                  (x) Credit Suisse shall have assigned at
least 95% of the CS Syndication Commitments (as defined in the CS Fee Letter)
pursuant to Section 13.09, and (y) within one (1) Business Day after receipt by
the Borrower of written notice from the Agent that the condition precedent in
the foregoing clause (x) is satisfied, the Borrower shall have paid to the Agent
a fee equal to 5.00% of the principal amount of the Commitments on the Effective
Date for the account of each Lender according to its Ratable Share.

 

Section 7.03.                          Conditions Precedent to the Final Funding
Date.  The obligation of each Lender to make Loans hereunder on the Final
Funding Date pursuant to Section 2.01(b) shall be conditioned upon the
satisfaction (or waiver in accordance with Section 13.01) of the following
conditions:

 

(a)                                 The Final Order Entry Date shall have
occurred within 45 days of the Interim Order Entry Date, and the Final Order
shall be in full force and effect and shall not have been vacated or reversed,
shall not be subject to a stay, and shall not have been modified or amended in
any respect without the prior written consent of the Agent (with the consent of
the Required Lenders).

 

(b)                                 The Initial Funding Date shall have
occurred.

 

(c)                                  The Agent shall have received each of the
following in form and substance reasonably satisfactory to the Required Lenders:

 

(i)                                     A certificate from a Responsible Officer
of the Borrower as to the matters set forth in Sections 7.03(d) and 7.03(e) (as
of the Final Funding Date); and

 

(ii)                                  A duly executed and completed Term Loan
Request.

 

(d)                                 The representations and warranties of the
Borrower and each other Loan Party contained in each Loan Document to which it
is a party shall be true and correct in all material respects on and as of the
Final Funding Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

(e)                                  No Event of Default or Potential Default
shall have occurred and be continuing.

 

(f)                                   The aggregate amount of the Term Loans
made on or prior to the Final Funding Date shall not exceed the amount
authorized by the Final Order.

 

67

--------------------------------------------------------------------------------


 

(g)                                  (i) All material “second day orders” and
all related pleadings intended to be entered on or prior to the date of entry of
the Final Order, including a final cash management order and any order
establishing procedures for the administration of the Cases, shall have been
entered by the Bankruptcy Court, and (ii) all pleadings related to procedures
for approval of significant transactions, including, without limitation, asset
sale procedures, regardless of when filed or entered, shall be reasonably
satisfactory in form and substance to the Agent (with the consent of the
Required Lenders), it being understood that the form of orders substantially in
the forms filed on the Petition Date are reasonably satisfactory.

 

(h)                                 The Borrower shall have paid all fees
payable on or before the Final Funding Date as required by this Agreement.

 

ARTICLE 8
COVENANTS

 

Section 8.01.                          Affirmative Covenants.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon, satisfaction of all of the Loan Parties’ other Obligations under the
Loan Documents (other than indemnification and other contingent obligations not
yet due and owing) and the termination of the Commitments, the Borrower shall,
and shall cause each of its Subsidiaries to, comply at all times with the
following affirmative covenants:

 

(a)                                 Preservation of Existence, Etc.  The
Borrower shall maintain its legal existence as a corporation. The Borrower shall
cause each of its Subsidiaries to maintain its legal existence as a corporation,
limited partnership or limited liability company, as the case may be, except as
otherwise expressly permitted in Section 8.02(c) or Section 8.02(d). The
Borrower shall maintain its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to so qualify or maintain such qualification could be corrected without a
material adverse effect on the Borrower. The Borrower shall cause each of its
Subsidiaries to maintain its license or qualification and good standing in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except where the failure
to so qualify would not reasonably be expected to result in a Material Adverse
Change.

 

(b)                                 Payment of Liabilities, Including Taxes,
Etc.  In the case of any Debtor, in accordance with the Bankruptcy Code and
subject to any required approval by the Bankruptcy Court (it being understood
that no Debtor shall be obligated to make any payments hereunder that may, in
its reasonable judgment, result in a violation of any applicable law, including
the Bankruptcy Code, without an order of the Bankruptcy Court authorizing such
payments) and except where failure to do so could not reasonably be expected to
result in a Material Adverse Change, the Borrower shall, and shall cause each of
its Subsidiaries to, duly pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it (in the case of any Debtor, solely to the
extent arising post-petition), prior to the date on which penalties attach
thereto, and all lawful claims (in the case of any Debtor, solely to the extent
arising post-petition) which, if unpaid after becoming due, might become a lien
or charge upon any properties of the Borrower or any Subsidiary of the

 

68

--------------------------------------------------------------------------------


 

Borrower, provided that neither the Borrower nor any Subsidiary of the Borrower
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings and with respect to
which there are proper reserves as required by GAAP, but only to the extent that
failure to discharge any such liabilities would not adversely affect the value
of the Collateral.

 

(c)                                  Maintenance of Insurance.  Each Loan Party
shall, and shall cause each of its Subsidiaries to, insure its properties and
assets against loss or damage by fire and such other insurable hazards as such
assets are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary. The Loan Parties
shall deliver to the Agent (x) on the Effective Date and annually thereafter an
original certificate of insurance of the Loan Parties’ independent insurance
broker describing and certifying as to the existence of the insurance on the
Collateral required to be maintained by this Agreement and the other Loan
Documents, together with a copy of the endorsement described in the next
sentence attached to such certificate and (y) at the request of the Agent, from
time to time a summary schedule indicating all insurance then in force with
respect to each of the Loan Parties. Such policies of insurance shall contain
special endorsements, in form and substance reasonably acceptable to the Agent,
with the consent of the Required Lenders, which shall (i) specify the Agent as
an additional insured, mortgagee and lender loss payee as its interests may
appear, with the understanding that any obligation imposed upon the insured
(including the liability to pay premiums) shall be the sole obligation of the
applicable Loan Parties and not that of the insured, (ii) provide that the
interest of the Lenders shall be insured regardless of any breach or violation
by the applicable Loan Parties of any warranties, declarations or conditions
contained in such policies or any action or inaction of the applicable Loan
Parties or others insured under such policies, (iii) endeavor to provide to the
extent commercially available that no cancellation of such policies for any
reason (including non-payment of premium) shall be effective until at least ten
(10) days after receipt by the Agent of written notice of such cancellation,
(iv) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and (v) provide that inasmuch as the policy covers
more than one insured, all terms, conditions, insuring agreements and
endorsements (except limits of liability) shall operate as if there were a
separate policy covering each insured. The applicable Loan Parties shall notify
the Agent promptly of any casualty or condemnation event causing a loss or
decline in value of the Collateral in excess of $50,000,000 and the estimated
(or actual, if available) amount of such loss or decline. Upon the occurrence of
an Event of Default that has not been waived, monies constituting insurance
proceeds or condemnation proceeds (pursuant to the Mortgages, if any) shall be
paid to the Agent and applied in accordance with Section 9.02(e) and the
Collateral Documents.

 

Each Loan Party shall take all actions required under the Flood Laws and/or
reasonably requested by the Agent, with the consent of the Required Lenders, to
assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, to the extent applicable, providing the
Agent with the address and/or GPS coordinates of each structure on any real
property that will be subject to a mortgage in favor of the Agent, for the
benefit of the

 

69

--------------------------------------------------------------------------------


 

Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral, and thereafter maintaining such flood insurance in
full force and effect for so long as required by the Flood Laws.

 

(d)                                 Maintenance of Properties and Leases. 
Except where the failure to do so would not reasonably be expected to result in
a Material Adverse Change, the Borrower shall, and shall cause each of its
Subsidiaries to, maintain and preserve all of its respective material
properties, necessary or useful in the proper conduct of the business of the
Borrower or such Subsidiary of the Borrower, in good working order and
condition, ordinary wear and tear excepted (except as otherwise expressly
permitted by this Agreement). Without limiting the generality of the foregoing,
the Borrower shall, and shall cause each of its Subsidiaries to, maintain in
full force and effect all material patents, trademarks, service marks, trade
names, copyrights, licenses and franchises necessary for the ownership and
operation of its properties and business if the failure to so maintain the same
would constitute a Material Adverse Change.

 

(e)                                  Visitation Rights.  The Borrower shall, and
shall cause each of its Subsidiaries to, permit any of the officers or
authorized employees or representatives of the Agent or any of the Lenders (so
long as no Event of Default has occurred and is continuing, at the Agent’s or
Lender’s expense) to visit and inspect during normal business hours any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that (i) each Lender shall provide the Borrower and the Agent
with reasonable notice prior to any visit or inspection, (ii) all such visits
and inspections shall be made in accordance with the Borrower’s standard safety,
visit and inspection procedures and (iii) no such visit or inspection shall
interfere with such Borrower’s normal business operation. In the event any
Lender desires to conduct an audit of the Borrower or any Subsidiary of the
Borrower, such Lender shall conduct such audit contemporaneously with any audit
to be performed by the Agent.

 

(f)                                   Keeping of Records and Books of Account. 
The Borrower shall, and shall cause each Subsidiary of the Borrower to, maintain
and keep proper books of record and account which enable the Borrower and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over the Borrower or any Subsidiary of the Borrower, and in which full, true and
correct entries shall be made in all material respects of all its dealings and
business and financial affairs.

 

(g)                                  [Reserved].

 

(h)                                 Compliance With Laws.  Except as otherwise
excused by the Bankruptcy Code, the Borrower shall, and shall cause each of its
Subsidiaries to, comply with all applicable Laws, including all Environmental
Health and Safety Laws, in all respects, provided that it shall not be deemed to
be a violation of this Section 8.01(h) if any failure to comply with any Law
would not result in fines, penalties, costs (including those associated with the
performance of any Remedial Actions), other similar liabilities or injunctive
relief which in the aggregate could reasonably be expected to result in a
Material Adverse Change. Without limiting the generality of the foregoing, the
Borrower shall, and shall cause each of its Subsidiaries to, comply with all
Environmental

 

70

--------------------------------------------------------------------------------


 

Health and Safety Permits and Environmental Health and Safety Orders applicable
to their respective operations and properties; obtain, maintain, comply with and
renew all Environmental Health and Safety Permits necessary for their respective
operations and properties; and manage, use, store, treat dispose and handle all
Regulated Substances in compliance with all applicable Environmental Health and
Safety Laws, in each case, except for such non-compliance or failure to obtain,
maintain or renew which could not or would not reasonably be expected to result
in a Material Adverse Change.

 

(i)                                     Use of Proceeds.  The Borrower will use
the proceeds of the Term Loans only (i) to pay for fees and expenses relating to
this Agreement and the Cases, and (ii) for general corporate purposes and for
working capital. The proceeds of the Loans shall not be for any purpose which
contravenes any applicable Law or any provision of this Agreement or any other
Loan Document.

 

(j)                                    [Reserved].

 

(k)                                 [Reserved].

 

(l)                                     Collateral; Further Assurances.

 

(i)                                     Collateral Documents and Liens.

 

(A)                               Subject to Section 8.01(l)(iv), the Borrower
shall and shall cause each of the Loan Parties to execute and deliver to the
Agent for the benefit of the Lenders, the Collateral Documents reasonably
requested by the Agent to grant superpriority perfected liens and security
interests (subject only to Permitted Liens) in favor of the Agent for the
benefit of the Lenders with respect to substantially all of the assets of the
Loan Parties, other than Excluded Property; provided that with respect to
deposit accounts or securities accounts of any Loan Party, the Loan Parties will
not be required to enter into any blocked account agreements or control
agreements with respect thereto unless requested by the Agent or the Required
Lenders after the occurrence of an Event of Default that has not been waived.

 

(B)                               The Borrower shall and shall cause each Loan
Party, from time to time, at its expense, to preserve and protect the Agent’s
Lien on and Prior Security Interest in the Collateral as a continuing first
priority perfected Lien, subject only to Permitted Liens and except to the
extent otherwise permitted hereunder, and shall do such other acts and things as
the Agent may reasonably deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral, except to the extent otherwise permitted hereunder.

 

(ii)                                  Equity Interests in Bonding Subsidiaries. 
In the event that the Borrower or any Subsidiary of the Borrower is required to
pledge the equity interests of any Bonding Subsidiary in favor of any provider
of surety bonds required by the lessor of the leasehold interest held by such
Bonding Subsidiary as otherwise permitted by Section

 

71

--------------------------------------------------------------------------------


 

8.02(q), then prior to the granting of such lien, the Borrower shall use
commercially reasonable good faith effort to grant a second priority perfected
lien in such equity interests to the Agent for the benefit of the Lenders
subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Agent.

 

(iii)                               Requirements for Special Joint Ventures. 
Notwithstanding the foregoing provisions of this Section 8.01(l), if a Person
(A) is a Permitted Joint Venture on the Effective Date or (B) becomes a
Permitted Joint Venture of the Borrower after the Effective Date either: (1) as
a result of any Investment in such Person as a Permitted Joint Venture permitted
by Section 8.02(f), or (2) as a result of any Investment in such Person pursuant
to an Investment permitted by clause (viii) of Section 8.02(n) (a Person
described in the immediately preceding clause (A) or clause (B) is sometimes
referred to as a “Special Joint Venture”), neither the Borrower nor any
Subsidiary of the Borrower shall be required to pledge the equity interests of
such Special Joint Venture if and only if and to the extent that the limited
liability company agreement, limited partnership agreement, joint venture
agreement, general partnership agreement or other constituent documents of such
Special Joint Venture or other material agreement related to the Investment in
such Special Joint Venture would prohibit the granting of such Liens.  For the
avoidance of doubt, nothing in this Section 8.01(l) shall require any Loan Party
to take any action to grant or perfect a security interest in any assets
constituting Excluded Property.

 

(iv)                              Requirements for Significant Subsidiaries.

 

(A)                               Guarantees.  Within thirty (30) days (or such
longer period as the Agent may agree in its reasonable discretion) after any
Significant Subsidiary is formed or acquired after the Effective Date or a
Subsidiary becomes a Significant Subsidiary, the Borrower shall: (i) unless the
Agent otherwise agrees, cause each such Significant Subsidiary to (x) become a
Debtor, (y) execute a Guarantor Joinder pursuant to which it shall join as a
Guarantor each of the documents to which the Guarantors are parties;
(ii) execute and deliver to the Agent documents, modified as appropriate to
relate to such Significant Subsidiary, in the forms described in Sections
7.01(a)(ii), 7.01(a)(iii), and 7.01(a)(iv), and (iii) deliver to the Agent such
other documents and agreements as the Agent may reasonably request.

 

(B)                               Collateral.  Within thirty (30) days (or such
longer period as the Agent may agree in its reasonable discretion) after any
Significant Subsidiary is formed or acquired after the Effective Date or a
Subsidiary becomes a Significant Subsidiary, (i) the applicable Loan Party shall
pledge the equity interests (except to the extent constituting Excluded
Property) it owns in any other Significant Subsidiary to the Agent for the
benefit of the Lenders on a superpriority perfected basis pursuant to a Pledge
Agreement substantially in the form attached hereto as Exhibit 1.1(P)(3),
(ii) such new Significant Subsidiary shall execute and deliver to the Agent for
the benefit of the Lenders, Collateral Documents in form and substance
reasonably satisfactory to the Agent, including without limitation a Security
Agreement substantially in the form attached hereto as Exhibit 1.1(S)(2),

 

72

--------------------------------------------------------------------------------


 

Patent, Trademark and Copyright Security Agreements, and Mortgages, if any
(subject to the below proviso) reasonably requested by the Agent to grant
superpriority perfected liens and security interests (subject only to Permitted
Liens) in favor of the Agent for the benefit of the Lenders in substantially all
of the assets of the such Significant Subsidiary, (iii) the Borrower shall
obtain Uniform Commercial Code, lien, tax, mortgage, leasehold mortgage, and
judgment searches (including searches of the applicable real estate indexes),
with the results, form scope and substance of such searches to be reasonably
satisfactory to the Agent, and (iv) the Borrower shall provide the Agent with
evidence that such Significant Subsidiary has taken all actions required under
the Flood Laws and/or reasonably requested by the Agent to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral to the extent such Collateral includes any “building” or “mobile
home” (each as defined in Regulation H as promulgated by the Federal Reserve
Board under the Flood Laws), including, but not limited to, providing the Agent
with the address and/or GPS coordinates of each structure on any real property
that is or will be subject to a mortgage in favor of the Agent, for the benefit
of the Lenders, and, to the extent required, obtaining flood insurance for such
property, structures and contents prior to such property, structures and
contents becoming Collateral; provided, however, with respect to any Real
Property of a Significant Subsidiary that is formed or acquired after the
Effective Date or of a Subsidiary that becomes a Significant Subsidiary after
the Effective Date that is required to be subject to a Mortgage, and any
as-extracted minerals or fixtures (as such terms are defined in the Uniform
Commercial Code) which are required to be subject to a Mortgage or a Security
Agreement, (x) such requirements shall apply only upon the reasonable request of
the Agent with the consent of the Required Lenders, in the exercise of their
business judgment, and (y) the requirements of this Section 8.01(l) shall be
satisfied with respect to Real Property and with respect to fixtures and as
extracted collateral if the Borrower and the applicable Significant Subsidiary
take all steps within 90 days following the date a Subsidiary becomes a
Significant Subsidiary (or such longer period as reasonably determined in the
Agent’s reasonable discretion (with the consent of the Required Lenders)
requested by the Agent with respect to such Collateral.

 

(m)                             Subordination of Intercompany Loans.  Each Loan
Party agrees that any intercompany Indebtedness, loans or advances owed by any
Loan Party to any other Loan Party shall be subordinated to the payment of the
Obligations.

 

(n)                                 [Reserved].

 

(o)                                 First and Second Day Orders.  The Borrower
shall cause all proposed “first day” orders and “second day” orders submitted to
the Bankruptcy Court to be in accordance with and permitted by the terms of this
Agreement and reasonably acceptable to the Agent (with the consent of the
Required Lenders) in all material respects, it being understood and agreed that
the forms of orders approved by the Agent and the Required Lenders prior to the
Petition Date are in accordance with and permitted by the terms of this
Agreement in all material respects and are reasonably acceptable.

 

73

--------------------------------------------------------------------------------


 

(p)                                 Certain Case Milestones.

 

(i)                                     No later than five (5) days after the
Petition Date, entry of the Interim Order;

 

(ii)                                  No later than forty-five (45) days after
the Petition Date, entry of the Final Order;

 

(iii)                               No later than sixty (60) days after the
Petition Date, delivery of an updated business plan that is reasonably
acceptable to the Required Lenders;

 

(iv)                              No later than ninety (90) days after the
Petition Date, the filing of an Acceptable Reorganization Plan and accompanying
disclosure statement;

 

(v)                                 No later than sixty (60) days after the
satisfaction of the milestone provided for in clause (iv) above, obtain an order
of the Bankruptcy Court approving a disclosure statement for the solicitation of
the Acceptable Reorganization Plan; and

 

(vi)                              No later than ninety (90) days after the
satisfaction of the milestone provided for in clause (v) above, obtain an order
of the Bankruptcy Court confirming the Acceptable Reorganization Plan; and

 

(vii)                           No later than fifteen (15) days after the
satisfaction of the milestone provided for in clause (vi) above, the Acceptable
Reorganization Plan shall have become effective.

 

(q)                                 Ratings.  The Borrower shall exercise
commercially reasonable efforts to obtain and to maintain ratings from Moody’s
and Standard & Poor’s for the Loans.

 

Section 8.02.                          Negative Covenants.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon, satisfaction of all of the Loan Parties’ other Obligations hereunder
and termination of the Commitments, the Borrower shall, and shall cause each of
its Subsidiaries to, comply with the following negative covenants:

 

(a)                                 Indebtedness.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, at any time create, incur, assume
or suffer to exist any Indebtedness, except:

 

(i)                                     Indebtedness under the Loan Documents or
in respect of any of the other Obligations;

 

(ii)                                  to the extent constituting Indebtedness,
Bonding Superpriority Claims in an amount not to exceed $75,000,000;

 

(iii)                               [reserved];

 

(iv)                              [reserved];

 

74

--------------------------------------------------------------------------------


 

(v)                                 (A) Indebtedness of any Loan Party payable
to any other Loan Party, it being understood and agreed that such Indebtedness
is subordinated to the Obligations of the Loan Parties under the Loan Documents,
(B) Indebtedness of any Non-Guarantor Subsidiary payable to any other Non-
Guarantor Subsidiary, (C) loans or guaranties from any Non-Guarantor Subsidiary
to any Loan Party and (D) Indebtedness of any Non-Guarantor Subsidiary payable
to any Loan Party to the extent such Indebtedness would constitute a permitted
Investment under Section 8.02(n);

 

(vi)                              [reserved];

 

(vii)                           (A) Indebtedness under the Existing Debt
Documents and

 

(B) Indebtedness of the Borrower and its Subsidiaries (other than any capital
leases) reflected in the Historical Statements and any refinancings thereof or
amendments thereto that do not increase the amount as provided in the Historical
Statements;

 

(viii)                        Indebtedness of the Borrower or any Subsidiary of
the Borrower under a letter of credit facility in an amount, when combined with
the aggregate amount of Indebtedness permitted pursuant to
Section 8.02(a)(xiii), not to exceed $250,000,000 in the aggregate so long as:
(A) the purpose of such facility is to provide letters of credit necessary in
the business of the Borrower and its Subsidiaries, including without limitation
to secure surety and other bonds, and (B) such Indebtedness, if secured, is only
secured as permitted by clause (xii) of the definition of Permitted Liens (a
“Permitted Secured Letter of Credit Facility”);

 

(ix)                              [reserved];

 

(x)                                 Indebtedness or other obligations of the
Borrower and its Subsidiaries in respect of any capital lease (as determined in
accordance with GAAP) or Indebtedness of the Borrower and its Subsidiaries
secured by Purchase Money Security Interests so long as the aggregate amount for
the Borrower and its Subsidiaries of all Indebtedness and other obligations
permitted by this clause (x) shall not exceed, at any time outstanding
$100,000,000;

 

(xi)                              [reserved];

 

(xii)                           subject to Section 8.02(n)(vi) and
Section 8.02(q), Indebtedness of any Bonding Subsidiary payable to the Borrower;

 

(xiii)                        Indebtedness of the Securitization Subsidiaries in
Permitted Receivables Financings in an amount, when combined with the aggregate
amount of Indebtedness permitted pursuant to Section 8.02(a)(viii), not to
exceed $250,000,000 in the aggregate;

 

(xiv)                       [reserved];

 

(xv)                          Indebtedness secured by Liens permitted by clause
(xiv) of the definition of Permitted Liens;

 

75

--------------------------------------------------------------------------------


 

(xvi)                       Guaranties in respect of Indebtedness otherwise
permitted hereunder;

 

(xvii)                    Indebtedness relating to the financing of insurance
policy premiums;

 

(xviii)                 [reserved]; and

 

(xix)                       Indebtedness of Foreign Subsidiaries which, when
combined with the aggregate amount of Investments permitted pursuant
Section 8.02(n)(xxi), does not exceed $15,000,000 at any one time.

 

(b)                                 Liens; Guaranties.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, (i) at any time create, incur,
assume or suffer to exist any Lien on any of its respective property or assets,
tangible or intangible, now owned or hereafter acquired, except, Permitted
Liens, and (ii) at any time, directly or indirectly, enter into any agreement,
that prohibits or restricts the Borrower’s or its Subsidiaries’ ability to grant
a security interest or Lien on any of the Collateral to the Agent or the Lenders
in connection with this Agreement or any other Loan Document (as such Agreement
or Loan Documents may be amended, restated, modified or supplemented) or the
Orders, other than agreements relating to Permitted Receivables Financing.

 

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guaranty, become surety for, endorse or otherwise agree,
become or remain directly or contingently liable upon or with respect to any
obligation or liability of any other Person, except for (i) Guaranties of the
Loan Parties or their Subsidiaries permitted hereunder, including pursuant to
Section 8.02(a) and Section 8.02(n), (ii) any Guaranty by any Loan Party of
representations, warranties, performance covenants, or indemnities arising in
connection with any sale or other disposition of assets of any Loan Party
permitted by this Agreement, (iii) any existing Guaranty that is set forth on
Schedule 8.02(b) and (iv) endorsements of negotiable or other instruments for
deposit or collection in the ordinary course of business.

 

(c)                                  Liquidations, Mergers, Consolidations,
Acquisitions.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, dissolve, liquidate or wind up its affairs, or consummate any
merger or consolidation, or acquire by purchase, lease or otherwise all or
substantially all of the assets or capital stock of any other Person, provided
that:

 

(i)                                     (A) any Loan Party, other than the
Borrower, may consolidate or merge into the Borrower or any other Loan Party and
the security interest granted by the Borrower pursuant to the Orders and the
Collateral Documents shall remain in full force and effect, (B) any
Non-Guarantor Subsidiary may consolidate or merge into any other Non-Guarantor
Subsidiary, (C) any Non-Guarantor Subsidiary may consolidate or merge into any
Loan Party, so long as such Loan Party survives such merger or consolidation and
the security interest granted by the Borrower pursuant to the Orders and the
Collateral Documents shall remain in full force and effect, and (D) any
transaction otherwise permitted by Section 8.02(d) and Section 8.02(n) shall be
permitted under this Section 8.02(c);

 

(ii)                                  [reserved];

 

76

--------------------------------------------------------------------------------


 

(iii)                               [reserved];

 

(iv)                              a Securitization Subsidiary may dissolve,
liquidate or wind-up its affairs or become a party to any merger or
consolidation; and

 

(v)                                 any Subsidiary of the Borrower that holds
only de minimis assets and is not conducting any material business may dissolve
or otherwise wind up its affairs.

 

(d)                                 Dispositions of Assets or Subsidiaries.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon, securitize or enter into a securitization
transaction, or otherwise transfer or dispose of, voluntarily or involuntarily,
any of its properties or assets, tangible or intangible (including sale,
assignment, discount or other disposition of accounts, contract rights, chattel
paper, equipment, general intangibles with or without recourse or of capital
stock, shares of beneficial interest, partnership interests or limited liability
company interests of a Subsidiary of the Borrower), except:

 

(i)                                     (A) transactions involving the sale of
inventory in the ordinary course of business, (B) any sale, transfer, lease,
sublease or license of assets in the ordinary course of business which are no
longer necessary or required in the conduct of such Loan Party’s business or the
grant in the ordinary course of business of any non-exclusive easements,
permits, licenses, rights of way, surface leases or other surface rights or
interests, (C) any sale of accounts arising from the export outside of the U.S.
of goods or services by any Loan Party, provided that at the time of any such
sale, no Event of Default or Potential Default shall exist or shall result from
such sale after giving effect thereto, (D) any lease, sublease or license of
assets (with a Loan Party as the lessor, sublessor or licensor) in the ordinary
course of business, provided that the interests of the Loan Parties in any such
lease, sublease or license are subject to the Lenders’ Prior Security Interest,
and (E) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Official Body or agency that
has condemned the same (whether by deed in lieu of condemnation or otherwise),
and transfers of properties that have been subject to a casualty to the
respective insurer of such property as part of an insurance settlement;

 

(ii)                                  any sale, transfer or lease of assets by
any Subsidiary of the Borrower which is a Guarantor to any other Loan Party or
any sale, transfer or lease of assets by any Non-Guarantor Subsidiary to any
Loan Party or any other Non-Guarantor Subsidiary;

 

(iii)                               [reserved];

 

(iv)                              any purchase or sale or other transfer
(including by capital contribution) of Receivables Assets pursuant to a
Permitted Receivables Financing;

 

(v)                                 any sale, transfer or lease of assets, other
than those specifically excepted pursuant to clauses (i) through (iv) above or
pursuant to clause (vi) below, provided that with respect to all such sales,
transfer or lease of assets, pursuant to this Section 8.02(d)(v): (A) at the
time of any such disposition, no Event of Default shall exist or shall result
from such disposition, (B) such sale, transfer or lease shall be for fair market
value, (C) the consideration to be paid to the Borrower and its Subsidiaries as
permitted by this

 

77

--------------------------------------------------------------------------------


 

clause (v) shall consist of cash in an amount that is not less than 85% of such
consideration; provided, however, for purposes of this clause (C), the following
will be deemed to be cash: (1) any reclamation and other liabilities arising
under applicable Permits, applicable workers’ compensation acts and the federal
black lung laws and other liabilities associated with the applicable employees,
in each case that are assumed by the transferee with respect to the applicable
sale, transfer or lease pursuant to a customary assumption or similar agreement
and (2) any letters of credit with respect to the reimbursement of which the
Borrower or its Subsidiaries are obligated, to the extent such letters of credit
relate to the assets or business subject to such sale, transfer or lease and are
cancelled no later than 60 days following such sale, transfer or lease and for
which the transferee with respect to the applicable sale, transfer or lease has
guaranteed or indemnified the reimbursement of any drawing thereunder on
customary terms, (D) if the consideration to be paid to the Borrower and its
Subsidiaries per any such sale, transfer or lease exceeds $50,000,000, the
Borrower shall have delivered to the Agent a certificate indicating compliance
with the requirements of this Section 8.02(d)(v) prior to consummating such sale
or transfer, (E) the Net Cash Proceeds for all such sales, transfers or leases,
in excess of $50,000,000, in the aggregate, are applied as a mandatory
prepayment of the Loans in accordance with and to the extent required under, the
provisions of Section 5.06(b)(i) above and (F) no individual sale, transfer or
lease (or series of related sales, transfers or leases) shall result in Net Cash
Proceeds in excess of $7,500,000;

 

(vi)                              any sale, transfer, lease or disposition of
assets as part of an Investment which is either (y) an Investment in a Permitted
Joint Venture which is permitted by clause (1) of Section 8.02(f), or (z) an
Investment permitted by Section 8.02(n);

 

(vii)                           any transactions otherwise permitted by
Section 8.02(c) or Section 8.02(i);

 

(viii)                        sales, transfers or other dispositions of assets
pursuant to any order of the Bankruptcy Court, in form and substance reasonably
satisfactory to the Agent (with the consent of the Required Lenders), permitting
de minimis asset dispositions without further order of the Bankruptcy Court; and

 

(ix)                              those sales, transfers or other dispositions
set forth on Schedule 8.02(d).

 

(e)                                  Affiliate Transactions.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, enter into or carry out
any transaction (including purchasing property or services from or selling
property or services to) with any Affiliate of the Borrower unless (1) such
transaction is not otherwise prohibited by this Agreement and (2) such
transaction is either (a) entered into upon fair and reasonable arm’s-length
terms and conditions or (b) would be entered into by a prudent Person in the
position of such Loan Party; provided, however that: (i) [reserved], (ii)
Section 8.02(e) shall not prohibit any dividend or distribution which is not
otherwise prohibited by this Agreement, (iii) this Section 8.02(e) shall not
prohibit any transaction described on Schedule 8.02(e) (including any
modification, extension or renewal thereof on terms no less favorable to the
parties thereto than the terms of such transaction as described on such
Schedule) which is not otherwise prohibited by this Agreement, and (iv) this

 

78

--------------------------------------------------------------------------------


 

Section 8.02(e) shall not prohibit any transaction provided for in, or in
connection with, a Permitted Receivables Financing.

 

(f)                                   Subsidiaries, Partnerships and Joint
Ventures.  The Borrower shall not, and shall not permit any of its Subsidiaries
to, own or create directly or indirectly any Subsidiaries other than
(i) Non-Guarantor Subsidiaries, including any Securitization Subsidiary which is
the subject of clause (iii) below) which are not Significant Subsidiaries,
(ii) any Significant Subsidiary which has complied with Section 8.01(l), and
(iii) any Securitization Subsidiary whose equity interests are pledged to the
Agent for the benefit of the Lenders (with the Pledge Agreement therefor to be
in form and substance satisfactory to the Agent (with the consent of the
Required Lenders)) and which has otherwise complied with Section 8.01(l);
provided, however, notwithstanding the foregoing, to the extent that any
Subsidiary of the Borrower provides a guaranty under any Existing Debt
Documents, such Subsidiary shall be required to join as a Guarantor under this
Agreement.

 

Neither the Borrower nor any Subsidiary of the Borrower shall become or agree to
become a joint venturer or hold a joint venture interest in any joint venture:

 

(1)                                 except that the Loan Parties may make an
Investment in a Permitted Joint Venture, so long as the Borrower and its
Subsidiaries at all times are in compliance with all requirements of the
following clauses (A) through (H) or to the extent otherwise permitted under
Section 8.02(n):

 

(A)                               the Permitted Joint Venture is either a
corporation, limited liability company, trust, or a limited partnership or
another form of an entity or arrangement that permits the Borrower and its
Subsidiaries to limit their liability, as a matter of Law, for the obligations
of the Permitted Joint Venture;

 

(B)                               the Investment made in a Permitted Joint
Venture permitted under clause(1)(A) immediately above is either (y) of the type
described in clauses (i), (ii) or (iv) of the definition of Investment, or
(z) of the type described in clauses (iii) or (v) of the definition of
Investment and, on the date such Investment is made, the amount of the Guaranty
or other obligation, as the case may be, is reasonably estimable;

 

(C)                               other than the amount of an Investment
permitted under clause (1)(B) immediately above of the type described in clause
(iii) or clause (v) of the definition of Investment, there is no recourse to any
Loan Party or any Subsidiary of any Loan Party for any Indebtedness or other
liabilities or obligations (contingent or otherwise) of the Permitted Joint
Venture;

 

(D)                               the aggregate consideration to be paid by the
Loan Parties for all such Investments in Permitted Joint Ventures during the
term of this Agreement shall not exceed $25,000,000;

 

(E)                                to the extent the Investment in any such
Permitted Joint Venture exceeds $10,000,000, at least five (5) Business Days
prior to making any Investment in a Permitted Joint Venture which is otherwise
permitted by this

 

79

--------------------------------------------------------------------------------


 

clause (1) of this Section 8.02(f), the Borrower shall have delivered to the
Agent all material agreements, documents and instruments in connection with or
related to such Investment;

 

(F)                                 [reserved];

 

(G)                               [reserved];

 

(H)                              no Potential Default or Event of Default shall
exist immediately prior to and after giving effect to each Investment in a
Permitted Joint Venture which is otherwise permitted by this clause (1) of this
Section 8.02(f);

 

(g)                                  Continuation of or Change in Business.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, engage in
any business other than the business of the Loan Parties and their Subsidiaries,
substantially as conducted and operated by the Loan Parties and their
Subsidiaries, taken as a whole, as of the Effective Date or business that
supports or is complimentary to such business, and the Loan Parties shall not
permit any material change in the nature of such business.

 

(h)                                 Capital Expenditures.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, make any payments in the
aggregate for the Borrower and its Subsidiaries for the period commencing on
January 1, 2016 and ending on each date set forth below, on account of the
purchase or lease of any assets which if purchased would constitute fixed assets
or which if leased would constitute a capitalized lease (it being agreed for
purpose of this Section 8.02(h) that the incurrence of a capitalized lease
entered into after the Effective Date shall be deemed to be a payment in an
amount equal to the principal amount of such capitalized lease) (each, a
“Capital Expenditure”) in an amount exceeding the difference between: (i) the
sum of (x) the cumulative budgeted amounts for each month set forth below under
the heading “DIP Budget Amount” up to and including such fiscal month plus
(y) the amount set forth under the heading “Cumulative CapEx Cushion” for such
fiscal month minus (ii) the aggregate amount of Capital Expenditures made by the
Borrower and its Subsidiaries during the period commencing on January 1, 2016
and ending on the last day of such fiscal month.  All such Capital Expenditures
shall be made under usual and customary terms and in the ordinary course of
business:

 

Fiscal Month End Date

 

DIP Budget Amount

 

Cumulative CapEx
Cushion

 

 

 

 

 

 

 

January 31, 2016

 

$

6,300,000

 

$

10,000,000

 

 

 

 

 

 

 

February 29, 2016

 

$

5,700,000

 

$

10,000,000

 

 

 

 

 

 

 

March 31, 2016

 

$

12,100,000

 

$

10,000,000

 

 

 

 

 

 

 

April 30, 2016

 

$

20,400,000

 

$

11,125,000

 

 

 

 

 

 

 

May 31, 2016

 

$

6,100,000

 

$

12,650,000

 

 

 

 

 

 

 

June 30, 2016

 

$

4,300,000

 

$

13,725,000

 

 

 

 

 

 

 

July 31, 2016

 

$

5,300,000

 

$

15,050,000

 

 

 

 

 

 

 

August 31, 2016

 

$

5,100,000

 

$

16,325,000

 

 

 

 

 

 

 

September 30, 2016

 

$

9,100,000

 

$

18,600,000

 

 

 

 

 

 

 

October 31, 2016

 

$

5,900,000

 

$

20,075,000

 

 

 

 

 

 

 

November 30, 2016

 

$

2,800,000

 

$

20,775,000

 

 

 

 

 

 

 

December 31, 2016

 

$

17,000,000

 

$

25,025,000

 

 

 

 

 

 

 

January 31, 2017

 

$

8,900,000

 

$

27,250,000

 

 

80

--------------------------------------------------------------------------------


 

(i)                                     Restricted Payments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, declare or pay, directly
or indirectly, any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any shares of capital stock or other equity interests
of the Borrower or any Subsidiary of the Borrower or directly or indirectly
redeem, purchase, retire or otherwise acquire for value any shares of any class
of the capital stock or other equity interests of the Borrower or any Subsidiary
of the Borrower or set aside any amount for any such purposes, except that:

 

(i)                                     [reserved];

 

(ii)                                  [reserved];

 

(iii)                               any Subsidiary of the Borrower may declare
and pay dividends or make any other distribution (by reduction of capital or
otherwise) to, or repurchase its capital stock or equity interests from, the
Borrower or any other Subsidiary of the Borrower (or, in the case of non- wholly
owned Subsidiaries of the Borrower, to the Borrower or any other Subsidiary that
is a direct or indirect parent of such non-wholly-owned Subsidiary and to each
other owner of equity interests of such non-wholly owned Subsidiary on a pro
rata basis (or more favorable basis from the perspective of the Borrower or its
applicable Subsidiary) based on their relative ownership interests);

 

(iv)                              [reserved];

 

(v)                                 dividends or other distributions payable
solely in capital stock or equity interests.

 

(j)                                    Sanctions and Anti-Corruption; Use of
Proceeds.  The Borrower will not, directly or indirectly, use the proceeds of
the Loans, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person, (i) to fund any activities or
business of or with any Person, or in any country or territory, that, at the
time of such funding, is

 

81

--------------------------------------------------------------------------------


 

the subject of Sanctions, except to the extent permitted for a Person required
to comply with Sanctions, or (ii) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans, whether as lender, underwriter, advisor, investor, or otherwise).  No
part of the proceeds of the Loans will be used, directly or indirectly, in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption law.

 

(k)                                 Payment of Other Indebtedness.  Except
pursuant to and simultaneous with the consummation of an Acceptable
Reorganization Plan, prepay, redeem, purchase, defease, convert into cash or
otherwise satisfy prior to the scheduled maturity in any manner (x) any Debt
that is owed to a third party that is subordinated to the Obligations; or
(y) any other Debt of the Debtors, except, in the case of this clause (y), for
(i) the payment of the Obligations in accordance with the terms of this
Agreement, (ii) the payment of any Debt that is secured on a senior basis to the
Liens of the Agent and the Lenders against the Borrower or any other Loan Party
hereunder or under any of the other Loan Documents and (iii) any payments and
expenses provided for in orders of the Bankruptcy Court entered upon pleadings
in form and substance satisfactory to the Agent.

 

(l)                                     No Restriction in Agreements on
Dividends or Certain Loans.  Other than as pursuant to an order of the
Bankruptcy Court or the Bankruptcy Code, the Borrower shall not, and shall not
permit any of its Subsidiaries to, enter into or be bound by any agreement
(i) which prohibits or restricts, in any manner the payment of dividends by any
of its Subsidiaries (whether in cash, securities, property or otherwise), or
(ii) which prohibits or restricts in any manner the making of any loan to the
Borrower by any of its Subsidiaries, other than, in each case, (A) restrictions
applicable to a Securitization Subsidiary in connection with a Permitted
Receivables Financing, (B) restrictions imposed by any applicable law, rule or
regulation (including applicable currency control laws and applicable state or
provincial corporate statutes restricting the payment of dividends or any other
distributions in certain circumstances) and (C) restrictions in effect under any
Indebtedness outstanding on the Petition Date or any customary restrictions
contained in documents governing any other Indebtedness permitted under
Section 8.02(a).

 

(m)                             [Reserved].(n)

 

(n)                                 Loans and Investments.  The Borrower shall
not, and shall not permit any of its Subsidiaries to, at any time make any
Investment (other than bonds required in the ordinary course of business of the
Borrower, such as, and without limitation, surety bonds, royalty bonds or bonds
securing performance by the Borrower or a Subsidiary of the Borrower under bonus
bids), notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other Investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

(i)                                     trade credit extended on usual and
customary terms in the ordinary course of business and stock, obligations or
securities received in settlement of debts created in

 

82

--------------------------------------------------------------------------------


 

the ordinary course of business and owing to the Borrower or any Subsidiary in
satisfaction of judgments;

 

(ii)                                  (A) Investments by the Borrower or any of
its Subsidiaries in any Loan Party and (B) Investments by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary

 

(iii)                               (A) Permitted Investments and (B) any
Investments arising in connection with any Hedging Transactions;

 

(iv)                              Investments in Permitted Joint Ventures as
permitted by Section 8.02(f);

 

(v)                                 [reserved];

 

(vi)                              loans by the Borrower to any Bonding
Subsidiary; provided, however that (x) prior to any loan being made to any
Bonding Subsidiary, such loan shall be evidenced by a note, reasonably
satisfactory to the Agent, and such note shall be pledged pursuant to the
applicable Collateral Document to the Agent for the benefit of the Lenders, and
(y) any loans by the Borrower to any Bonding Subsidiary shall in each and every
case be subject to Section 8.02(q);

 

(vii)                           loans and advances permitted by Section 8.02(a);

 

(viii)                        other Investments, in connection with or related
to the operations of the Borrower and its Subsidiaries, not exceeding the
greater of $15,000,000 in any fiscal year of the Borrower;

 

(ix)                              Investments arising as a result of Permitted
Receivables Financings;

 

(x)                                 [reserved];

 

(xi)                              [reserved];

 

(xii)                           [reserved];

 

(xiii)                        [reserved];

 

(xiv)                       Investments by Borrower of the type described in
clause (i) of the definition of Investment in any Bonding Subsidiary

 

(xv)                          any transaction which is an Investment permitted
by Section 8.02(i), Section 8.02(c), Section 8.02(d) (including, without
limitation, Investments arising out of the receipt by Borrower or any Subsidiary
of noncash consideration for the sale of assets permitted thereunder) or
Section 8.02(s);

 

(xvi)                       any guaranty which is permitted under
Section 8.02(b);

 

(xvii)                    [reserved];

 

83

--------------------------------------------------------------------------------


 

(xviii)                 payroll, travel and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the ordinary course of
business and (b) loans or advances to employees made in the ordinary course of
business, provided that such loans and advances to all such employees do not
exceed an aggregate amount of $5,000,000 outstanding at any time;

 

(xix)                       Investments existing as of the Effective Date and
set forth on Schedule 8.02(n), and extensions, renewals, modifications,
restatements or replacements thereof; provided that no such extension, renewal,
modification, restatement or replacement shall increase the amount of the
original loan, advance or investment, except by an amount equal to any premium
or other reasonable amount paid in respect of the underlying obligations and
fees and expenses incurred in connection with such extension, renewal,
modification, restatement or replacement;

 

(xx)                          to the extent constituting an Investment, the
repurchase, repayment, defeasance or retirement of any Indebtedness of the
Borrower or any Subsidiary to the extent such repurchase, prepayment or
retirement is expressly permitted hereunder; and

 

(xxi)                       Investments by the Borrower and the Guarantors in
Foreign Subsidiaries, which, when combined with the aggregate amount of
Indebtedness permitted pursuant Section 8.02(a)(xix), does not exceed
$15,000,000 at any time.

 

(o)                                 [Reserved].

 

(p)                                 Changes in Organizational Documents.  Except
pursuant to and simultaneous with the consummation of an Acceptable
Reorganization Plan, the Borrower shall not, and shall not permit any of its
Subsidiaries to, amend in any respect its certificate of incorporation
(including any provisions or resolutions relating to capital stock), by-laws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least ten (10) calendar days’ prior written notice to the
Agent and the Lenders and, in the event such change would be materially adverse
to the Lenders as reasonably determined by the Agent or Required Lenders,
obtaining the prior written consent of the Required Lenders; provided, however,
that this Section 8.02(p) shall not require the consent of the Required Lenders
to any such change to the limited liability company agreement or other
organizational documents of any Securitization Subsidiary made to facilitate any
Permitted Receivables Financing.

 

(q)                                 Transactions With Respect to the Bonding
Subsidiaries.

 

(i)                                     [reserved].

 

(ii)                                  Except as otherwise expressly permitted
under this Agreement, the Borrower shall not permit any Bonding Subsidiary to
(x) own any assets other than a leasehold interest, as lessee, in a coal lease
where the lessor is a Person that is not an Affiliate of the Borrower and cash
and marketable securities necessary to assure either the lessor of such
leasehold interest of the performance of all obligations by such Bonding
Subsidiary thereunder or to assure the provider of surety bonds described in the

 

84

--------------------------------------------------------------------------------


 

following clause (y) that such Bonding Subsidiary is able to perform its
obligations to such provider under the described surety bonds; and (y) incur any
indebtedness or other obligation or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) except those to the lessor of the coal lease owned by such Bonding
Subsidiary and those in favor of the provider of the surety bonds which provide
payment assurances to such lessor under the coal lease owned by such Bonding
Subsidiary related to the cost of acquiring such leasehold interest, the bonus
bid and royalty payments thereunder and the costs and expenses incidental to
such lease; provided, however that in lieu of any surety bond described in the
preceding clause (ii) such Bonding Subsidiary may request that the Borrower
obtain a letter of credit on behalf of such Bonding Subsidiary and such Bonding
Subsidiary may incur reimbursement obligations in connection therewith.

 

(r)                                    Hedging Transactions.  The Borrower shall
not, and shall not permit any of its Subsidiaries to enter into any Hedging
Transaction other than in the ordinary course of their business operations for
non-speculative hedging purposes.

 

(s)                                   Minimum Liquidity. The Borrower shall not
permit Liquidity to be less than $575,000,000 (or $300,000,000 at any time prior
to the entry of the Final Order) as of the close of business on the last
Business Day of each month.

 

Section 8.03.                          Reporting Requirements.  The Borrower
covenants and agrees that until payment in full of the Loans and interest
thereon, satisfaction of all of the Loan Parties’ other Obligations hereunder
and under the other Loan Documents (other than indemnification and other
contingent obligations not yet due and owing) and termination of the
Commitments, the Borrower will furnish or cause to be furnished to the Agent,
for delivery to each of the Lenders:

 

(a)                                 Interim Financial Statements.

 

(i)                                     Within forty-five (45) calendar days
after the end of each of the first three fiscal quarters in each fiscal year (or
such earlier date, from time to time established by the SEC in accordance with
the Securities Exchange Act of 1934, as amended), financial statements of the
Borrower and its Subsidiaries, consisting of a consolidated balance sheet as of
the end of such fiscal quarter, related consolidated statements of income and
stockholders’ equity and related consolidated statement of cash flows for the
fiscal quarter then ended and the fiscal year through that date, all in
reasonable detail and certified (subject to normal year-end audit adjustments)
by the Chief Executive Officer, President, Treasurer or Chief Financial Officer
of the Borrower as having been prepared in accordance with GAAP, consistently
applied, and setting forth in comparative form the respective financial
statements for the corresponding date and period in the previous fiscal year.
The Borrower will be deemed to have complied with the delivery requirements with
respect to the consolidated financial statements required to be delivered under
this Section 8.03(a) if within forty-five (45) days after the end of its fiscal
quarter (or such earlier date, from time to time established by the SEC in
accordance with the Securities Exchange Act of 1934, as amended), the Borrower
delivers to the Agent (for delivery to each of the Lenders) a copy of the
Borrower’s Form 10-Q as filed with

 

85

--------------------------------------------------------------------------------


 

the SEC and the financial statements contained therein meet the requirements
described in this Section; and

 

(ii)                                  within thirty (30) days after the end of
each fiscal month (and with respect to the last fiscal month of each fiscal
quarter, 45 days after the end of such month (but 60 days with respect to the
month of December)), the consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such month and related statements of operations
and cash flows of the Borrower and its Subsidiaries for such month and for the
period commencing at the end of the previous fiscal year and ending with the end
of such month, certified by the Chief Executive Officer, President, Treasurer or
Chief Financial Officer of the Borrower as (A) having been prepared in
accordance with GAAP and (B) presenting fairly and accurately the consolidated
financial condition and results of operations and cash flows of the Borrower and
the Subsidiaries as of the dates and for the periods to which they relate,
subject, in the case of clauses (A) and (B), to the absence of footnotes and to
normal year-end audit adjustments.

 

(b)                                 Annual Financial Statements.  Within ninety
(90) days after the end of each fiscal year of the Borrower (or such earlier
date, from time to time established by the SEC in accordance with the Securities
Exchange Act of 1934, as amended), financial statements of the Borrower and its
Subsidiaries consisting of a consolidated balance sheet as of the end of such
fiscal year, related consolidated statements of income and stockholders’ equity
and related consolidated statement of cash flows for the fiscal year then ended,
all in reasonable detail and setting forth in comparative form the financial
statements as of the end of and for the preceding fiscal year, and certified, in
the case of the consolidated financial statements, by independent certified
public accountants of nationally recognized standing reasonably satisfactory to
the Agent (it being understood and agreed that Ernst & Young LLP is reasonably
satisfactory). The certificate or report of accountants shall be free of
qualifications (other than (x) any consistency qualification that may result
from a change in the method used to prepare the financial statements as to which
such accountants concur and (y) a “going concern qualification” with respect to
the Cases) and shall not indicate the occurrence or existence of any event,
condition or contingency which would materially impair the prospect of payment
or performance of any covenant, agreement or duty of any Loan Party under any of
the Loan Documents. The Borrower will be deemed to have complied with the
delivery requirements with respect to the consolidated financial statements
required to be delivered under this Section 8.03(b) if within ninety (90) days
after the end of its fiscal year (or such earlier date, from time to time
established by the SEC in accordance with the Securities Exchange Act of 1934,
as amended), the Borrower delivers to the Agent (for delivery to each of the
Lenders) a copy of the Borrower’s Annual Report and Form 10-K as filed with the
SEC and the financial statements and certification of public accountants
contained therein meet the requirements described in this Section.

 

(c)                                  Certificate of the Borrower.  Concurrently
with any delivery of financial statements under Section 8.03(a)(ii), a
certificate of the Borrower signed by the Chief Executive Officer, President,
Treasurer or Chief Financial Officer of the Borrower (a “Compliance
Certificate”), substantially in the form of Exhibit 8.03(c): (i) containing a
list of each Significant Subsidiary and each Non-Guarantor Subsidiary, other
than those set forth on Schedule 6.2, (ii) confirming that each Significant
Subsidiary has joined the Loan Documents in accordance with the requirements of
Section 8.01(l), and (iii) containing calculations in sufficient detail to

 

86

--------------------------------------------------------------------------------


 

demonstrate compliance as of the date of such financial statements with
Section 8.02(h) and Section 8.02(s).

 

(d)                                 SEC Website.  Reports required to be
delivered pursuant to Sections 8.03(a)(i) and 8.03(b) above shall be deemed to
have been delivered on the date on which such report is posted on the SEC’s
website at www.sec.gov, and such posting shall be deemed to satisfy the
reporting requirements of Sections 8.03(a)(i) and 8.03(b).

 

(e)                                  Notices.  Written notice to the Agent for
distribution to the Lenders:

 

(i)                                     promptly after any Responsible Officer
of the Borrower has learned of the occurrence of any Potential Default or Event
of Default; and

 

(ii)                                  promptly after any Responsible Officer of
the Borrower has learned of any event which would reasonably be expected to
result in a Material Adverse Change.

 

(f)                                   Certain Events.  Written notice to the
Agent for distribution to the Lenders:

 

(i)                                     as required by Section 8.02(c), with
respect to any proposed acquisition of assets pursuant to such Section;

 

(ii)                                  of the occurrence of any event for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 5.06(b);

 

(iii)                               within the time limits set forth in
Section 8.02(p), any material amendment to the organizational documents of any
Loan Party (for purposes of the foregoing, it shall be deemed material for,
among other things, any amendment to affect the name of the entity, its state of
formation or its outstanding equity interests or the transferability thereof)
and also within such time limits of the other notices required by such Section;
and

 

(iv)                              of any material change in accounting policies
or financial reporting practices by any Loan Party.

 

(g)                                  [Reserved].

 

(h)                                 Other Reports and Information.

 

(i)                                     Any reports, notices or proxy statements
generally distributed by the Borrower to its stockholders on a date no later
than the date supplied to such stockholders and regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower or any other Loan Party with the Securities and Exchange
Commission, provided that the foregoing reports shall be deemed to have been
delivered on the date on which such report is posted on the SEC’s web site at
www.sec.gov, and such posting shall be deemed to satisfy this reporting
requirement,

 

87

--------------------------------------------------------------------------------


 

(ii)                                  Promptly upon their becoming available to
the Borrower, a copy of any material order in any material proceeding to which
the Borrower or any other Loan Party is a party issued by any Official Body,

 

(iii)                               [reserved],

 

(iv)                              All pleadings, motions and other documents
directly related to the Loans or the Loan Documents, any Reorganization Plan
and/or any disclosure statement related thereto by the earlier of (i) two
Business Days prior to being filed (and if impracticable, then promptly after
being filed) on behalf of the Borrower or any other Loan Party with the
Bankruptcy Court, or (ii) at the same time as such documents are provided by the
Borrower or any other Loan Party to the Committee or the U.S. Trustee, it being
agreed that the Borrower shall be deemed in compliance with this covenant if it
uses good faith efforts to comply; provided, however that the Borrower shall not
be required to deliver any such pleading, motion or other document to the extent
it is accessible on the electronic docket maintained for the Cases; provided,
further that this clause (iv) shall not require delivery of any sealed documents
or unredacted versions of documents for which the Borrower or any other Loan
Party is seeking or intends to seek sealed treatment, but shall instead require
delivery of reasonably complete summaries of the content of any such sealed
documents and redacted versions of any such documents for which sealed treatment
is sought or intended to be sought (excluding any content sought or intended to
be sought to be sealed or redacted),

 

(v)                                 On the last Wednesday of each month, an
updated 13-Week Projection in substantially the form attached hereto as
Exhibit A,

 

(vi)                              Weekly, on Thursday of every calendar week,
commencing on January 21, 2016, a 13-Week Projection Variance Report, and

 

(vii)                           Promptly upon request, such other reports and
information as any of the Lenders may from time to time reasonably request.

 

(i)                                     Platform.  The Borrower hereby
acknowledges that (i) the Agent may, but shall not be obligated to, make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (ii) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however
that, to the extent such Borrower Materials

 

88

--------------------------------------------------------------------------------


 

constitute Information, they shall be treated as set forth in Section 13.10);
(y) all Borrower Materials marked “PUBLIC”“ are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Agent shall be entitled to treat any Borrower Materials that are not
marked ‘PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

ARTICLE 9
DEFAULT

 

Section 9.01.                          Events of Default.  An Event of Default
shall mean the occurrence or existence of any one or more of the following
events or conditions (whatever the reason therefor and whether voluntary,
involuntary or effected by operation of Law):

 

(a)                                 Payments Under Loan Documents.  The Borrower
shall fail to pay (i) any principal of any Loan (including scheduled
installments, mandatory prepayments, or the payment due at maturity) when due
hereunder within one (1) Business Day after such amount becomes due or (ii) any
interest on any Loan or any other amount owing hereunder or under the other Loan
Documents within three (3) Business Days after such interest or other amount
becomes due in accordance with the terms hereof or thereof.

 

(b)                                 Breach of Warranty.  Any representation or
warranty made at any time by the Borrower herein or by any of the Loan Parties
in any other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or incorrect in any material respect as of the time it was made or
furnished.

 

(c)                                  Breach of Negative Covenants, Certain Other
Covenants or Visitation Rights.  Any of the Loan Parties shall default in the
observance or performance of any covenant contained in Section 8.01(a),
Section 8.01(e), Section 8.01(i), Section 8.01(j), Section 8.01(o),
Section 8.01(p), Section 8.02, Section 8.03(e)(i), Section 8.03(h)(iv),
Section 8.03(h)(v) or Section 8.03(h)(vi).

 

(d)                                 [Reserved].

 

(e)                                  Breach of Other Covenants.

 

(i)                                     Any of the Loan Parties shall fail to
timely perform the covenants set forth in Section 8.03(a), Section 8.03(b) or
Section 8.03(c) and such default shall continue unremedied for a period of
fifteen (15) days after any senior officer of any Loan Party becomes aware of
the occurrence thereof.

 

(ii)                                  Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after any officer of any Loan Party becomes
aware of the occurrence thereof.

 

89

--------------------------------------------------------------------------------


 

(f)                                   Defaults in Other Agreements or
Indebtedness; Bonding Matters.

 

(i)                                     A default or event of default shall
occur at any time under the terms of any other agreement involving borrowed
money or the extension of credit or any Indebtedness under which any Loan Party
or Subsidiary of any Loan Party (other than any Non-Guarantor Subsidiary) may be
obligated as a borrower, guarantor, counterparty or other party in excess of
$25,000,000 in the aggregate, and such default or event of default consists of
the failure to pay (beyond any period of grace permitted with respect thereto,
whether waived or not) any indebtedness or other obligation when due (whether at
stated maturity, by acceleration or otherwise) or if such default or event of
default permits or causes (or with the giving of notice would permit or cause)
the acceleration of any indebtedness or other obligation (whether or not such
right shall have been waived) or the termination of any commitment to lend in
amount in excess of $25,000,000; provided that this clause (i) shall not relate
to any Indebtedness outstanding hereunder or to any Indebtedness of any Debtor
that was incurred prior to the Petition Date (or, if later, the date on which
such Person became a Debtor).

 

(ii)                                  One or more surety, reclamation or similar
bonds securing obligations of the Borrower or any Subsidiary of the Borrower (or
any required guaranties thereof or required letters of credit with respect
thereto) with an aggregate face amount of $25,000,000 or more shall be actually
terminated, suspended or revoked prior to the full and complete satisfaction or
discharge of such obligations by the Borrower or any Subsidiary of the Borrower
and not replaced within 30 days of such termination, suspension or revocation;
provided that the Borrower or any Subsidiary shall be permitted to replace such
surety bonds with self-bonding obligations to the extent permitted by any Person
to which satisfaction of the obligations secured by such bonds are owed prior to
full satisfaction of the obligations secured by such bonds; provided that this
clause (ii) shall not relate to any surety, reclamation or similar bonds
outstanding on the Petition Date (or, if later, the date on which such Person
became a Debtor).

 

(g)                                  Judgments or Orders.  Any judgments or
orders (including with respect to any Environmental Health and Safety Claims,
Environmental Health and Safety Complaints, or Environmental Health and Safety
Orders) for the payment of money in excess of $25,000,000 in the aggregate shall
be entered against any Loan Party or any Subsidiary of any Loan Party by a court
having jurisdiction in the premises, which judgment is not discharged, vacated,
bonded or stayed pending appeal within a period of sixty (60) days from the date
of entry; provided, however, that any such judgment or order shall not be an
Event of Default under this Section 9.01(g) (i)if and for so long as the amount
of such judgment or order in excess of $25,000,000 is covered by a valid and
binding policy of insurance between the defendant and the insurer covering
payment thereof or (ii) if, with respect to any Debtor, such case or judgment
arose pre-petition.

 

(h)                                 Loan Document Unenforceable.  Any of the
Loan Documents shall cease to be legal, valid and binding agreements enforceable
against any Loan Party executing the same or such party’s successors and assigns
(as permitted under the Loan Documents) in accordance with the respective terms
thereof or shall in any way be terminated (except in accordance with its terms)
or become or be declared ineffective or inoperative or shall in any way be
challenged or contested or cease to give or provide the respective Liens,
security interests, rights, titles, interests, remedies, powers or privileges
intended to be created thereby;

 

90

--------------------------------------------------------------------------------


 

(i)                                     Uninsured Losses; Proceedings Against
Assets.  There shall occur any material uninsured damage to or loss, theft or
destruction of any of the Collateral in excess of $25,000,000 or the Collateral
(it being understood that the amount of deductibles payable in connection with
such claim shall not be included in such threshold) or the Collateral or any
other of the Loan Parties’ or any of their Subsidiaries’ assets in excess of
$25,000,000 in the aggregate are attached, seized, levied upon or subjected to a
writ or distress warrant; or such come within the possession of any receiver,
trustee, custodian or assignee for the benefit of creditors and the same is not
cured within thirty (30) days thereafter;

 

(j)                                    [Reserved];

 

(k)                                 [Reserved].

 

(l)                                     Events Relating to Plans and Benefit
Arrangements.  Any of the following occurs, in each case, which individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Change: (i) any Reportable Event, which could reasonably be expected to
constitute grounds for the termination of any Plan by the PBGC or the
appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed to administer
or liquidate any Plan or (iv) the Borrower or any member of the ERISA Group
shall fail to make any contributions when due to a Plan or a Multiemployer Plan.

 

(m)                             [Reserved];

 

(n)                                 Change of Control.  (i) Any person or group
of persons (within the meaning of Sections 13(d) or 14(a) of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership of
(within the meaning of Rule 13d-3 promulgated by the SEC under said Act) 35% or
more of the voting capital stock of the Borrower; or (ii) within a period of
twelve (12) consecutive calendar months, individuals who (1) were directors of
the Borrower on the first day of such period, (2) were nominated for election by
the Borrower, or (3) were approved for appointment by the Board shall cease to
constitute a majority of the board of directors of the Borrower;

 

(o)                                 Involuntary Proceedings.  Except as would
not reasonably be expected to result in a Material Adverse Change, a proceeding
shall have been instituted in a court having jurisdiction in the premises
seeking a decree or order for relief in respect of any Subsidiary that is not a
Debtor (any such Subsidiary, an “Applicable Subsidiary”) in an involuntary case
under any applicable Debtor Relief Law now or hereafter in effect, or for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator, conservator (or similar official) of such Applicable Subsidiary
for any substantial part of its property, or for the winding-up or liquidation
of its affairs, and such proceeding shall remain undismissed or unstayed and in
effect for a period of sixty (60) consecutive days or such court shall enter a
decree or order granting any of the relief sought in such proceeding;

 

(p)                                 Voluntary Proceedings.  Except as would not
reasonably be expected to result in a Material Adverse Change or in connection
with a case to be jointly administered with the Cases,

 

91

--------------------------------------------------------------------------------


 

any Applicable Subsidiary shall commence a voluntary case under any applicable
Debtor Relief Law now or hereafter in effect, shall consent to the entry of an
order for relief in an involuntary case under any such law, or shall consent to
the appointment or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator, conservator (or other similar official) of
itself or for any substantial part of its property or shall make a general
assignment for the benefit of creditors, or shall fail generally to pay its
debts as they become due, or shall take any action in furtherance of any of the
foregoing.

 

(q)                                 Cases.

 

(i)                                     Any of the Cases of the Debtors shall be
dismissed or converted to a case under Chapter 7 of the Bankruptcy Code or any
Debtors shall file a motion or other pleading seeking the dismissal of any of
the Cases of the Debtors under Section 1112 of the Bankruptcy Code or otherwise
without the consent of the Required Lenders or (ii) a trustee under Chapter 11
of the Bankruptcy Code or an examiner with enlarged powers relating to the
operation of the business (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code shall be appointed in any of the Cases of the Debtors and the
order appointing such trustee or examiner shall not be reversed or vacated
within thirty (30) days after the entry thereof unless consented to by the
Required Lenders.

 

(ii)                                  An application shall be filed by any
Debtor for the approval of any other Superpriority Claim, or an order of the
Bankruptcy Court shall be entered granting any other Superpriority Claim (other
than with respect to the Fees Carve-Out and the Bonding Carve-Out and any
superpriority claim owed by any Debtor in connection with a Permitted
Receivables Financing), in any of the Cases that is pari passu with or senior to
the claims of the Agent and the Lenders against the Borrower or any other Loan
Party hereunder or under any of the other Loan Documents, or there shall arise
or otherwise be granted any such pari passu or senior Superpriority Claim, in
each case other than Superpriority Claims in respect of customary
representations, warranties, covenants and indemnities owed by any Debtor in
connection with a Permitted Receivables Financing, including obligations to the
administrator, the securitization purchasers or any Securitization Subsidiary.

 

(iii)                               The Bankruptcy Court shall enter an order or
orders granting relief from the automatic stay applicable under Section 362 of
the Bankruptcy Code to the holder or holders of any security interest to
(A) permit foreclosure (or the granting of a deed in lieu of foreclosure or the
like) on any assets of any of the Debtors which have a value in excess of
$25,000,000 in the aggregate or (B) permit other actions that would result in a
Material Adverse Change on the Debtors or their estates (taken as a whole).

 

(iv)                              (A) an order of the Bankruptcy Court shall be
entered reversing, amending, supplementing, staying for a period of seven
(7) days or more, vacating or otherwise amending, supplementing or modifying the
Interim Order or the Final Order, or the Borrower or any Subsidiary of the
Borrower shall apply for the authority to do so, in each case in a manner that
is adverse to the Agent or the Lenders, without the prior written consent of the
Agent and the Required Lenders; (B) an order of the Bankruptcy Court

 

92

--------------------------------------------------------------------------------


 

shall be entered denying or terminating use of Cash Collateral by the Loan
Parties and the Loan Parties shall have not obtained use of Cash Collateral
pursuant to an order consented to by, and in form and substance reasonably
acceptable to, the Agent (with the consent of the Required Lenders); (C) the
Interim Order (prior to the entry of the Final Order) or Final Order (at all
times thereafter) shall cease to create a valid and perfected Lien on the
Collateral or to be in full force and effect; (D) an order shall have been
entered by the Bankruptcy Court modifying the adequate protection obligations
granted in any Order without the prior written consent of the Agent and the
Required Lenders, (E) an order shall have been entered by the Bankruptcy Court
avoiding or requiring disgorgement by the Agent or any of the Lenders of any
amounts received in respect of the Obligations, (F) any Loan Party shall file a
motion or other request with the Bankruptcy Court seeking any financing under
Section 364(d) of the Bankruptcy Code secured by any of the Collateral that does
not provide for Payment in Full, (G) any of the Loan Parties or any Subsidiary
of the Borrower shall fail to comply with the Orders in any material respect; or
(H) other than with respect to the Fees Carve-Out and the Bonding Carve-Out, a
final non-appealable order in the Cases shall be entered charging any of the
Collateral under Section 506(c) of the Bankruptcy Code against the Lenders.

 

(v)                                 Except as permitted by the Orders or as
otherwise agreed to by the Agent and the Required Lenders, any Debtor shall make
any Pre-Petition Payment other than Pre-Petition Payments authorized by the
Bankruptcy Court in accordance with the “first day” orders of the Bankruptcy
Court or any other order of the Bankruptcy Court.

 

(vi)                              A Reorganization Plan that is not an
Acceptable Reorganization Plan shall be (i) confirmed by any Person or
(ii) confirmed or filed by any Loan Party in any of the Cases of the Debtors, or
any order shall be entered which dismisses any of the Cases of the Debtors and
which order does not provide for termination of the Commitments and Payment in
Full in cash of the Obligations under the Loan Documents and continuation of the
Liens with respect thereto until the effectiveness thereof (other than
contingent indemnification obligations not yet due and payable), or any of the
Debtors shall seek confirmation of any such plan or entry of any such order.

 

(vii)                           Any Loan Party or other Significant Subsidiary
shall take any action in support of any matter set forth in paragraphs
(i)-(vi) above or in support of any filing by any Person of a Reorganization
Plan that is not an Acceptable Reorganization Plan or any other Person shall do
so and such application is not contested in good faith by the Loan Parties and
the relief requested is granted in an order that is not stayed pending appeal,
in each case unless the Agent (with the consent of the Required Lenders)
consents to such action.

 

(viii)                        Any of the Loan Parties shall seek to, or shall
support (whether by way of motion or other pleadings filed with the Bankruptcy
Court or any other writing executed by any Loan Party or by oral argument) any
other Person’s motion to, (1) disallow in whole or in part any of the
Obligations arising under this Agreement or any other Loan Document,
(2) disallow in whole or in part any of the Indebtedness owed by the Loan
Parties under the Existing Credit Agreement or any related document,
(3) challenge the validity and enforceability of the Liens or security interests
granted under any of the Loan

 

93

--------------------------------------------------------------------------------


 

Documents or in any Order in favor of the Agent, or (4) challenge the validity
and enforceability of the Liens or security interests granted under the Existing
Credit Agreement and related documents or in any Order in favor of the Existing
Credit Agreement Agent or Existing Credit Agreement Lenders.

 

(ix)                              Except as expressly permitted pursuant to this
Agreement, any Material Lease is terminated by the lessor of such material
Leased Real Property and such termination is not (i) being contested in good
faith by appropriate proceedings diligently conducted, or (ii) stayed in its
effectiveness by the Bankruptcy Code by virtue of the commencement of the Cases
or by the Bankruptcy Court, except in each case as would not, individually or in
the aggregate, be materially adverse to the interest of the Lenders.

 

(x)                                 a material breach by any of the Debtors of
any provision of the Restructuring Support Agreement that results in the
termination thereof.

 

Section 9.02.                          Consequences of Event of Default. 
(a) Events of Default.  Subject to the terms and conditions set forth in the
Interim Order and, once entered, the Final Order, if an Event of Default shall
occur and be continuing, the Lenders shall be under no further obligation to
make Term Loans and the Agent, with the consent of the Required Lenders may, and
upon the request of the Required Lenders, shall, by written notice to the
Borrower, take one or more of the following actions: (i) terminate the
Commitments and thereupon the Commitments shall be terminated and of no further
force and effect, (ii) declare the unpaid principal amount of the Term Loans
then outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, (iii) exercise rights and remedies in respect of the
Collateral in accordance with Section 11 of each Security Agreement and/or the
comparable provisions of any other Collateral Document; (iv) require any Loan
Party to promptly complete, pursuant to Section 363 and 365 of the Bankruptcy
Code, subject to the rights of the Agent and the Lenders to credit bid, a
disposition with respect to its leased Real Property or any portion thereof in
one or more parcels at public or private sales, at any of the Agent’s offices or
elsewhere, for cash, at such time or times and at such price or prices and upon
such other terms as the Agent may deem commercially reasonable, or (v) exercise
any of its rights with respect to Real Property Leases under Section 11.01;

 

provided that with respect to the enforcement of Liens or other remedies with
respect to the Collateral of the Loan Parties under the preceding clause (iii),
the Agent shall provide the Borrower (with a copy to counsel for the Creditors’
Committee in the Cases and to the United States Trustee for the District of
Missouri Eastern Division) with five (5) Business Days’ written notice prior to
taking the action contemplated thereby; in any hearing after the giving of the
aforementioned notice, the only issue that may be raised by any party in
opposition thereto being whether, in fact, an Event of Default has occurred and
is continuing.

 

(b)                                 [Reserved].

 

94

--------------------------------------------------------------------------------


 

(c)                                  Set-off.  Subject to the Orders, if an
Event of Default shall have occurred and be continuing, each Lender and its
Affiliates which has agreed in writing to be bound by the provisions of
Section 5.03 is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or Affiliate, irrespective of whether or not such Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrower or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender different from the branch or office holding such deposit or obligated on
such Indebtedness.  The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender or its Affiliates may have.  Each Lender agrees to
notify the Borrower and the Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

(d)                                 Suits, Actions, Proceedings.  If an Event of
Default shall occur and be continuing and if the Agent or the Required Lenders
shall have accelerated the maturity of the Term Loans pursuant to any of the
foregoing provisions of this Section 9.02, then the Agent or any Lender, if owed
any amount with respect to such Term Loans, may, to the extent permitted by Law,
proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents,
including as permitted by applicable Law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agent or the Lenders; and

 

(e)                                  Application of Proceeds.  From and after
the date on which the Agent has taken any action pursuant to this Section 9.02
and until all Obligations of the Loan Parties under the Loan Documents (other
than indemnification or other contingent obligations for which no amount is due
and owing) have been paid in full, any and all proceeds received by the Agent
from the sale or other disposition of the Collateral, or any part thereof, or
the exercise of any remedy by the Agent or any Lender from the exercise of any
remedy by the Agent or any Lender shall be applied as follows:

 

(i)                                     first, to ratably reimburse the Agent
and the Lenders for all costs, expenses and disbursements, including reasonable
attorneys’ and paralegals’ fees and legal expenses, incurred by the Agent or the
Lenders in connection with realizing on the Collateral or collection of any
Obligations of any of the Loan Parties under any of the Loan Documents,
including advances made by the Lenders or any one of them or the Agent for the
reasonable maintenance, preservation, protection or enforcement of, or
realization upon, the Collateral, including advances for taxes, insurance,
repairs and the like and reasonable expenses incurred to sell or otherwise
realize on, or prepare for sale or other realization on, any of the Collateral;

 

95

--------------------------------------------------------------------------------


 

(ii)           second, to the ratable repayment of all Obligations then due and
unpaid of the Loan Parties to the Lenders incurred under this Agreement or any
of the other Loan Documents, whether of principal, interest, fees, expenses or
otherwise; and

 

(iii)          the balance, if any, to the Borrower or as required by Law.

 

(f)            Other Rights and Remedies.  In addition to all of the rights and
remedies contained in this Agreement or in any of the other Loan Documents
(including the Mortgages), the Agent shall have all of the rights and remedies
of a secured party under the Uniform Commercial Code or other applicable Law,
all of which rights and remedies shall be cumulative and non-exclusive, to the
extent permitted by Law. The Agent may, and upon the request of the Required
Lenders shall, exercise all post-default rights granted to the Agent and the
Lenders under the Loan Documents or applicable Law.

 

(g)           Notice of Sale.  Any notice required to be given by the Agent of a
sale, lease, or other disposition of the Collateral or any other intended action
by the Agent, if given ten (10) days prior to such proposed action, shall
constitute commercially reasonable and fair notice thereof to the Borrower and
each other Loan Party.

 

ARTICLE 10

THE AGENT

 

Section 10.01.      Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints the Agent to act on its behalf as the administrative agent
and collateral agent hereunder and under the other Loan Documents and authorizes
the Agent in such capacities  to take such actions on its behalf and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of this Agreement and the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Concurrently herewith,
each Lender directs Agent, in each of its capacities, and Agent, in each if its
capacities, is authorized to enter into the Loan Documents and any other related
agreements, including the No Proceedings Letter, in the forms presented to the
Agent.  The provisions of this Article 10 are solely for the benefit of the
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

 

Section 10.02.      Rights as a Lender.  If applicable, the Person serving as
the Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or

 

96

--------------------------------------------------------------------------------


 

any Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

Section 10.03.      Exculpatory Provisions.

 

(a)           The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Agent:

 

(i)            shall not be subject to any fiduciary or other implied duties,
covenants, functions, obligations, responsibilities or liabilities, regardless
of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, including in each case, without limitation,
any expression of approval or satisfaction or any delivery of a Fees Carve-Out
Trigger Notice pursuant to and as defined in the Orders, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Agent is required to exercise as directed in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) and in the absence of such
direction or consent may refrain from taking any such discretionary actions or
exercising any such discretionary power, provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

 

(b)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of (or non-objection by) the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith shall be necessary, under
the circumstances as provided in Sections 13.01 and 9.02), or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.

 

(c)           The Agent and each of its officers, directors, employees,
advisors, agents, attorneys-in-fact and affiliates shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report, statement or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or

 

97

--------------------------------------------------------------------------------


 

conditions set forth herein or therein or the occurrence of any Default,
(iv) the value, validity, enforceability, effectiveness, sufficiency or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or for the failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder, or (v) the satisfaction of any
condition set forth in Article 7 or elsewhere herein.

 

(d)           No provision of this Agreement or any related document shall
require the Agent to expend or risk its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or thereunder or in the exercise of any of its rights or powers, if it
shall have grounds to believe that repayment of such funds or indemnity
satisfactory to it against such risk or liability is not assured to it.

 

(e)           In no event shall the Agent be responsible or liable for special,
indirect, exemplary, punitive or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit).

 

(f)            The Agent shall not be liable for failing to comply with its
obligations under this Agreement in so far as the performance of such
obligations is dependent upon the timely receipt of instructions and/or other
information from any other person which are not received or not received by the
time required.

 

(g)           The Agent shall not be required to take any action under this
Agreement or any related document if taking such action (i) would subject the
Agent to a tax in any jurisdiction where it is not then subject to a tax, or
(ii) would require the Agent to qualify to do business in any jurisdiction where
it is not then so qualified.

 

(h)           The Agent shall not have any duty or responsibility in respect of
(i) any recording, filing, or depositing of this Agreement or any other
agreement or instrument, monitoring or filing any financing statement or
continuation statement evidencing a security interest, the maintenance of any
such recording, filing or depositing or to any re-recording, re-filing or
re-depositing of any thereof, or otherwise monitoring or maintaining the
perfection, continuation of perfection or the sufficiency or validity of any
security interest in or related to the Collateral, (ii) the acquisition or
maintenance of any insurance or (iii) the payment or discharge of any tax,
assessment, or other governmental charge or any lien or encumbrance of any kind
owing with respect to, assessed or levied against, any part of the Collateral. 
The Agent shall be authorized to, but shall in no event have any duty or
responsibility to, file any financing or continuation statements or record any
documents or instruments in any public office at any time or times or otherwise
perfect or monitor or maintain any security interest in the Collateral.

 

(i)            In no event shall the Agent be liable for any failure or delay in
the performance of its obligations under this Agreement or any related documents
because of circumstances beyond the Agent’s control, including, but not limited
to, a failure, termination, or suspension of a clearing house, securities
depositary, settlement system or central payment system in any applicable part
of the world or acts of God, flood, war (whether declared or undeclared), civil
or military disturbances or hostilities, nuclear or natural catastrophes,
political unrest, explosion, severe weather or accident, earthquake, terrorism,
fire, riot, labor disturbances, strikes or work stoppages for any reason,
embargo, government action, including any laws, ordinances,

 

98

--------------------------------------------------------------------------------


 

regulations or the like (whether domestic, federal, state, county or municipal
or foreign) which delay, restrict or prohibit the providing of the services
contemplated by this Agreement or any related documents, or the unavailability
of communications or computer facilities, the failure of equipment or
interruption of communications or computer facilities, or the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility,
or any other causes beyond the Agent’s control whether or not of the same class
or kind as specified above.

 

(j)            For the avoidance of doubt, the Agent’s rights, protections,
indemnities and immunities provided herein shall apply to Agent for any actions
taken or omitted to be taken under any Loan Document and any other related
agreements in any of its capacities.

 

Section 10.04.      Reliance by the Agent.  The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Term
Loan, the Agent may presume that such condition is satisfactory to such Lender
unless the Agent shall have received notice to the contrary from such Lender
prior to the making of such Term Loan. The Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Without limiting the generality of the foregoing, the Agent: (i) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any Person for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement or the other Loan Documents; (ii) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement, the other Loan Documents or any related
documents on the part of the Borrower, the Loan Parties or any other Person or
to inspect the property (including the books and records) of the Borrower and
Loan Parties; and  (iii) shall not be responsible to any Lender or any other
Person for the due execution, legality, validity, enforceability, genuineness,
sufficiency, ownership, transferability or value of any Collateral, this
Agreement, the other Loan Documents, any related document or any other
instrument or document furnished pursuant hereto or thereto.  The Agent shall
not have any liability to the Borrower, any Loan Party or any Lender or any
other Person for the Borrower’s, any Loan Party’s or any Lender’s, as the case
may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other loan Document.   The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate and unless it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action.  The Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future

 

99

--------------------------------------------------------------------------------


 

holders of the Loans..  For purposes of clarity, phrases such as “satisfactory
to the Agent,” “approved by the Agent,” “acceptable to the Agent,” “as
determined by the Agent,” “in the Agent’s discretion,” “selected by the Agent,”
“elected by the Agent,” “requested by the Agent,” “waived by the Agent,”
“consented to by the Agent,” “agreed by the Agent” and phrases of similar import
(including, without limitation, any actions required of the Agent in connection
with the collection, adjustment or settlement under an insurance policy pursuant
to any Loan Document, or any actions required of the Agent in connection with or
arising from the Cases) that authorize and permit the Agent to approve,
disapprove, determine, act or decline to act in its discretion may be subject to
the Agent’s receiving written direction or consent from (or non-objection by)
the Required Lenders to take such action or to exercise such rights.

 

Section 10.05.      Delegation of Duties.  The Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more agents or attorneys-in-fact selected by
the Agent. The Agent and any such agent or attorney-in-fact may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of Section 8.03 shall
apply to any such agent or attorney-in-fact and to the Related Parties of the
Agent and any such sub agent, and shall apply to their respective activities in
connection with the syndication of the DIP Facility provided for herein as well
as activities as Agent. The Agent shall not be responsible for the negligence or
misconduct or for the supervision of any agents or attorneys-in-fact selected by
it, except to the extent that a court of competent jurisdiction determines in a
final and non appealable judgment that the Agent acted with gross negligence or
willful misconduct in the selection of such agents or attorneys-in-fact.

 

Section 10.06.      Resignation of the Agent.  The Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to) on behalf of the
Lenders appoint a successor Agent meeting the qualifications set forth above;
provided that if the Agent shall notify the Borrower that no qualifying Person
has accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice on the Resignation Effective Date and
the retiring Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Agent on behalf of the Lenders under any of the Loan
Documents, the retiring Agent shall continue to hold such collateral security
until such time as a successor Agent is appointed).

 

(a)           If the Person serving as Agent is a Defaulting Lender pursuant to
clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”),

 

100

--------------------------------------------------------------------------------


 

then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(b)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Agent, all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Agent as provided for above. Upon the acceptance of
a successor’s appointment as Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Agent (other than as provided in Section 5.10 and other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Agent as of the Resignation Effective Date or the Removal Effective
Date, as applicable), and the retiring or removed Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
(if not already discharged therefrom as provided above in this Section). The
fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article 10
and Section 13.03 shall continue in effect for the benefit of such retiring or
removed Agent, its agents, attorneys-in-fact and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent was acting as Agent.

 

(c)           Any successor Agent appointed pursuant to clause (a) or (b) above
agrees to be bound by and shall enter into the No Proceedings Letter as a
condition to such appointment.

 

Section 10.07.      Non-Reliance on Agent and Other Lenders.  Each Lender
expressly acknowledges that neither the Agent nor any of its respective
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
the Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Agent to any Lender.  Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Agent hereunder, the Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Agent or any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates.

 

101

--------------------------------------------------------------------------------


 

Section 10.08.      Notice of Default.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
a Responsible Officer of the Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Agent receives such a notice, the Agent shall give notice thereof to
the Lenders.  The Agent shall take such action with respect to such Default or
Event of Default as shall be directed by the Required Lenders (or, if so
specified by this Agreement, all Lenders).

 

Section 10.09.      The Agent May File Proofs of Claim.  In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Agent (irrespective of whether the principal of
any Term Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Term Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agent and their respective agents and
counsel and all other amounts due the Lenders and the Agent under Sections 2.04
and 13.03) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, in the event that the Agent
shall consent to the making of such payments directly to the Lenders to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.04 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

Section 10.10.      Banking Law.  In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Banking Law”), the Agent is required to
obtain, verify and record certain information relating to individuals and
entities which maintain a business relationship with the Agent.  Accordingly,
each of the parties hereto agrees to provide to the Agent upon its request from
time to time such identifying information and documentation as may be available
for such party in order to enable the Agent to comply with Banking Law.

 

102

--------------------------------------------------------------------------------


 

ARTICLE 11
REAL PROPERTY LEASES

 

Section 11.01.      Special Rights with Respect to Real Property Leases.

 

(a)           No Loan Party shall, nor shall it permit any of its Subsidiaries
to, pursuant to Section 365 of the Bankruptcy Code, reject or otherwise
terminate (including, without limitation, as a result of the expiration of the
assumption period provided for in Section 365(d)(4) of the Bankruptcy Code to
the extent applicable) (x) a Material Lease or (y) during the continuance of an
Event of Default, a Real Property Lease, in each case, without first providing
30 days’ prior written notice to the Agent (unless such notice provision is
waived by the Agent (with the consent of the Required Lenders) during which time
the Agent shall be permitted to find an acceptable (in the Agent’s good faith
and reasonable discretion (with the consent of the Required Lenders))
replacement lessee (which may include the Agent, any Lender or their respective
Affiliates) to whom such lease may be assigned.  If a prospective assignee is
not found within such 30-day notice period, the Loan Party may proceed to reject
such lease  If such a prospective assignee is timely found, the Loan Parties
shall (i) not seek to reject such lease, (ii) promptly withdraw any previously
filed rejection motion, (iii) promptly file a motion seeking expedited relief
and a hearing on the earliest court date available for purposes of assuming such
lease and assigning it to such prospective assignee and (iv) cure any defaults
that have occurred and are continuing under such lease unless the Borrower and
the Agent (with the consent of the Required Lenders) agree that any such cure
obligation is overly burdensome on the cash position of the Debtors with such
agreement not to be unreasonably withheld; provided that this
Section 11.01(a) shall not apply to Real Property Leases that are rejected on
the effective date of an Acceptable Reorganization Plan.  For the avoidance of
doubt, it is understood and agreed that on or prior to the 30th day prior to the
Automatic Rejection Date, the Loan Parties shall have delivered (and hereby
agree to deliver) written notice to the Agent of each outstanding Real Property
Lease that they intend to reject (including, without limitation, through
automatic rejection on the Automatic Rejection Date, to the extent applicable)
from and after the date of such notice (or, if applicable, notice that the Loan
Parties will seek to extend the Automatic Rejection Date as provided in
Section 365(d)(4) of the Bankruptcy Code); provided that if the Loan Parties
fail to deliver any such notice to the Agent prior to such date with respect to
any such Real Property Lease (or a notice indicating that no such Real Property
Leases shall be rejected), the Loan Parties shall be deemed, for all purposes
hereunder, to have delivered notice to the Agent as of such date that it intends
to reject all outstanding Real Property Leases.

 

(b)           If an Event of Default shall have occurred and be continuing, the
Agent may exercise any Debtor’s rights pursuant to section 365(f) of the
Bankruptcy Code with respect to any Real Property Lease or group of Real
Property Leases and, subject to the Bankruptcy Court’s approval after notice and
hearing, assign any such Real Property Lease in accordance with section 365 of
the Bankruptcy Code notwithstanding any language to the contrary in any of the
applicable lease documents or executory contracts. In connection with the
exercise of such rights, the Agent may (w) access the leasehold interests of the
Loan Parties in any such Real Property Lease(s) for the purposes of marketing
such property or properties for sale, (x) find an acceptable (in the Agent’s
good faith and reasonable discretion (with the consent of the Required Lenders))
replacement lessee (which may include the Agent or its designee, any Lender or
their respective Affiliates) to whom a Real Property Lease may be assigned,
(y) hold, and manage all

 

103

--------------------------------------------------------------------------------


 

aspects of, an auction or other bidding process to find such reasonably
acceptable replacement lessee, and (z) in connection with any such auction,
agree, on behalf of the Loan Parties and subject to Bankruptcy Court approval,
to a break-up fee or to reimburse fees and expenses of any stalking horse bidder
up to an amount not to exceed 3.00% of the purchase price of such Real Property
Lease and may make any such payments on behalf of such Loan Party and any amount
used by the Agent to make such payments shall, at the election of the Agent, at
the written direction of the Required Lenders in their reasonable discretion and
subject to satisfaction of the conditions in Section 7.03, be deemed a borrowing
of Term Loans hereunder. Upon receipt of notice that the Agent elects to
exercise its rights under this Section 11.01(b), the Loan Parties shall promptly
file a motion seeking expedited relief and a hearing on the earliest court date
available for purposes of assuming such Real Property Lease and assigning it to
such assignee and cure any defaults that have occurred and are continuing under
such Real Property Lease. Notwithstanding the foregoing, this
Section 11.01(b) shall not apply to Real Property Leases that are rejected on
the effective date of an Acceptable Reorganization Plan. Notwithstanding
anything to the contrary in this Section 11.01(b), or any consent or direction
of the Required Lenders, in no event shall any Real Property Lease be assigned
to the Agent without the express written consent of the Agent in its sole
discretion.

 

(c)           If an Event of Default shall have occurred and be continuing, the
Agent shall have the right, at the written direction of the Required Lenders, to
direct any Debtor that is a lessee under a Real Property Lease to assign such
Real Property Lease to the Agent or its designee, on behalf of the Agent and the
Lenders, as collateral for the Obligations and to direct such Debtor lessee to
assume such Real Property Lease to the extent assumption is required under the
Bankruptcy Code as a prerequisite to such assignment. Upon receipt of notice
that the Agent elects to exercise its rights under this Section 11.01(c), the
Loan Parties shall (i) promptly file a motion seeking expedited relief and a
hearing on the earliest court date available for purposes of, if necessary,
assuming such Real Property Lease and assigning it to the Agent and (ii) cure
any defaults that have occurred and are continuing under such Real Property
Lease. Notwithstanding the foregoing, this Section 11.01(c) shall not apply to
Real Property Leases that are rejected on the effective date of an Acceptable
Reorganization Plan.  Notwithstanding anything to the contrary in this
Section 11.01(c), or any consent or direction of the Required Lenders, in no
event shall any Real Property Lease be assigned to the Agent without the express
written consent of the Agent in its sole discretion.

 

(d)           Any order of the Bankruptcy Court approving the assumption (but
not the assignment) of any Real Property Lease shall specifically provide that
the applicable Debtor shall be authorized to assign such Real Property Lease
pursuant to section 365(f) of the Bankruptcy Code subsequent to the date of such
assumption designated by the Agent.

 

(e)           No Loan Party shall, nor shall it permit any of its Subsidiaries
to, pursuant to section 365 of the Bankruptcy Code, sell or assign a Real
Property Lease without first providing fifteen (15) days’ prior written notice
to the Agent (unless such notice provision is waived by the Agent (with the
consent of the Required Lenders)) of any hearing in the Bankruptcy Court seeking
approval of a sale or assignment,  and the Agent, on behalf of the Agent and the
Lenders, shall be permitted to credit bid forgiveness of some or all of the
outstanding Obligations in respect of the DIP Facility (in an amount equal to at
least the consideration offered by any other party in respect of such
assignment) as consideration in exchange for any such Real Property

 

104

--------------------------------------------------------------------------------


 

Lease. In connection with the exercise of any of the Agent’s rights under
Sections 11.01(b) and 11.01(c) to direct or compel a sale or assignment of any
Real Property Lease, the Agent, on behalf of the Agent and the Lenders, shall be
permitted to credit bid forgiveness of a portion of the Indebtedness (in an
amount equal to at least the consideration offered by any other party in respect
of such sale or assignment) outstanding under the Term Loans in exchange for
such Real Property Lease.

 

If any Loan Party is required to cure any monetary default under any Real
Property Lease under this Section 11.01, or otherwise in connection with any
assumption of such Real Property Lease pursuant to section 365 of the Bankruptcy
Code, and such monetary default is not cured within five (5) Business Days of
the receipt by such Loan Party of notice from the Agent under Section 11.01(a),
(b) or (c) or any other notice from the Agent requesting the cure of such
monetary default, then the Agent (with the consent of the Required Lenders) may,
but shall not be obligated to, cure any such monetary default on behalf of such
Loan Party and any such payments shall, at the election of the Agent, at the
written direction of the Required Lenders in their reasonable discretion and
subject to satisfaction of the conditions in Section 7.03, be deemed a borrowing
of Term Loans hereunder.

 

ARTICLE 12
GUARANTY

 

Section 12.01.      Guarantied Obligations.  Each Guarantor hereby jointly and
severally unconditionally, and irrevocably, guaranties to the Agent for the
ratable benefit of each Lender and becomes surety, as though it was a primary
obligor for, the full and punctual payment and performance when due (whether on
demand, at stated maturity, by acceleration, or otherwise and including any
amounts which would become due but for the operation of an automatic stay under 
any Debtor Relief Law) of all Obligations, including, without limiting the
generality of the foregoing, all obligations, liabilities, and indebtedness from
time to time of the Borrower to the Agent or any of the Lenders hereunder or in
connection with this Agreement or any other Loan Document, whether for
principal, interest, fees, indemnities, expenses, or otherwise, and all
renewals, extensions, amendments, refinancings or refundings thereof, whether
such obligations, liabilities, or indebtedness are direct or indirect, secured
or unsecured, joint or several, absolute or contingent, due or to become due,
whether for payment or performance, now existing or hereafter arising (and
including obligations, liabilities, and indebtedness arising or accruing after
the commencement of any Insolvency Proceeding with respect to the Borrower or
any Guarantor or which would have arisen or accrued but for the commencement of
such proceeding, even if the claim for such obligation, liability, or
indebtedness is not enforceable or allowable in such Insolvency Proceeding, and
including all Obligations, liabilities, and indebtedness arising from any
extensions of credit under or in connection with any Loan Document from time to
time, regardless of whether any such extensions of credit are in excess of the
amount committed under or contemplated by the Loan Documents or are made in
circumstances in which any condition to the extension of credit is not
satisfied) (all of the foregoing obligations, liabilities and indebtedness are
referred to herein collectively as the “Guarantied Obligations” and each as a
“Guarantied Obligation”).  Without limitation of the foregoing, any of the
Guarantied Obligations shall be and remain Guarantied Obligations entitled to
the benefit of this Article 12 if the Agent or any of the Lenders (or any one or
more assignees or transferees thereof) from

 

105

--------------------------------------------------------------------------------


 

time to time assign or otherwise transfer all or any portion of their respective
rights and obligations under the Loan Documents, or any other Guarantied
Obligations, to any other Person.

 

Section 12.02.      Guaranty.  Each Guarantor hereby promises to pay and perform
all Guarantied Obligations immediately upon demand of the Agent and the Lenders
or any one or more of them.  All payments made pursuant to this Article 12 shall
be made by each Guarantor in immediately available funds in U.S. Dollars and
shall be made without setoff, counterclaim, withholding, or other deduction of
any nature.

 

Section 12.03.      Obligations Absolute.  The obligations of the Guarantors
under this Article 12 shall not be discharged or impaired or otherwise
diminished by the failure, default, omission, or delay, willful or otherwise, by
any Lender, the Agent, or any Borrower or any other obligor on any of the
Guarantied Obligations, or by any other act or thing or omission or delay to do
any other act or thing which may or might in any manner or to any extent vary
the risk of any Guarantor or would otherwise operate as a discharge of any
Guarantor as a matter of law or equity.  Each of the Guarantors agrees that the
Guarantied Obligations will be paid and performed strictly in accordance with
the terms of the Loan Documents.  Without limiting the generality of the
foregoing, each Guarantor hereby consents to, at any time and from time to time,
and the joint and several obligations of each Guarantor hereunder shall not be
diminished, terminated, or otherwise similarly affected by any of the following:

 

(a)           any lack of genuineness, legality, validity, enforceability or
allowability (in an Insolvency Proceeding, or otherwise), or any avoidance or
subordination, in whole or in part, of any Loan Document or any of the
Guarantied Obligations and regardless of any Law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of the Guarantied
Obligations, any of the terms of the Loan Documents, or any rights of the Agent
or the Lenders or any other Person with respect thereto;

 

(b)           any increase, decrease or change in the amount, nature, type or
purpose of or any release, surrender, exchange, compromise or settlement of any
of the Guarantied Obligations (whether or not contemplated by the Loan Documents
as presently constituted); any change in the time, manner, method or place of
payment or performance of, or in any other term of, any of the Guarantied
Obligations; any execution or delivery of any additional Loan Documents; or any
amendment, modification or supplement to, or renewals, extensions, refinancing
or refunding of, any Loan Document or any of the Guarantied Obligations;

 

(c)           any failure to assert any breach of or default under any Loan
Document or any of the Guarantied Obligations; any extensions of credit in
excess of the amount committed under or contemplated by the Loan Documents, or
in circumstances in which any condition to such extensions of credit has not
been satisfied; any other exercise or non-exercise, or any other failure,
omission, breach, default, delay or wrongful action in connection with any
exercise or non-exercise, of any right or remedy against the Borrower or any
other Person under or in connection with any Loan Document or any of the
Guarantied Obligations; any refusal of payment or performance of any of the
Guarantied Obligations, whether or not with any reservation of rights against
any Guarantor; or any application of collections (including but not limited to
collections resulting from realization upon any direct or indirect security for
the Guarantied Obligations) to other obligations, if any, not entitled to the
benefits of this

 

106

--------------------------------------------------------------------------------


 

Agreement, in preference to Guarantied Obligations entitled to the benefits of
this Agreement, or if any collections are applied to Guarantied Obligations, any
application to particular Guarantied Obligations;

 

(d)           any taking, exchange, amendment, modification, waiver, supplement,
termination, subordination, compromise, release, surrender, loss, or impairment
of, or any failure to protect, perfect, or preserve the value of, or any
enforcement of, realization upon, or exercise of rights, or remedies under or in
connection with, or any failure, omission, breach, default, delay or wrongful
action by the Agent and the Lenders, or any of them, or any other Person in
connection with the enforcement of, realization upon, or exercise of rights or
remedies under or in connection with, or, any other action or inaction by the
Agent and the Lenders, or any of them, or any other Person in respect of, any
direct or indirect security for any of the Guarantied Obligations.  As used in
this Agreement, “direct or indirect security” for the Guarantied Obligations,
and similar phrases, includes any collateral security, guaranty, suretyship,
letter of credit, capital maintenance agreement, put option, subordination
agreement or other right or arrangement of any nature providing direct or
indirect assurance of payment or performance of any of the Guarantied
Obligations, made by or on behalf of any Person;

 

(e)           any merger, consolidation, liquidation, dissolution, winding-up,
charter revocation or forfeiture, or other change in, restructuring or
termination of the corporate structure or existence of, the Borrower or any
other Person; any Insolvency Proceeding with respect to the Borrower or any
other Person; or any action taken or election made by the Agent and the Lenders,
or any of them (including but not limited to any election under
Section 1111(b)(2) of the Bankruptcy Code), the Borrower, or any other Person in
connection with any such proceeding; or any liability if the Borrower makes a
payment to the Agent and such payment is recovered from the Agent under Debtor
Relief Laws;

 

(f)            any defense, setoff, or counterclaim (excluding only the defense
of full, strict and indefeasible payment and performance), which may at any time
be available to or be asserted by the Borrower or any other Person with respect
to any Loan Document or any of the Guarantied Obligations; or any discharge by
operation of law or release of the Borrower or any other Person from the
performance or observance of any Loan Document or any of the Guarantied
Obligations; or

 

(g)           any other event or circumstance, whether similar or dissimilar to
the foregoing, and whether known or unknown, which might otherwise constitute a
defense available to, or limit the liability of, any Guarantor, a guarantor or a
surety, excepting only full, strict and indefeasible payment and performance of
the Guarantied Obligations in full.

 

Section 12.04.      Waivers, etc..  Each Guarantor hereby waives any defense to
or limitation on its obligations under this Agreement arising out of or based on
any event or circumstance referred to in this Section 12.04.  Without limitation
and to the fullest extent permitted by applicable law, each Guarantor waives
each of the following:

 

(a)           all notices, disclosures and demand of any nature which otherwise
might be required from time to time to preserve intact any rights against any
Guarantor, including the following: any notice of any event or circumstance
described in this Section 12.04; any notice

 

107

--------------------------------------------------------------------------------


 

required by any Law, regulation or order now or hereafter in effect in any
jurisdiction; any notice of nonpayment, nonperformance, dishonor, or protest
under any Loan Document or any of the Guarantied Obligations; any notice of the
incurrence of any Guarantied Obligation; any notice of any default or any
failure on the part of the Borrower or any other Person to comply with any Loan
Document or any of the Guarantied Obligations or any direct or indirect security
for any of the Guarantied Obligations; and any notice of any information
pertaining to the business, operations, condition (financial or otherwise) or
prospects of the Borrower or any other Person;

 

(b)           any right to any marshalling of assets, to the filing of any claim
against the Borrower or any other Person in the event of any Insolvency
Proceeding, or to the exercise against the Borrower or any other Person of any
other right or remedy under or in connection with any Loan Document or any of
the Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any requirement of promptness or diligence on the part
of the Agent and the Lenders, or any of them, or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, any Loan Document or any of the
Guarantied Obligations or any direct or indirect security for any of the
Guarantied Obligations; any benefit of any statute of limitations; and any
requirement of acceptance of this Agreement and any requirement that any
Guarantor receive notice of such acceptance;

 

(c)           any defense or other right arising by reason of any Law now or
hereafter in effect in any jurisdiction pertaining to election of remedies
(including but not limited to anti-deficiency laws, “one action” laws or the
like), or by reason of any election of remedies or other action or inaction by
the Agent or the Lenders, or any of them, (including but not limited to
commencement or completion of any judicial proceeding or nonjudicial sale or
other action in respect of collateral security for any of the Guarantied
Obligations), which results in denial or impairment of the right of the Agent
and the Lenders, or any of them, to seek a deficiency against the Borrower or
any other Person or which otherwise discharges or impairs any of the Guarantied
Obligations; and

 

(d)           any right to be subrogated to the rights of the Agent and the
Lenders against the Borrower until the Guarantied Obligations are indefeasibly
paid in full.

 

Section 12.05.      Reinstatement.  Each Guarantor agrees that its guarantee
hereunder is a continuing obligation and shall remain in full force and effect
notwithstanding that no Guarantied Obligations may be outstanding from time to
time and notwithstanding any other event or circumstance.  Upon the indefeasible
payment in full of all Guarantied Obligations, the Guaranty under this
Article 12 shall terminate; provided, however, that this Guaranty shall continue
to be effective or be automatically reinstated, as the case may be, any time any
payment of any of the Guarantied Obligations is rescinded, recouped, avoided, or
must otherwise be returned or released by any Lender or Agent upon or during the
Insolvency Proceeding affecting the Borrower or for any other reason whatsoever,
all as though such payment had not been made and was due and owing.

 

Section 12.06.      Subrogation.  Each Guarantor waives and agrees it will not
exercise any rights (including with respect to all “claims” (as defined in
Section 101(5) of the Bankruptcy Code)) against Borrower or any other Guarantor
arising in connection with, or any Collateral

 

108

--------------------------------------------------------------------------------


 

securing, the Guarantied Obligations (including rights of subrogation (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise),
contribution, and the like) until the Guarantied Obligations have been Paid in
Full.  If any amount shall be paid to any Guarantor by or on behalf of the
Borrower or any other Guarantor by virtue of any right of subrogation (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise),
contribution or the like, such amount shall be deemed to have been paid to such
Guarantor for the benefit of, and shall be held in trust for the benefit of, the
Agent and the Lenders and shall forthwith be paid to the Agent to be credited
and applied upon the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

ARTICLE 13
MISCELLANEOUS

 

Section 13.01.      Modifications, Amendments or Waivers.  With the written
consent of the Required Lenders, the Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided that,
except as otherwise expressly contemplated by this Agreement, no such agreement,
waiver or consent may be made which will:

 

(a)           [Reserved];

 

(b)           Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Stated Maturity Date or the time for payment of principal or interest
of any Loan, the Unused Commitment Fee or any other fee payable to any Lender,
or reduce the principal amount of, or the rate of interest borne by, any Loan or
reduce the Unused Commitment Fee or any other fee payable to any Lender, without
the consent of each Lender directly affected thereby;

 

(c)           Release of Collateral or Guarantor. Except for sales of assets
permitted by Sections 8.02(c), 8.02(d) or other transactions expressly permitted
hereunder, release all or substantially all of the Collateral or all or
substantially all of the Guarantors from its Obligations under Article 12 hereof
without the consent of all Lenders (other than Defaulting Lenders);

 

(d)           Miscellaneous. Amend Section 5.02, 5.03 or 10.03 or this
Section 13.01, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders; or

 

(e)           Superpriority Status. Amend or modify the Superpriority Claim
status of the Lenders under the Orders or under any other Loan Documents without
the consent of each Lender;

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Agent may be made without the written consent of
the Agent; provided, further that, if in connection with any proposed waiver,
amendment or modification referred to in

 

109

--------------------------------------------------------------------------------


 

Sections 13.01(b) through 13.01(e) above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a “Non-Consenting Lender”), then the Borrower
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.06(c).

 

Section 13.02.      No Implied Waivers; Cumulative Remedies.  No course of
dealing and no delay or failure of the Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Agent and the Lenders under this Agreement and any
other Loan Documents are cumulative and not exclusive of any rights or remedies
which they would otherwise have.

 

Section 13.03.      Expenses; Indemnity; Damage Waiver.  (a) Costs and Expenses.
The Borrower shall pay (i) all reasonable expenses incurred by the Agent and its
Affiliates or any Lender (but limited, in the case of legal fees and expenses,
to the reasonable and documented fees and expenses of one primary counsel to the
Agent, two primary counsel to the Lenders taken as a whole, one financial
advisory to all such Persons taken as a whole, one operational consultant to all
such Persons taken as a whole, and, if reasonably necessary, of one local
counsel in any relevant jurisdiction to all such Persons, taken as a whole,
unless in the reasonable judgment of the Agent or the Lenders, a conflict exists
which necessitates the engagement of separate local counsel), in connection with
the syndication of the DIP Facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable expenses incurred
by the Agent and its Affiliates or any Lender (but limited, in the case of legal
fees and expenses, to the reasonable and documented fees and expenses of one
primary counsel to the Agent, two primary counsel the Lenders taken as a whole,
one financial advisory to all such Persons taken as a whole, one operational
consultant to all such Persons taken as a whole, and, if reasonably necessary,
of one local counsel in any relevant jurisdiction to each such Person), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such expenses incurred during any workout, restructuring or negotiations in
respect of such Loans, and (iii) all reasonable expenses of the Agent and the
Agent’s regular employees and agents engaged periodically to perform audits of
the Loan Parties’ books, records and business properties during the continuation
of an Event of Default.

 

(b)           Indemnification by the Borrower. The Borrower shall indemnify the
Agent (and any agent and attorney-in-fact thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including reasonable
and documented fees and expenses of counsel) in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee, and shall indemnify and hold harmless each
Indemnitee from all reasonable and documented fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third

 

110

--------------------------------------------------------------------------------


 

party or by the Borrower or any other Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance or nonperformance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) breach of representations,
warranties or covenants of the Borrower under the Loan Documents, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, including any such items or losses relating to or arising
under Environmental Health and Safety Laws, whether based on contract, tort or
any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for a material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

 

(c)           Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Sections 13.03(a) or
13.03(b) to be paid by it to the Agent (or any agent or attorney-in-fact
thereof) or any Related Party of any of the foregoing, each applicable Lender
severally agrees to pay to the Agent (or any such agent or attorney-in-fact) or
such Related Party, as the case may be, such Lender’s Ratable Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such agent or
attorney-in-fact) in its capacity as such, or against any Related Party acting
for the Agent (or any such agent or attorney-in-fact) in connection with such
capacity.

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in Section 13.03(b) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent such damages are found to be a final, non-appealable judgment of a
court to arise from the gross negligence or willful misconduct of such
Indemnitee.

 

(e)           Payments. All amounts due under this Section shall be payable not
later than thirty (30) days after demand therefor.

 

111

--------------------------------------------------------------------------------


 

Section 13.04.      Holidays.  Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.02) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Stated Maturity Date if
the Stated Maturity Date is not a Business Day. Whenever any payment or action
to be made or taken hereunder (other than payment of the Loans) shall be stated
to be due on a day which is not a Business Day, such payment or action shall be
made or taken on the next following Business Day, and such extension of time
shall not be included in computing interest or fees, if any, in connection with
such payment or action.

 

Section 13.05.      Notices; Effectiveness; Electronic Communication.  (a) 
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 13.05(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier (i) if to a Lender,
to it at its address set forth in its administrative questionnaire, or (ii) if
to any other Person, to it at its address set forth on Schedule 1.1(C).

 

Notices sent by hand shall be deemed to have been given when received, notices
sent by overnight courier service shall be deemed to have been given one
Business Day after deposit with a reputable overnight courier service, notices
mailed by certified or registered mail shall be deemed to have been given three
Business Days after being deposited in the mail, postage prepaid; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.05(b) shall be effective as provided in such Section.

 

(b)           Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent; provided that the foregoing shall not apply to notices to
any Lender if such Lender has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

112

--------------------------------------------------------------------------------


 

(c)           Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

Section 13.06.      Severability.  The provisions of this Agreement are intended
to be severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

Section 13.07.      Duration; Survival.  All representations and warranties of
the Loan Parties contained herein or made in connection herewith shall survive
the execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrower
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Article 5 and Section 13.03, shall survive Payment In Full.
All other covenants and agreements of the Loan Parties shall continue in full
force and effect from and after the date hereof and until Payment In Full.

 

Section 13.08.      [Reserved].

 

Section 13.09.      Successors and Assigns.

 

(a)           Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations under the DIP Facility without the prior written consent
of the Agent and each Lender and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an assignee in accordance
with the provisions of Section 13.09(b) or (ii) by way of participation in
accordance with the provisions of Section 13.09(d) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 13.09(d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

(b)           Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term at the time owing to it);
provided that any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in

 

113

--------------------------------------------------------------------------------


 

Section 13.09(b)(i)(B) below in the aggregate or in the case of an assignment to
a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need
be assigned; and

 

(B)          in any case not described in Section 13.09(b)(i)(A) above, the
principal outstanding balance of the Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption Agreement, as of the
Trade Date, shall not be less than $1,000,000 unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Term Loans assigned;

 

(iii)          Required Consents. No consent shall be required for any
assignment except to the extent required by Section 13.09(b)(i)(B) and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (i) an Event of Default has
occurred and is continuing at the time of such assignment, or (ii) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
ten (10) Business Days after having received notice thereof; and

 

(B)          the consent of the Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any Term
Loan to a Person that is not a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption Agreement,
together with a processing and recordation fee in the amount of $3,500; provided
that no such processing and recordation fee shall be required for any assignment
in connection with the primary syndication of the DIP Facility. The assignee, if
it is not a Lender, shall deliver to the Agent an administrative questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a Disqualified Institution or (D) to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural person);

 

114

--------------------------------------------------------------------------------


 

provided that notwithstanding anything to the contrary in this Agreement, the
Borrower and the other Loan Parties and the Lenders acknowledge and agree that
in no event shall the Agent (in its capacity as such) be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to any preclusions as to
assignments to Disqualified Institutions.  Without limiting the generality of
the foregoing, the Agent shall not (x) be obligated to, in connection with its
maintenance of the Register (or otherwise), ascertain, monitor or inquire as to
whether any Lender is a Disqualified Institution or (y) have any liability with
respect to any assignment or participation of Loans or Commitments, or any
disclosure of confidential information, to any Disqualified Institution.

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Ratable Share. Notwithstanding the foregoing,
in the event that any assignment of rights and obligations of any Defaulting
Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

 

Subject to acceptance and recording thereof by the Agent pursuant to
Section 13.09(c), from and after the effective date specified in each Assignment
and Assumption Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Assumption Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 5.08, 5.09, 5.10,
and 13.03 with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.09(d) of this Section.

 

115

--------------------------------------------------------------------------------


 

(c)                                  Register. The Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at its Principal Office a copy of each Assignment and
Assumption Agreement delivered to it (or the equivalent thereof in electronic
form) and a register for the recordation of the names and addresses of the
Lenders and principal amounts (and stated interest) of the Term Loan owing to
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Agent, sell
participations to any Person (other than a natural Person, a Defaulting Lender,
a Disqualified Institution or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 13.03(b) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 13.01 that
affects such Participant. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 5.08, 5.09 and 5.10 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 13.09(b) (it being understood that the documentation required under
Section 5.09 shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 5.03 and 5.07
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Sections 5.08 or 5.09, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 5.07 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.02(c) as though it were a Lender; provided that such Participant
agrees to be subject to Section 5.03 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other

 

116

--------------------------------------------------------------------------------


 

obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Income Tax
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

 

(e)                                  Certain Pledges. Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 13.10.                   Confidentiality.  (a) General. Each of the
Agent and the Lenders agrees to maintain the confidentiality of the Information,
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or, Participant or in, or any prospective assignee of, or Participant in, any
of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (vii) with the consent of the
Borrower or (viii) to the extent such Information (Y) becomes publicly available
other than as a result of a breach of this Section or (Z) becomes available to
the Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or the other Loan
Parties. In addition, the Agent and each Lender may disclose the existence of
this Agreement and the information about this Agreement to rating agencies,
credit insurers, CUSIP Service Bureau, Inc., market data collectors, similar
services providers to the lending industry, and service providers to the Agent
and the Lenders in connection with the administration and management of this
Agreement and the other Loan Documents. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

117

--------------------------------------------------------------------------------


 

(b)                                 Sharing Information With Affiliates of the
Lenders. Each Loan Party acknowledges that from time to time financial advisory,
investment banking and other services may be offered or provided to the Borrower
or one or more of its Affiliates (in connection with this Agreement or
otherwise) by any Lender or by one or more Subsidiaries or Affiliates of such
Lender and each of the Loan Parties hereby authorizes each Lender to share any
information delivered to such Lender by such Loan Party and its Subsidiaries
pursuant to this Agreement to any such Subsidiary or Affiliate subject to the
provisions of Section 13.10(a).

 

Section 13.11.                   Counterparts; Integration.  (a) Counterparts;
Integration. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments; provided that to the extent that any provision herein is
inconsistent with any term of the Orders, the Orders shall control.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(b)                                 Electronic Execution of Assignments and
Certain Other Documents. The words “execute,” “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
or in any amendment or other modification hereof (including waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 13.12.                   CHOICE OF LAW; SUBMISSION TO JURISDICTION;
WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY TRIAL.  (a) Governing Law.
This Agreement shall be deemed to be a contract under the Law of the State of
New York without regard to its conflict of laws principles that would require
the application of any other Law and (to the extent applicable) the Bankruptcy
Code.

 

(b)                                 SUBMISSION TO JURISDICTION. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THE BANKRUPTCY COURT AND, IF THE BANKRUPTCY COURT
DOES NOT HAVE (OR ABSTAINS FROM) JURISDICTION, THE COURTS OF THE STATE OF NEW
YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF
(OTHER THAN WITH RESPECT TO ACTIONS BY THE AGENT IN RESPECT OF RIGHTS UNDER ANY
COLLATERAL DOCUMENT GOVERNED BY LAWS OTHER THAN THE

 

118

--------------------------------------------------------------------------------


 

LAWS OF THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT
THERETO), IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 13.12. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 13.05. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  WAIVER OF JURY TRIAL. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, THE AGENT OR THE ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN

 

119

--------------------------------------------------------------------------------


 

DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 13.13.                   USA Patriot Act Notice.  Each Lender that is
subject to the USA Patriot Act hereby notifies the Loan Parties that pursuant to
the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Loan Parties, which information includes
the name and address of Loan Parties and other information that will allow such
Lender to identify the Loan Parties in accordance with the USA Patriot Act.

 

Section 13.14.                   No Fiduciary Duty.  Each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates. The Loan Parties acknowledge and agree
that (a) the arranging and other services regarding this Agreement and the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Agent and the Lenders, on the one hand, and the Loan
Parties, on the other, and (b) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents, (y) the Agent and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and none of the Agent, any
Arranger, or any Lender has any obligation to disclose any of such interests to
the Borrower and its Affiliate and (z) each Lender is acting solely as principal
and not as an advisor, the agent or fiduciary of any Loan Party, its management,
stockholders, creditors or any other Person. Each Loan Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate, that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto and
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents. Each Loan Party agrees that it will not claim that any Lender has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Loan Party, in connection with such transaction or the
process leading thereto. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against the Agent or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 13.15.                   The Platform.  THE PLATFORM IS PROVIDED “AS IS”
AND “AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

 

120

--------------------------------------------------------------------------------


 

OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM. In no event shall the Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Agent’s transmission of Borrower Materials
through the Internet.

 

Section 13.16.                   Authorization to Release Collateral and
Guarantors.  The Lenders authorize the Agent to (i) release any Collateral that
becomes Excluded Property (or any assets no longer required to be Collateral
pursuant to the terms hereof or of any other Loan Document) or any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.02(d) or 8.02(c), and
(ii) release any Guarantor from its obligations under Article 12 hereof if such
Guarantor becomes a Non-Guarantor Subsidiary or ceases to be a Subsidiary
pursuant to any sale, transfer, lease, disposition, merger or other transaction
permitted by this Agreement, including, without limitation, in the event the
ownership interests in such Guarantor are sold or otherwise disposed of or
transferred to persons other than Loan Parties or Subsidiaries of the Loan
Parties in a transaction permitted under Section 8.02(d) or 8.02(c). Upon the
written request of the Borrower (accompanied by such certificates and other
documentation as the Agent or any Lender may reasonably request) the Agent on
behalf of the Lenders, (i) shall release, subordinate, enter into
non-disturbance agreements or consent to the release by the Agent of any
Collateral or Guarantor in connection with any event contemplated above or any
easements, permits, licenses, rights of way, surface leases or other surface
rights or interests permitted to be granted hereunder or any Payment in Full
hereunder or termination hereof, and (ii) notwithstanding Section 13.01 or any
other provision in any Loan Document to the contrary, the Agent may, on behalf
of the Lenders, amend, modify, supplement, restate, terminate or release in
whole or in part any of the Loan Documents from time to time or consent to such
action by the Agent to (a)  add Guarantors of the Obligations; (b) add property
or other assets as Collateral, (c) approve of any correction or update to any
Schedule hereto or to any other Loan Document to the extent such Schedule is
being corrected in any manner that is not material or is being updated to
reflect the consummation of any transaction or exercise of any rights of the
Loan Parties permitted hereunder for which no consent is required or for which
the required consent has been received, or (d) release from perfection any Lien
created by any Loan Document that is no longer required by the terms hereof or
such Loan Document to be perfected.

 

Section 13.17.                   Right to Realize on Collateral and Enforce
Guaranty .  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Agent and each Lender hereby agree that no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised solely by the Agent on behalf of
Lenders in accordance with the terms hereof and all powers, rights and remedies
under Collateral Documents may be exercised solely by the Agent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

121

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first written
above.

 

BORROWER:

 

 

ARCH COAL, INC.

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

 

Name:

Robert G. Jones

 

 

Title:

Senior Vice Present — Law, General

 

 

Counsel & Secretary

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

ACI TERMINAL, LLC

 

ALLEGHENY LAND COMPANY

 

ARCH COAL SALES COMPANY, INC.

 

ARCH COAL WEST, LLC

 

ARCH ENERGY RESOURCES, LLC

 

ARCH OF WYOMING, LLC

 

ARCH RECLAMATION SERVICES, INC.

 

ARCH WESTERN ACQUISITION CORPORATION

 

ARCH WESTERN ACQUISITION, LLC

 

ARCH WESTERN BITUMINOUS GROUP, LLC

 

ARCH WESTERN RESOURCES, LLC

 

ARK LAND COMPANY

 

ARK LAND KH, INC.

 

ARK LAND LT, INC.

 

ARK LAND WR, INC.

 

ASHLAND TERMINAL, INC.

 

BRONCO MINING COMPANY, INC.

 

CATENARY COAL HOLDINGS, INC.

 

COAL-MAC, INC.

 

COALQUEST DEVELOPMENT LLC

 

CUMBERLAND RIVER COAL COMPANY

 

HAWTHORNE COAL COMPANY, INC.

 

HUNTER RIDGE COAL COMPANY

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE, INC.

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG EASTERN LAND, LLC

 

ICG EASTERN, LLC

 

ICG ILLINOIS, LLC

 

ICG KNOTT COUNTY, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

ICG, INC.

 

ICG, LLC

 

INTERNATIONAL COAL GROUP, INC.

 

JULIANA MINING COMPANY, INC.

 

KING KNOB COAL CO., INC.

 

LONE MOUNTAIN PROCESSING, INC.

 

MARINE COAL SALES COMPANY

 

MELROSE COAL COMPANY, INC.

 

MINGO LOGAN COAL COMPANY

 

MOUNTAIN COAL COMPANY, L.L.C.

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MOUNTAIN GEM LAND, INC.

 

MOUNTAIN MINING, INC.

 

MOUNTAINEER LAND COMPANY

 

OTTER CREEK COAL, LLC

 

PATRIOT MINING COMPANY, INC.

 

POWELL MOUNTAIN ENERGY, LLC

 

PRAIRIE HOLDINGS, INC.

 

SHELBY RUN MINING COMPANY, LLC

 

SIMBA GROUP, INC.

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

TRITON COAL COMPANY, LLC

 

UPSHUR PROPERTY, INC.

 

VINDEX ENERGY CORPORATION

 

WESTERN ENERGY RESOURCES, INC.

 

WHITE WOLF ENERGY, INC.

 

WOLF RUN MINING COMPANY

 

 

 

 

 

By:

/s/ John T. Drexler

 

 

Name:

John T. Drexler

 

 

Title:

Vice President & Treasurer

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

ARCH DEVELOPMENT, LLC

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

ARCH WESTERN FINANCE, LLC

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

JACOBS RANCH COAL LLC

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

JACOBS RANCH HOLDINGS I LLC

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

JACOBS RANCH HOLDINGS II LLC

 

 

 

 

 

 

 

By:

/s/ Robert G. Jones

 

Name:

Robert G. Jones

 

Title:

Secretary

 

[Signature Page to Arch DIP Credit Agreement]

 

--------------------------------------------------------------------------------